    20-11749-rg            Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52            Main Document
                                                Pg 1 of 152



CLIFFORD CHANCE US LLP
Douglas E. Deutsch
Sarah N. Campbell
31 West 52nd Street
New York, New York 10022
Telephone: (212) 878-8000

Attorneys for the Foreign Representative

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- x
                                                          :
In re:                                                    :
                                                              Chapter 15
                                                          :
MATALAN FINANCE PLC,                                      :   Case No. 20-_________ (___)
                                                          :
Debtor in a Foreign Proceeding.1                          :
                                                          :
--------------------------------------------------------- x

              DECLARATION OF STEPHEN MARK HILL IN SUPPORT OF
         PETITION FOR ORDER GRANTING RECOGNITION OF FOREIGN MAIN
        PROCEEDING PURSUANT TO 11 U.S.C. §§ 1515 AND 1517 AND GRANTING
       CERTAIN RELATED RELIEF PURSUANT TO 11 U.S.C. §§ 1519, 1520 AND 1521

            I, Stephen Mark Hill, pursuant to 28 U.S.C. § 1746, hereby declares under penalty of

perjury as follows:


            1.       I am the duly appointed foreign representative (the "Foreign Representative" or

"Petitioner") of Matalan Finance Plc (the "Debtor" or the "Company") which is the subject of

proceedings before the High Court of Justice, Business and Property Courts of England and

Wales, Insolvency and Companies Court (the "English Court") pursuant to the Companies Act

2006 (the "Foreign Proceeding") concerning a scheme of arrangement (the "Scheme") and am




1
        Matalan Finance Plc is incorporated and registered in England and Wales with company number 05962488.
The Company has its registered office at Matalan Head Office, Perimeter Road, Knowsley Industrial Park,
Liverpool L33 7SZ, England, United Kingdom.



    750342-4-14636-v0.13                                                                          US-3000-BF
 20-11749-rg            Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52           Main Document
                                             Pg 2 of 152



authorized to act as the foreign representative of the Company and commence this chapter 15

case.

         2.       I submit this declaration in support of the Verified Petition for Recognition of

Foreign Main Proceeding (the "Verified Petition" and, together with the Official Form 401

Petition filed contemporaneously herewith, the "Chapter 15 Petition") for recognition of the

Debtor's Foreign Proceeding as a foreign main proceeding pursuant to sections 1515 and 1517 of

title 11 of the United States Code (the "Bankruptcy Code") and for certain related relief under

sections 1519, 1520 and 1521 of the Bankruptcy Code, filed contemporaneously herewith.

         3.       On June 7, 2020, the board of directors of the Company, among other things,

authorized commencement of this case and appointed me as the foreign representative of the

Company for the purposes of applying for relief under chapter 15 of the Bankruptcy Code (the

"Board Resolution"). I am the Chief Financial Officer ("CFO") of the Company, a position I

have held since July 2013. I first began working at the Company in March 2007 and before

becoming CFO I held a series of financial planning roles. A true and correct copy of the Board

Resolution is annexed hereto as Exhibit A.

         4.       All facts set forth in this Declaration are based upon: (a) my personal knowledge;

(b) my review of relevant documents; (c) information supplied to me by other employees,

affiliates, officers or directors of the Company, or by professionals retained by the Company; or




 750342-4-14636-v0.13                             -2-                                        US-3000-BF
 20-11749-rg            Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52         Main Document
                                             Pg 3 of 152



(d) my opinion based upon my experience and knowledge of the Company’s operations and

financial condition.

                                          BACKGROUND


The Company's Business Operations


         5.       The Company was incorporated and registered in England and Wales in 2006 as

Missouri Bidco Limited, registered office is at Matalan Head Office, Perimeter Road, Knowsley

Industrial Park, Liverpool. The Company is a wholly owned subsidiary of Missouri Topco

Limited (the "Parent" and, together with the Company and the Parent's other subsidiaries, the

"Group"). The Company's headquarters (and that of the Group) and one of the Group's

distribution centers are also at the Matalan Head Office in Liverpool.

         6.       The Group is a £1.1 billion revenue value fashion and home omni-channel

retailer. The Group benefits from its significant scale and high brand awareness, consistently

attracting over 10 million customers on an annual basis. There are currently 230 Malatan stores

in the United Kingdom. In addition, there are 37 franchise stores located overseas in in the

United Arab Emirates, Bahrain, Qatar, Saudi Arabia, Jordan, Oman, Egypt, Malta, Gibraltar, and

Georgia. Over the last three years, the Group has increased its market share in its core clothing

and homeware categories. The Group's product range is predominantly own label, targeted at

mainstream, fashion conscious customers.

         7.       Revenue from the Group's stores contributes a significant proportion of the

Group's revenue. The overseas franchises represent a small portion of the Group's revenue, with

the majority of the remaining balance coming from the Group's online business. The Group's

online and store channels are complementary, with the Group's online offering growing rapidly




 750342-4-14636-v0.13                            -3-                                      US-3000-BF
 20-11749-rg            Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52         Main Document
                                             Pg 4 of 152



and the majority of online orders collected from stores. The Group employs approximately

13,000 people all of whom are based in the United Kingdom.

         8.       As a result of the Covid-19 pandemic and resulting "lockdown" imposed in the

United Kingdom on March 23, 2020, all 232 retail stores then operated by the Group in the

United Kingdom closed on March 24, 2020, with a phased re-opening within government

guidelines of the Group's English and Northern Irish stores commencing on May 18, 2020 and

more recently also in Scotland and Wales. The nature of the Group's stores (out of town

locations with substantial square footage), means that as stores are permitted to reopen the Group

will be well positioned to adapt to the Covid-19 pandemic and comply with social distancing

guidelines which are likely to continue for some time.

         9.       While the Group's online business has continued to operate during the

"lockdown", dispatch volume was temporarily constrained due to the social distancing measures

implemented in the Group's supply and distribution centers. In addition, while rapidly

expanding, the Group's online business only accounts for a small proportion of the Group's

revenue. While online demand has remained resilient throughout the Covid-19 pandemic, it has

not materially reduced the impact of the store closures.

         10.      The closure of the Group stores has had a material impact on the cash flow of the

Group. While the Group believes the impact on cash flow will only be temporary and has taken




 750342-4-14636-v0.13                            -4-                                      US-3000-BF
    20-11749-rg            Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52                  Main Document
                                                Pg 5 of 152



significant steps to mitigate this, it required additional liquidity to manage its cash flow in both

the short and medium term.


Summary of the Group's Capital Structure prior to the Additional Liquidity Arrangements2


            11.      The Group's capital structure prior to the Additional Liquidity Arrangements (as

defined in paragraph 17 below) is comprised of the following:


                           a. First Lien Notes: The Company is the issuer of £350,000,000 6¾ percent.
                              first lien secured notes (the "First Lien Notes") due 2023. Interest is
                              payable semi-annually in arrears on January 31 and July 31 of each year.
                              A number of Group companies are guarantors of the First Lien Notes.

                           b. Second Lien Notes: The Company is the issuer of £130,000,000 9½
                              percent second lien secured notes (the "Second Lien Notes") due 2024
                              which were reduced in accordance with paragraph 20 below. Interest is
                              payable semi-annually in arrears on January 31 and July 31 of each year.
                              A number of Group companies are guarantors of the Second Lien Notes.

                           c. RCF Agreement: The Company is a borrower and guarantor under a
                              £50,000,000 multi-currency revolving credit facility (the "Existing RCF")
                              provided under an agreement dated January 25, 2018 (the "Existing RCF
                              Agreement") between, amongst others, the Company and Barclays Bank
                              Plc, Lloyds Bank Plc and Morgan Stanley Bank International Limited (the
                              "Existing RCF Lenders"). A number of Group companies are guarantors
                              of the Existing RCF Agreement. Prior to the Covid-19 pandemic, the
                              Existing RCF had remained undrawn, save for the utilisation of certain
                              ancillary facilities. The Existing RCF was drawn in early April 2020.




2      Additional background as well as additional detail with respect to the terms of the scheme of arrangement
       proposed in respect of the Company (the "Scheme") are contained in (the "Explanatory Statement") annexed
       hereto as Exhibit B. Capitalized terms used herein and not otherwise defined shall have the meanings ascribed
       in the Explanatory Statement.



    750342-4-14636-v0.13                                 -5-                                            US-3000-BF
 20-11749-rg            Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52        Main Document
                                             Pg 6 of 152



         12.      The First Lien Notes, Second Lien Notes, and Existing RCF Agreement all

benefit from a common security package granted pursuant to a debenture dated January 25, 2018

(the "Debenture"). Under the terms of the Debenture, the chargors (including the Company, the

Parent, and other members of the Group) granted security over various assets, including,

amongst others, shares held in other members of the Group, leases and intercompany loans in

favour of Lloyds Bank Plc (as security agent) to be held on trust for the Secured Parties (as

defined in the Debenture).

         13.      Similarly, the First Lien Notes, Second Lien Notes, and Existing RCF Agreement

benefit from guarantees provided by each of the guarantors under their own terms.

         14.      The inter-relationship between the First Lien Notes, Second Lien Notes, and

Existing RCF Agreement (and the security and guarantees thereto), are governed by an

intercreditor agreement dated January 25, 2018 as amended and restated on June 8, 2020,

between, amongst others, the Company and Lloyds Bank plc (as security agent) for the secured

parties (the "Intercreditor Agreement").

         15.      Pursuant to the terms of the Intercreditor Agreement, the Existing RCF ranks

senior to the First Lien Notes, which in turn rank senior to the Second Lien Notes, in each case,

with respect to the proceeds of any enforcement of the security.


Events Leading to the Foreign Proceeding


         16.      As noted, the Company requires liquidity to manage its cash flow in both the

short and medium term. Initially, the Company was not eligible for the Coronavirus Business

Interruption Loan Scheme, due to the eligibility criteria which meant that only companies with

an annual turnover between £45,000,000 to £500,000,000 could obtain 80% government-backed

funding from accredited lenders. Following consultation with and lobbying from businesses,


 750342-4-14636-v0.13                            -6-                                     US-3000-BF
 20-11749-rg            Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52         Main Document
                                             Pg 7 of 152



including the Company, the Coronavirus Large Business Interruption Loan Scheme ("CLBILS")

was introduced on April 16, 2020, available to companies with a turnover exceeding

£500,000,000. This change allowed the Company to begin discussions with accredited lenders

with a view to accessing CLBILS.

         17.      Ultimately, an agreement was reached regarding a package to provide the Group

with additional liquidity (collectively, the "Additional Liquidity Arrangements") comprised of

the following elements, each as defined and described below, additional liquidity is being

provided pursuant to the CLBILS Facilities, the issuance of Additional Notes, the cancellation of

£50,000,000 of the principal amount of Second Lien Notes held by the Shareholder for

Shareholder PIK Notes, and the Second Lien Amendments. Because the Additional Liquidity

Arrangements required certain modifications with respect to the Second Lien Notes, the Scheme

was proposed to enable amendments to be made to the terms and conditions of the Second Lien

Notes.


The Additional Liquidity Arrangements


         18.      On June 8, 2020, £25,000,000 in aggregate of revolving credit facilities were

provided by Barclays Bank Plc and Lloyds Bank Plc pursuant to the CLBILS (the "CLBILS

Facilities"). The Existing RCF Agreement was amended and restated to include the CLBILS

Facilities as additional revolving facilities (the "Amended RCF Agreement", with the revolving

facilities thereunder being the "RCF Facilities").

         19.      On June 9, 2020, additional 16.5 percent notes due July 2022 generating net

proceeds of £25,000,000 were issued by the Company to certain holders of the First Lien Notes

(the "Additional Notes") pursuant to a new priority notes indenture dated June 9, 2020. The




 750342-4-14636-v0.13                            -7-                                      US-3000-BF
 20-11749-rg            Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52          Main Document
                                             Pg 8 of 152



Additional Notes will mature on July 25, 2022 and interest on the Additional Notes will be

payable quarterly in cash.

         20.      As a condition precedent to the CLBILS Facilities and the Additional Notes, the

Company issued £50,000,000 aggregate principal amount of subordinated unsecured notes (the

"Shareholder PIK Notes") pursuant to an indenture dated June 9, 2020, in exchange for

£50,000,000 Second Lien Notes held by John Hargreaves (the "Shareholder") (which were

cancelled upon completion of the exchange). This meant that the outstanding principal amount

of the Second Lien Notes was reduced to £80,000,000 from £130,000,000.


The Shareholder Equity Commitment


         21.      As a condition to the provision of the CLBILS Facilities, the Parent is required to

use all reasonable commercial endeavors to sell the head office property located in Knowsley,

Liverpool on terms where the head office is leased back to the Group (the "HQ Sale and

Leaseback") with the net disposal proceeds being applied in prepayment and cancellation of the

RCF Facilities. In connection therewith, the Shareholder committed to invest up to £25,000,000

of additional equity in the Parent if, among other conditions, the aggregate commitments under

the RCF Facilities have not been reduced to £50,000,000 by December 31, 2020 (the

"Shareholder Equity Commitment"). The Shareholder Equity Commitment will terminate

upon the first date on which the aggregate commitments under the RCF Facilities are reduced to

£50,000,000 or less.

         22.      In connection with the Shareholder Equity Commitment, the Company assigned

its rights arising under the Shareholder Equity Commitment and any related bank guarantees to




 750342-4-14636-v0.13                             -8-                                       US-3000-BF
    20-11749-rg            Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52                     Main Document
                                                Pg 9 of 152



the Security Agent as security for the Secured Obligations (each as defined in the Intercreditor

Agreement) (the "Shareholder Credit Security").3


The Scheme


            23.      As noted, the primary purpose of the Scheme is to enable amendments to be made

to the terms and conditions of the Second Lien Notes. Broadly, the Scheme amends the terms

relating to the right to payment of the cash interest coupon in respect of the Second Lien Notes

so that payment-in-kind interest is paid instead until the RCF Facilities and the Additional Notes

have been reduced to certain levels and liquidity reaches an agreed threshold. More specifically,

the Scheme converts the interest coupon to be paid on the Second Lien Notes to PIK Interest

with cash interest payable again on the Second Lien Notes if, as of the seventh calendar day

immediately prior to the start of the applicable interest period, the consolidated cash of the Group

is at least £50,000,000 provided that: (A) the Additional Notes have been redeemed in full; (B)

the amounts outstanding across the RCF Facilities have been reduced to £12,000,000 or less of

ancillary facilities; and (C) the total commitments under the RCF Facilities do not exceed

£50,000,000 in aggregate (the "Second Lien Amendments"). Under the Scheme, Scheme

Creditors (comprised of the Second Lien Noteholders) will receive a cash payment of £5 per

£1,000 principal amount of Second Lien Notes, calculated as at 5:00 p.m. London time on July




3      The Scheme also includes waivers under the Intercreditor Agreement including with respect to any standstill
       period, consultation period or notice period and the provision of any enforcement proposal in respect of any
       enforcement of rights under or in respect of the Shareholder Credit Security.



    750342-4-14636-v0.13                                  -9-                                              US-3000-BF
    20-11749-rg            Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52                     Main Document
                                                Pg 10 of 152



16, 2020 (the "Second Lien Deferral Fee").4 The Scheme is estimated to result in annual cash

interest saving of £7.6m per annum (including £3.8m due in July 2020) for the Company.

            24.      As a condition precedent to the CLBILS Facilities and the Additional Notes, a

lock-up agreement was entered into by the Company on June 8, 2020 and certain of the Second

Lien Noteholders (the Scheme Creditors) who later acceded on the same day (the "Lock-Up

Agreement" and the "Participating Second Lien Noteholders" respectively). The Participating

Second Lien Noteholders represent 50.35 percent of the Second Lien Notes. The Second Lien

Amendments would, at least in part, require consent by holders of 90% of the principal amount

of the Second Lien Notes.

            25.      On June 9, 2020, the Company announced its intention to propose the Scheme

through the publication of a letter pursuant to the Practice Statement (Companies: Scheme of

Arrangement) [2002] 1 WLR 1345 (the "Practice Statement Letter").

            26.      The Practice Statement Letter was distributed by Lucid Issuer Services Limited,

the information agent with respect to the Scheme (the "Information Agent"), to Scheme

Creditors via Euroclear Bank SA/NV ("Euroclear") and Clearstream Banking, S.A.

("Clearstream") (together the "Clearing Systems") and the Trustee. The Practice Statement

Letter was also made available on the Information Agent's dedicated website in respect of the

Scheme at www.lucid-is.com/matalan (the "Lucid Website").

            27.      On June 19, 2020, the Company applied to the English Court for an order granting

permission to convene a meeting of Scheme Creditors to consider and vote on the Scheme (the


4      The Scheme also includes (i) waivers of certain defaults, events of default or acceleration under the Second
       Lien Notes or any insolvency event under the Existing Intercreditor Agreement arising as a result of any steps
       taken in respect of the Additional Liquidity Arrangements; and (ii) provisions releasing, among others, the
       Company, the Second Lien Notes Guarantors, the Trustee, and the Security Agent with respect to the
       formulation, negotiation, promotion, or provision of the Additional Liquidity Arrangements and entry into the
       Second Lien Amendments.



    750342-4-14636-v0.13                                 - 10 -                                             US-3000-BF
 20-11749-rg            Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52           Main Document
                                             Pg 11 of 152



"Scheme Meeting") and, by order dated June 29, 2020 (the "Convening Order"), the Company

was granted permission to convene the Scheme Meetings.

         28.      On June 30, 2020, the terms of the Scheme, notice of the Scheme Meeting, the

Explanatory Statement and relevant notices and voting forms were posted to the Lucid Website

in accordance with the terms of the Convening Order. Notice of the Scheme Meeting and that

Scheme Creditors could access Scheme documentation via the Lucid Website was also (i)

circulated to the Scheme Creditors through the Clearing Systems, (ii) posted on the Group's

website, and (iii) circulated to the following publications: Drapers, Debtwire, Bloomberg, Sky

News and Reorg.

         29.      The Scheme Meeting was held on July 20, 2020, commencing at 10:00 a.m.

(London time) and took place virtually via Webex, an application that allowed Scheme Creditors

to attend the Scheme Meeting using either video conferencing facilities or telephone.

         30.      The votes cast in favor of the Scheme reflect the significant levels of support for

the Scheme. The Scheme Creditors present and voting in person or by proxy at the Scheme

Meeting represented 99.06 per cent. by value (being GBP 83,014,375 of GBP 83,800,000) of the

Scheme Creditors entitled to vote at the Scheme Meeting. 100 percent (by value) and 100

percent (by number) of Scheme Creditors present in person or by proxy at the Scheme Meeting




 750342-4-14636-v0.13                             - 11 -                                     US-3000-BF
 20-11749-rg            Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52         Main Document
                                             Pg 12 of 152



and entitled to vote, voted in favor of the Scheme proposed at the Scheme Meeting. No Scheme

Creditors present at the Scheme Meeting abstained from voting in respect of the Scheme.

         31.      Accordingly, the Scheme has been approved by a majority in number and at least

75 percent in value of the Scheme Creditors present and voting at the Scheme Meeting.

         32.      On July 27 2020, the sanction hearing took place and the English Court

sanctioned the Scheme by order dated July 27 2020 (the "Sanction Order"). The Sanction Order

was filed with the Registrar of Companies in England and Wales on July 27, 2020.


The Chapter 15 Case


         33.      Because the Second Lien Notes are held through the Clearing System, it has not

been possible to identify all the persons or entities holding the Second Lien Notes, however, it is

anticipated that certain of the Scheme Creditors are US persons or entities. In addition, the

Indenture governing the Second Lien Notes contains a New York choice of forum provision.

The Explanatory Statement provided that, as the Second Lien Notes are governed by New York

law and certain of the Scheme Creditors are expected to be US persons, the Company would

seek recognition under chapter 15 of the Bankruptcy Code. In addition, to prevent adverse

action by any US Scheme Creditor pending chapter 15 recognition, the Company would also

seek provisional relief from the US Bankruptcy Court applying the stay under section 362 of the

Bankruptcy Code.

         34.        The Company is seeking recognition under chapter 15 in order to give effect to

the Company's Scheme in the US and to ensure orderly and consistent implementation of the




 750342-4-14636-v0.13                            - 12 -                                    US-3000-BF
 20-11749-rg            Doc 3    Filed 07/29/20 Entered 07/29/20 17:12:52      Main Document
                                              Pg 13 of 152



Scheme. The Company has assets in the US consisting of a retainer deposited with US counsel

and held in a New York bank account.




                                [Remainder of Page Intentionally Left Blank]




 750342-4-14636-v0.13                              - 13 -                             US-3000-BF
20-11749-rg   Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52   Main Document
                                   Pg 15 of 152



                                   Exhibit A
20-11749-rg   Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52   Main Document
                                   Pg 29 of 152



                                   Exhibit B
20-11749-rg         Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52   Main Document
                                         Pg 30 of 152




THIS EXPLANATORY STATEMENT DOES NOT CONSTITUTE AN OFFER OR
INVITATION TO SELL OR THE SOLICITATION OF AN OFFER TO BUY ANY
SECURITIES IN ANY JURISDICTION TO OR FROM ANY PERSON TO WHOM IT
IS UNLAWFUL TO MAKE ANY SUCH OFFER OR INVITATION OR
SOLICITATION IN SUCH JURISDICTION.      NONE OF THE SECURITIES
REFERRED TO IN THIS EXPLANATORY STATEMENT MAY BE SOLD, ISSUED,
OR TRANSFERRED IN ANY JURISDICTION IN CONTRAVENTION OF
APPLICABLE LAW.

THE SCHEME CREDITORS MUST RELY ON THEIR OWN EXAMINATION OF
THE TERMS OF THE SCHEME, INCLUDING THE MERITS AND RISKS
INVOLVED. THIS EXPLANATORY STATEMENT WILL NOT BE FILED WITH
THE US SECURITIES AND EXCHANGE COMMISSION (THE "SEC") OR ANY
STATE SECURITIES AUTHORITY, AND THE SCHEME DOCUMENT AND THE
SECOND LIEN AMENDMENTS DOCUMENTS WILL NOT BE REVIEWED BY THE
SEC OR ANY STATE SECURITIES AUTHORITY AND NONE OF THEM HAS OR
WILL APPROVE, DISAPPROVE, PASS UPON, OR ENDORSE THE MERITS OF
THE SCHEME, OR THE ACCURACY, ADEQUACY, OR COMPLETENESS OF THIS
EXPLANATORY STATEMENT, THE SCHEME DOCUMENT, OR THE SECOND
LIEN AMENDMENTS DOCUMENTS. IT IS UNLAWFUL TO MAKE ANY
REPRESENTATION INCONSISTENT WITH THE PROVISIONS OF THIS
PARAGRAPH.

THE TRUSTEE AND SECURITY AGENT MAKE NO REPRESENTATIONS OR
WARRANTIES WITH RESPECT TO THE ACCURACY OR COMPLETENESS OF
THIS EXPLANATORY STATEMENT AND EXPRESS NO OPINION WHATSOEVER
AS TO THE MERITS OF THE PROPOSALS AS PRESENTED TO HOLDERS IN
THIS EXPLANATORY STATEMENT. THIS EXPLANATORY STATEMENT IS
BEING DELIVERED TO HOLDERS SOLELY AT THE INSTIGATION OF
MATALAN FINANCE PLC (THE "COMPANY") WITHOUT THE PRIOR
APPROVAL OR CONSENT OF THE TRUSTEE AND THE SECURITY AGENT. THE
TRUSTEE AND THE SECURITY AGENT HAVE NOT BEEN INVOLVED IN
NEGOTIATING OR FORMULATING THIS EXPLANATORY STATEMENT AND
THE PROPOSALS SET OUT HEREIN, AND MAKE NO REPRESENTATION THAT
ALL INFORMATION HAS BEEN DISCLOSED TO HOLDERS IN THIS
EXPLANATORY STATEMENT. THE TRUSTEE AND THE SECURITY AGENT
MAKE NO ASSESSMENT OF THE IMPACT OF THE PROPOSALS AS PRESENTED
TO HOLDERS, EITHER AS A CLASS OR AS INDIVIDUALS. ACCORDINGLY, THE
TRUSTEE AND THE SECURITY AGENT URGE HOLDERS WHO ARE IN DOUBT
AS TO THE MEANING OF THE PROPOSALS SET FORTH IN THIS
EXPLANATORY STATEMENT (INCLUDING ANY TAX CONSEQUENCES) TO
SEEK THEIR OWN INDEPENDENT ADVICE.

THIS DOCUMENT IS IMPORTANT AND REQUIRES YOUR IMMEDIATE
ATTENTION. THIS DOCUMENT COMPRISES AN EXPLANATORY STATEMENT
IN COMPLIANCE WITH SECTION 897 OF THE COMPANIES ACT 2006.

THE DISTRIBUTION OF THIS EXPLANATORY STATEMENT IN CERTAIN
JURISDICTIONS MAY BE RESTRICTED BY LAWS AND REGULATIONS.



255107-3-39-v10.0                            -i-                              70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52         Main Document
                                          Pg 31 of 152




PERSONS INTO WHOSE POSSESSION THE EXPLANATORY STATEMENT
COMES ARE REQUIRED TO INFORM THEMSELVES ABOUT, AND TO
OBSERVE, ANY SUCH RESTRICTIONS.

This Explanatory Statement is being sent to persons who are believed to be Scheme Creditors
at the date of this Explanatory Statement. If you have assigned, sold, or otherwise transferred,
or assign, sell, or otherwise transfer, your interests as a Scheme Creditor before the Voting
Record Time, you must forward a copy of this Explanatory Statement at once to the person or
persons to whom you have assigned, sold, or otherwise transferred, or assign, sell, or otherwise
transfer, your interests as a Scheme Creditor.

If you are in any doubt as to the contents of this Explanatory Statement or what action you
should take, you are recommended to seek your own independent financial, legal, and tax
advice immediately from your stockbroker, bank manager, solicitor, accountant, or other
independent professional adviser who, if you are taking advice in the UK, is authorised
pursuant to the Financial Services and Markets Act 2000, or by an appropriate regulatory body,
or from another appropriately authorised independent financial adviser if you are in a territory
outside the UK.

This Explanatory Statement is accompanied by a number of documents, including voting
instructions, an Account Holder Letter, and Notice of the Scheme Meeting. It is important that
you read this Explanatory Statement carefully for information about the Scheme and that you
or your Account Holder complete and return the Account Holder Letter which accompanies
this Explanatory Statement.

Further copies of this Explanatory Statement can be obtained via the Scheme Website at:
www.lucid-is.com/matalan or by contacting the Information Agent via email at
matalan@lucid-is.com.

              PROPOSAL IN RELATION TO SCHEME OF ARRANGEMENT
                        under Part 26 of the Companies Act 2006
                                         between
                                 Matalan Finance Plc
                                    and its respective
                               SCHEME CREDITORS
                       (as defined in this Explanatory Statement)
                                DATE: 24 JUNE 2020

A summary of the Scheme is set out in Part 6 (Overview of the Scheme) of this Explanatory
Statement and the full text of the Scheme is set out at Part 12 (The Scheme Document) of this
Explanatory Statement. The terms of the Additional Liquidity Arrangements implemented and
to be implemented, including pursuant to the Scheme as to the amendments to be effected by
the Scheme, are described in Part 4 (Rationale for and Summary of the Additional Liquidity
Arrangements (including the Scheme)) of this Explanatory Statement.

The Scheme Meeting for the Scheme Creditors to consider and vote on the Scheme will be held
on 20 July 2020 (or such later time or date as Company may decide) commencing at 10:00a.m.
(London time). The Scheme Meeting will take place via webinar, as set out in Appendix B
(Notice of the Scheme Meeting) of this Explanatory Statement. A Scheme Creditor wishing to
attend the Scheme Meeting (via webinar) may obtain details from the Information Agent by


 255107-3-39-v10.0                            - ii -                                    70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52           Main Document
                                          Pg 32 of 152




contacting them at matalan@lucid-is.com. Upon any Scheme Creditor (or its representative)
providing evidence satisfactory to the Information Agent of its (or its representative's) authority
to represent the Scheme Creditor at the Scheme Meeting (for example, a valid power of attorney
and/or board minutes) the Information Agent shall provide the details.

Scheme Creditors wishing to vote on the Scheme must give instructions to their Account
Holder in the relevant Clearing System through which they hold the Second Lien Notes. In
order to validly complete the voting sections of the Account Holder Letter (as set out in Part 5
(Process for Voting on and Implementation of the Scheme) of this Explanatory Statement),
Scheme Creditors holding Second Lien Notes through Euroclear or Clearstream will need to
issue Custody Instructions to the relevant Clearing System to, among other things, block the
trading of their Second Lien Notes on the records of the relevant Clearing System, on or prior
to 5:00p.m. (London time) on 15 July 2020 (being the Custody Instruction Deadline). All
Scheme Creditors will need to ensure that the voting sections of the Account Holder Letter are
received by the Information Agent on or prior to 5:00p.m. (London time) on 16 July 2020
(being the Voting Instruction Deadline). For further information as to how to vote in respect
of the Scheme, please refer to Part 5 (Process for Voting on and Implementation of the Scheme)
of this Explanatory Statement.

The Claim Value of the Scheme Creditors will be calculated based on information provided in
the Account Holder Letters and information confidentially provided to the Company (acting
through the Information Agent) by the Clearing Systems. This information will be used by the
Chairperson of the Scheme Meeting (in conjunction with the Information Agent) to determine
whether the resolution to approve the Scheme is passed at the Scheme Meeting.

Failure to deliver a valid Account Holder Letter on behalf of a Holder by the Voting
Instruction Deadline will mean that the voting instructions contained in the Account
Holder Letter will be disregarded for the purposes of voting at the Scheme Meeting and
the relevant Holder may not be entitled to vote at the Scheme Meeting.

The Scheme can only become effective, inter alia, if approved by a majority in number
representing at least 75 per cent. in value of the Scheme Creditors present and voting at
the Scheme Meeting (whether in person or by proxy). As at 8 June 2020, Holders of
approximately 50.35 per cent. by aggregate principal amount of Second Lien Notes have
acceded to the Lock-Up Agreement ("Participating Second Lien Noteholders"),
confirming their support for the Scheme on the terms set out in the Lock-Up Agreement.
Such Participating Second Lien Noteholders are required to cast their votes in favour of
the Scheme in accordance with the terms of the Lock-Up Agreement. No separate or
additional fees other than the Second Lien Deferral Fee are payable to Scheme Creditors
under the terms of the Lock-Up Agreement.

Further information in relation to actions to be taken by Scheme Creditors preceding the
Scheme Meeting and the voting process are set out in Appendix A (Instructions to Scheme
Creditors) of this Explanatory Statement.

The Company has appointed Lucid Issuer Services Limited as its Information Agent in respect
of the Scheme to facilitate, among other things, communications with Scheme Creditors. If
you are (or think you may be) a Scheme Creditor and you have any questions about this
Explanatory Statement or the actions you should take, including the completion of an Account



 255107-3-39-v10.0                              - iii -                                   70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52          Main Document
                                          Pg 33 of 152




Holder Letter, please contact the Information Agent, whose contact details are set out below
for assistance. All relevant documentation may be found at www.lucid-is.com/matalan.

                                  Lucid Issuer Services Limited
                                   Attention of: David Shilson
                                  Email: matalan@lucid-is.com

The statements contained in this Explanatory Statement are made as at the date of this
Explanatory Statement, unless another time is specified in relation to them, and delivery of this
Explanatory Statement shall not give rise to any implication that there has not been any change
in the information set out in this Explanatory Statement since that date.

Nothing contained in this Explanatory Statement shall constitute a warranty or guarantee of
any kind, express or implied, and nothing contained in this Explanatory Statement shall
constitute any admission of any fact or liability on the part of the Company or any Affiliate of
the Company with respect to any asset to which it or they may be entitled or any claim against
it or them. Without prejudice to the generality of the foregoing, nothing in the Scheme
Document or this Explanatory Statement or the distribution thereof evidences to any person,
or constitutes any admission by the Company, that a liability is owed to any person in respect
of any claim or that any person is or may be a Scheme Creditor. The failure to distribute this
Explanatory Statement to any Scheme Creditor shall not constitute an admission by the
Company that such person is not a Scheme Creditor.

No person has been authorised by the Company, Lucid Issuer Services Limited as Information
Agent, or the Trustee to give any information or to make any representations concerning the
Scheme that are inconsistent with the statements contained in this Explanatory Statement and,
if made, such representations may not be relied upon as having been so authorised. This
Explanatory Statement is issued solely in connection with the Scheme.

If the Scheme is approved by the Scheme Creditors at the Scheme Meeting, the Scheme
Sanction Hearing will be required in order to sanction the approved Scheme. All Scheme
Creditors are entitled to attend the Scheme Sanction Hearing in person, or through counsel, to
support or oppose the sanctioning of the Scheme. The Scheme Sanction Hearing is expected
to take place remotely on or around 27 July 2020. The precise time and details of how to attend
the Scheme Sanction Hearing will be available from: (i) the High Court and (ii) the Scheme
Website, in each case as soon as it has been finally fixed by the High Court. Any change to the
date of the Scheme Sanction Hearing will also be published on the Scheme Website as soon as
possible.

Overseas Scheme Creditors should read the section titled 'Information for US and other
overseas Scheme Creditors' at page 4.

Further important information is set out under the heading "Important Notice" on pages 1 to 3.




 255107-3-39-v10.0                             - iv -                                   70-40748129
20-11749-rg             Doc 3        Filed 07/29/20 Entered 07/29/20 17:12:52                                    Main Document
                                                  Pg 34 of 152




                                                           CONTENTS

 Clause                                                                                                                           Page

Important Notice ........................................................................................................................ 1
Important Securities Law Notice ............................................................................................... 4
Expected Timetable of Principal Events .................................................................................... 6
       Part 1 Explanatory Statement ............................................................................................ 7
       Part 2 Background to the Company, the Group and the Group's Financing Arrangements
               prior to the Covid-19 Pandemic ............................................................................ 9
       Part 3 Background to the Additional Liquidity Arrangements (including the Scheme) . 12
       Part 4 Rationale for and Summary of the Additional Liquidity Arrangements (including
               the Scheme) ......................................................................................................... 18
       Part 5 Process for Voting on and Implementation of the Scheme................................... 29
       Part 6 Overview of the Scheme ....................................................................................... 34
       Part 7 Second Lien Amendments Documents ................................................................. 44
       Part 8 Financial Information............................................................................................ 47
       Part 9 Board of the Company .......................................................................................... 51
       Part 10 Additional Information ....................................................................................... 54
       Part 11 Risk Factors ........................................................................................................ 55
       Part 12 The Scheme Document ....................................................................................... 78
       Part 13 Definitions and Construction .............................................................................. 79
Appendix A Instructions to Scheme Creditors ........................................................................ 91
Appendix B Notice of the Scheme Meeting ............................................................................ 99
Appendix C Account Holder Letter ....................................................................................... 102
Appendix D Second Lien Supplemental Indenture ............................................................... 115
Appendix E Intercreditor Agreement Side Letter .................................................................. 116
Appendix F Deed of Release ................................................................................................. 117
Appendix G Simplified Group Structure ............................................................................... 118




 255107-3-39-v10.0                                                  -v-                                                        70-40748129
20-11749-rg         Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52           Main Document
                                         Pg 35 of 152




                                   IMPORTANT NOTICE

(A)     Information

        Unless the context otherwise requires, defined terms in this Explanatory Statement have
        the meanings set out in Part 13 (Definitions and Construction) of this Explanatory
        Statement below. The appendices of this Explanatory Statement form an integral part
        of it and, unless expressly stated otherwise, references of this Explanatory Statement
        shall be construed as references to the Explanatory Statement including the appendices
        to it.

        Explanatory Statement Content

        This Explanatory Statement has been prepared by the Company in connection with a
        scheme of arrangement under Part 26 of the Companies Act 2006 to inform the
        prospective Scheme Creditors of the proposed terms of the Scheme. The Company
        does not assume any duty of care or obligations to any party seeking to rely on this
        Explanatory Statement for any other purpose. Nothing in this Explanatory Statement
        or any other document issued with or appended to it should be relied on for any other
        purpose including in connection with any investment decision in relation to the assets,
        debt, securities, or any other financial interest of the Company or any of their
        subsidiaries, including any decision to buy or sell any assets, debt, securities, or other
        financial interest. Any parties making such investment decisions should rely on their
        own enquiries prior to making such decisions.

        The information contained in this Explanatory Statement has been prepared based upon
        information available to the Company prior to the date of this Explanatory Statement.
        To the best of the Company's knowledge, information and belief, the information
        contained in this Explanatory Statement is in accordance with the facts and does not
        omit anything likely to affect the accuracy of such information. The audited financial
        statements have been prepared in accordance with IFRS. The Company has taken all
        reasonable steps to ensure that this Explanatory Statement contains the information
        reasonably necessary to enable Scheme Creditors to make an informed decision about
        the effect of the Scheme on them. The Board has approved the entry into the Scheme
        and the preparation and publication of this Explanatory Statement.

        None of the Scheme Creditors has authorised the content of this Explanatory Statement
        or any part of it, neither do they accept any responsibility for the accuracy,
        completeness or reasonableness of the statements contained within it.

        The Company's financial and legal advisers have not verified that the information
        contained in this Explanatory Statement is in accordance with the facts and does not
        omit anything likely to affect the accuracy of such information and each of those
        persons expressly disclaims responsibility for such information.

        Nothing contained in this Explanatory Statement shall be deemed to be a forecast,
        projection or estimate of any of the Company's or the Group's future financial
        performance except where otherwise specifically stated.




255107-3-39-v10.0                               -1-                                      70-40748129
20-11749-rg         Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52           Main Document
                                         Pg 36 of 152




        In this Explanatory Statement, references to GBP or "£" are to the lawful currency of
        the UK.

        The general descriptions of the Scheme and the Second Lien Amendments Documents
        contained in this Explanatory Statement are qualified in their entirety by reference to,
        and should be read together with, the binding terms of the Scheme Document and the
        Second Lien Amendments Documents. If there is any conflict between this
        Explanatory Statement, the Scheme Document, and/or any of the Second Lien
        Amendments Documents, the terms of the Scheme Document shall prevail (as
        applicable). Each Scheme Creditor is advised to read and consider carefully the text of
        the Scheme Document itself. This Explanatory Statement has been prepared solely to
        assist Scheme Creditors in respect of voting on the Scheme.

        Neither the Trustee nor the Security Agent nor any of their respective directors,
        employees, officers, agents, or Affiliates, have been involved in the negotiation of the
        terms of the Scheme or have independently verified the statements and information
        contained in this Explanatory Statement and no such party makes any representation or
        warranty, express or implied, or assumes any responsibility, as to the accuracy or
        adequacy of their contents. Each Scheme Creditor must make its own commercial
        decision whether to support the Scheme and should seek its own independent advice in
        this regard. Each Scheme Creditor will additionally represent that, in completing and
        submitting the Account Holder Letter, it has made an independent decision in
        consultation with its own agents and professional advisers to the extent that it considers
        it necessary.

        Forward-looking Statements

        This Explanatory Statement contains certain statements, statistics and projections that
        are, or may be, forward-looking. The accuracy and completeness of all such statements,
        including, without limitation, statements regarding the Group's (or any Affiliate's,
        including the Company's) future financial position, strategy, plans, and objectives for
        the management of future operations, is not warranted or guaranteed. These statements
        typically contain words such as "intends", "expects", "anticipates", "estimates",
        "should", "would", "could", "will", "may" and words of similar import. By their nature,
        forward-looking statements involve risk and uncertainty because they relate to events
        and depend on circumstances that will occur in the future. Although the Company
        believes that the expectations reflected in such statements are reasonable, no assurance
        can be given that such expectations will prove to be correct. There are a number of
        factors which could cause actual results and developments to differ materially from
        those expressed or implied by such forward-looking statements. These factors include,
        but are not limited to, risks relating to the Covid-19 pandemic, future revenues being
        lower than expected, and general economic conditions deteriorating. You should
        review carefully Part 11 (Risk Factors) of this Explanatory Statement for a more
        complete discussion of the risks associated with such statements and the Second Lien
        Amendments.

        Should one or more of these risks or uncertainties materialise, or should underlying
        assumptions prove incorrect, actual results may vary materially from those described
        herein. None of the boards of the Group companies assume any obligation to update
        or correct or revise any forward-looking statements contained in this Explanatory


255107-3-39-v10.0                               -2-                                      70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52        Main Document
                                          Pg 37 of 152




         Statement to reflect any change of expectations with respect thereto or any change in
         event, situation or circumstances on which any such forward-looking statement was
         based.

         Risk Factors

         YOU SHOULD REVIEW CAREFULLY Part 11 (RISK FACTORS) OF THIS
         EXPLANATORY STATEMENT FOR A MORE COMPLETE DISCUSSION OF
         THE RISKS ASSOCIATED WITH SUCH STATEMENTS.

         Legal, Tax and Financial Advice

         Scheme Creditors should not construe the contents of this Explanatory Statement as
         legal, tax, financial, or other advice, and should consult with their own professional
         advisers as to the matters described in this Explanatory Statement.

         Scheme Creditors should consult their own legal and tax advisers with respect to
         the legal and tax consequences of the Scheme in their particular circumstances or
         other matters relevant to the actions that Scheme Creditors should take in relation
         to the Scheme, or the implications/consequences of those actions.

(B)      Other Jurisdictions

         The implications of the Scheme for Scheme Creditors who are resident in or citizens
         of, jurisdictions other than the UK may be affected by the laws of the relevant
         jurisdiction. Such overseas Scheme Creditors should inform themselves about, and
         observe, any applicable legal requirements.




 255107-3-39-v10.0                             -3-                                     70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52             Main Document
                                          Pg 38 of 152




                         IMPORTANT SECURITIES LAW NOTICE

THIS EXPLANATORY STATEMENT DOES NOT CONSTITUTE AN OFFER OR
INVITATION TO SELL OR THE SOLICITATION OF AN OFFER TO BUY ANY
SECURITY IN ANY JURISDICTION TO OR FROM ANY PERSON TO WHOM IT IS
UNLAWFUL TO MAKE ANY SUCH OFFER OR INVITATION OR SOLICITATION
IN SUCH JURISDICTION. NONE OF THE SECURITIES REFERRED TO IN THIS
EXPLANATORY STATEMENT SHALL BE SOLD, ISSUED OR TRANSFERRED IN
ANY JURISDICTION IN CONTRAVENTION OF APPLICABLE LAW.

Information for US and other overseas Scheme Creditors

Neither this Explanatory Statement nor any part hereof constitutes an offer or invitation to
distribute, issue or sell, or a solicitation of an offer to buy any securities in any jurisdiction to
or from any person to whom it is unlawful to make any such offer or invitation or solicitation
in such jurisdiction and neither this Explanatory Statement nor any part hereof may be used for
or in connection with an offer or invitation to, or the solicitation by, any person in any
jurisdiction or in any circumstances in which such offer or solicitation is not authorised or to
any person to whom it is unlawful to make such offer or solicitation. Accordingly, no securities
may be offered or sold, directly or indirectly, and neither this Explanatory Statement nor any
part hereof nor any prospectus, offering circular, form of application, advertisement, other
offering materials nor other information may be issued, distributed or published in any country
or jurisdiction except in circumstances that will result in compliance with all applicable laws,
orders, rules and regulations.

To the extent that, for purposes of US securities laws, any securities are issued pursuant to the
Scheme, such securities will not be registered under the US Securities Act of 1933, as amended
(the "Securities Act"), or under any relevant securities laws of any state or other jurisdiction
of the US. Such securities, if any, will be issued in reliance upon an exemption from the
registration requirements of, or in a transaction not subject to, the registration requirements of
the Securities Act. No public offering of such securities will be made in the US. The Court
has been advised that its sanctioning of the Scheme will be relied upon as an approval of the
Scheme following a hearing on its fairness to security holders at which hearing all such security
holders are entitled to attend in person or through counsel to support or oppose the sanctioning
of the Scheme and with respect to which notification has been given to all such security holders.
Such transaction will not be approved or disapproved by the SEC, nor will the SEC or any US
state securities commission pass upon the merits or fairness of the transaction nor upon the
adequacy or accuracy of the information contained in this Explanatory Statement. Any
representation to the contrary is a criminal offence in the US. The information disclosed in this
Explanatory Statement is not the same as that which would have been disclosed if this
Explanatory Statement had been prepared for the purpose of complying with the registration
requirements of the Securities Act or in accordance with the laws and regulations of any state
or other jurisdiction of the US.

The audited financial statements have been prepared in accordance with IFRS and may not be
comparable to the financial statements of US or other foreign companies. It may be difficult
for you to enforce your rights and any claim you may have arising under US federal securities
laws, since the Company is located in a foreign country and all of its officers and directors are
residents of a foreign country. You may not be able to sue a foreign company or its officers or



 255107-3-39-v10.0                               -4-                                        70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52         Main Document
                                          Pg 39 of 152




directors in a foreign court for violations of US securities laws. It may be difficult to compel
a foreign company and its Affiliates to subject themselves to a US court's judgment.




 255107-3-39-v10.0                             -5-                                      70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52        Main Document
                                          Pg 40 of 152




                      EXPECTED TIMETABLE OF PRINCIPAL EVENTS

Holders should observe any deadlines set by any institution, custodian, or settlement
system through which they hold interests in the Second Lien Notes to ensure that any
voting instructions given by them are taken into account at the Scheme Meeting for the
purposes of the Scheme. We would strongly urge each Holder to contact its relevant
Account Holder or Intermediary as soon as possible to ensure they are aware of this
Explanatory Statement and the process and timetable.

 Event                                                          Time and/or date
 Scheme Convening Hearing                                                       29 June 2020

 Custody Instruction Deadline                          5:00p.m. (London time) 15 July 2020

 Voting Instruction Deadline                           5:00p.m. (London time) 16 July 2020

 Voting Record Time                                    5:00p.m. (London time) 16 July 2020

 Scheme Meeting                                       10:00a.m. (London time) 20 July 2020

 Scheme Sanction Hearing*                                                       27 July 2020

 Chapter 15 Filing*                                                             28 July 2020

 Scheme Effective Date and Second Lien                                          28 July 2020
 Amendments Effective Date*

 Payment of the Second Lien Deferral Fee                                        30 July 2020

 Chapter 15 Hearing*                                                         19 August 2020

 Chapter 15 Order*                                                           19 August 2020

All references in this Explanatory Statement to times are to London time.

The Scheme Meeting will take place via webinar, as set out in Appendix B (Notice of the
Scheme Meeting) of this Explanatory Statement. A Scheme Creditor wishing to attend the
Scheme Meeting (via webinar) may obtain details from the Information Agent via email at
matalan@lucid-is.com. Upon any Scheme Creditor (or its representative) providing evidence
of their authority to represent the Scheme Creditor at the Scheme Meeting (for example, a valid
power of attorney and/or board minutes) the Information Agent shall provide the details. The
dates given are based on current expectations and may be subject to change. If any of
the expected dates change, the Company will give Scheme Creditors adequate notice of
the change to the extent possible, through the Scheme Website.

* It should be noted that these times and dates are indicative only and will depend upon a
number of different factors. For example, the date of the Chapter 15 Hearing is subject to the
US Bankruptcy Court's availability to hear the petition, and the Second Lien Amendments
Effective Date will only occur after the conditions precedent to the implementation of the
Second Lien Amendments have been satisfied or waived.



 255107-3-39-v10.0                            -6-                                      70-40748129
20-11749-rg           Doc 3    Filed 07/29/20 Entered 07/29/20 17:12:52            Main Document
                                            Pg 41 of 152




                                              PART 1
                                       EXPLANATORY STATEMENT

What is the Explanatory Statement?

1.1      The Explanatory Statement is provided pursuant to section 897 of the Companies Act
         for the purpose of providing you with sufficient information about all relevant aspects
         of the Scheme and the other Additional Liquidity Arrangements so as to enable you to
         make an informed decision on whether to approve the Scheme. The Second Lien
         Amendments will not become effective unless the Scheme is sanctioned by the Court,
         the Scheme Sanction Order is delivered to the Registrar of Companies, and certain other
         conditions (as further described in Part 6 (Overview of the Scheme) of this Explanatory
         Statement) are satisfied.

1.2      In addition to this Part 1 (Explanatory Statement), this Explanatory Statement provides:

         (a)         an overview of the Group's business activities and the Group's financing
                     arrangements prior to the commencement of the Additional Liquidity
                     Arrangements, at Part 2 (Background to the Company, the Group and the
                     Group's financing Arrangements prior to the Covid-19 Pandemic);

         (b)         an overview of the circumstances giving rise to the Additional Liquidity
                     Arrangements and the Scheme and the steps taken in relation thereto, at Part 3
                     (Background to the Additional Liquidity Arrangements (including the Scheme));

         (c)         a summary of the Additional Liquidity Arrangements (including the Scheme)
                     and why the Board considers them to be in the best interests of the Group and
                     the Company's stakeholders taken as a whole, including the Scheme Creditors,
                     at Part 4 (Rationale for and Summary of the Additional Liquidity Arrangements
                     (including the Scheme));

         (d)         an overview of the process of voting and implementation of the Scheme, at Part
                     5 (Process for Voting on and Implementation of the Scheme);

         (e)         an overview of the Scheme, at Part 6 (Overview of the Scheme);

         (f)         an overview of certain of the key terms of the documents implementing the
                     Scheme, at Part 7 (Second Lien Amendments Documents);

         (g)         detailed financial information regarding the Group, at Part 8 (Financial
                     Information);

         (h)         information regarding the management of the Company, including details of
                     directors' interests, at Part 9 (Board of the Company);

         (i)         certain additional information in respect of the Company, at Part 10 (Additional
                     Information); and

         (j)         a summary of the risk factors relating to implementation of the Scheme and the
                     Group's operations after implementation of the Scheme, at Part 11 (Risk
                     Factors).


 255107-3-39-v10.0                                  -7-                                      70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52         Main Document
                                          Pg 42 of 152




1.3      This section forms part of an Explanatory Statement for the Scheme proposed by the
         Company which forms part of the wider Additional Liquidity Arrangements of the
         Group, the details of which are explained below. This section provides a summary of
         the information contained in this Explanatory Statement and should not be read in place
         of this Explanatory Statement in its entirety.

1.4      A list of the defined terms used in this Explanatory Statement is shown at Part 13
         (Definitions and Construction) of this Explanatory Statement.




 255107-3-39-v10.0                             -8-                                      70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52           Main Document
                                          Pg 43 of 152




                                 PART 2
            BACKGROUND TO THE COMPANY, THE GROUP AND THE GROUP'S
            FINANCING ARRANGEMENTS PRIOR TO THE COVID-19 PANDEMIC

1.       The Company

1.1      The Company was incorporated and registered in England and Wales on 10 October
         2006 as Missouri Bidco Limited, a private company with limited liability, with
         registration number 05962488. The Company changed its name to Matalan Finance
         Limited on 15 March 2010 and was registered as a public limited company on 25 March
         2010. The registered office of the Company is Matalan Head Office, Perimeter Road,
         Knowsley Industrial Park, Liverpool, L33 7SZ.

1.2      The Company is resident in the UK for tax purposes and has its centre of main interests
         in the UK.

1.3      As at the date of this Explanatory Statement, the Company's entire issued and
         outstanding share capital is held by Matalan Group Limited, a wholly owned subsidiary
         of the Parent.

1.4      The Company is a borrower and Guarantor of the Existing RCF and is the issuer of the
         First Lien Notes, the Second Lien Notes, and, following the implementation of part of
         the Additional Liquidity Arrangements, the issuer of the Additional Notes and the
         Shareholder PIK Notes, and a borrower and Guarantor of the CLBILS Facilities.

2.       The Group

2.1      The Group is a leading UK retailer of value clothing and homeware with one of the
         largest portfolios of "out of town" clothing retail space in the UK. The Group is a £1.1
         billion revenue value fashion and home omni-channel retailer.

2.2      The Group benefits from its significant scale and high brand awareness, consistently
         attracting over 10 million customers on an annual basis. Over the last three years, the
         Group has increased its market share in its core clothing and homeware categories. The
         Group's product range is predominantly own label, targeted at mainstream, fashion
         conscious customers.

2.3      Revenue from the Group's stores contributes a significant proportion of the Group's
         revenue. With 231 stores currently operated in the UK, the majority of the Group's
         store portfolio is located out of town, either on stand-alone sites or in retail parks. In
         addition to its UK store network, there are 36 overseas franchise stores outside of the
         UK, located in the United Arab Emirates, Bahrain, Qatar, Saudi Arabia, Jordan, Oman,
         Egypt, Malta, Gibraltar, and Georgia. The overseas franchises represent a small portion
         of the Group's revenue, with the majority of the remaining balance coming from the
         Group's online business. The Group's online and store channels are complementary,
         with the Group's online offering growing rapidly and the majority of online orders
         collected from stores. The Group employs approximately 13,000 people all of whom
         are based in the UK.




 255107-3-39-v10.0                               -9-                                      70-40748129
20-11749-rg           Doc 3    Filed 07/29/20 Entered 07/29/20 17:12:52           Main Document
                                            Pg 44 of 152




2.4      A simplified structure chart of the Group is set out in Appendix G (Simplified Group
         Structure).

3.       The Group's financial arrangements prior to the Covid-19 Pandemic

3.1      Prior to the implementation of the Additional Liquidity Arrangements, the Group's
         capital structure comprised of the following:

         (a)         First Lien Notes

                     The Company is the issuer of £350,000,000 6¾ per cent. first lien secured notes
                     (the "First Lien Notes") due 2023. Interest is payable semi-annually in arrears
                     on 31 January and 31 July of each year. A number of Group companies are
                     Guarantors of the First Lien Notes.

         (b)         Second Lien Notes

                     The Company is the issuer of 9½ per cent. second lien secured notes (the
                     "Second Lien Notes") due 2024. Prior to the implementation of the Additional
                     Liquidity Arrangements, the outstanding principal amount of Second Lien
                     Notes was £130,000,000. Interest is payable semi-annually in arrears on 31
                     January and 31 July of each year. A number of Group companies are Guarantors
                     of the Second Lien Notes.

         (c)         Existing RCF Agreement

                     The Company is a borrower and guarantor under a £50,000,000 multi-currency
                     revolving credit facility (the "Existing RCF Agreement") dated 25 January
                     2018. A number of Group companies are Guarantors of the Existing RCF
                     Agreement. Prior to the Covid-19 pandemic, the Existing RCF had remained
                     undrawn, save for the utilisation of certain ancillary facilities.

3.2      Security, guarantees, and Intercreditor Agreement

3.3      The First Lien Notes, Second Lien Notes, and Existing RCF Agreement all benefit from
         a common security package granted pursuant to a debenture dated 25 January 2018 (the
         "Debenture"). Under the terms of the Debenture, the chargors (including the
         Company, the Parent, and other members of the Group) granted security over various
         assets (including, amongst others, shares held in other members of the Group, leases
         and intercompany loans) in favour of Lloyds Bank Plc (as security agent) to be held on
         trust for the Secured Parties (as defined in the Debenture).

3.4      Similarly, the First Lien Notes, Second Lien Notes, and Existing RCF Agreement
         benefit from guarantees provided by each of the Guarantors under their own terms.

3.5      The inter-relationship between the First Lien Notes, Second Lien Notes, and Existing
         RCF Agreement (and the security and guarantees thereto), are governed by an
         intercreditor agreement dated 25 January 2018 as amended and restated on 8 June 2020,
         between, amongst others, the Company and Lloyds Bank plc (as security agent) for the
         secured parties (the "Intercreditor Agreement").



 255107-3-39-v10.0                                 - 10 -                                   70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52          Main Document
                                          Pg 45 of 152




3.6      Pursuant to the terms of the Intercreditor Agreement, the Existing RCF ranks senior to
         the First Lien Notes, which in turn ranks senior to the Second Lien Notes, in each case,
         with respect to the proceeds of any enforcement of the security.




 255107-3-39-v10.0                             - 11 -                                    70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52             Main Document
                                          Pg 46 of 152




                                  PART 3
            BACKGROUND TO THE ADDITIONAL LIQUIDITY ARRANGEMENTS
                           (INCLUDING THE SCHEME)

1.       Events leading to the Additional Liquidity Arrangements and the Scheme

1.1      As a result of the Covid-19 pandemic and resulting "lockdown" imposed in the UK on
         23 March 2020, all 232 retail stores then operated by the Group in the UK closed on 24
         March 2020, with a phased re-opening within Government guidelines of the Group's
         English and Northern Irish stores commencing on 18 May 2020 and more recently also
         in Scotland and Wales. The nature of the Group's stores (which are out of town
         locations with substantial square footage) means that now that stores are permitted to
         reopen the Group will be well positioned to adapt to the Covid-19 pandemic and comply
         with social distancing guidelines which are likely to continue for some time.

1.2      While the Group's online business has continued to operate during the "lockdown",
         despatch volume was temporarily constrained due to the social distancing measures
         implemented in the Group's supply and distribution centres. In addition, while rapidly
         expanding, the Group's online business only accounts for a small proportion of the
         Group's revenue. While online demand has remained resilient throughout the Covid-
         19 pandemic, it has not materially reduced the impact of the store closures.

1.3      The closure of the Group stores has had a material impact on the cash flow of the Group.
         While the Group believes the impact on cash flow will only be temporary and has taken
         significant steps to mitigate this, it requires additional liquidity to manage its cash flow
         in both the short and medium term.

2.       Steps taken by the Group to mitigate the impact of the Covid-19 pandemic on the
         Group's financial position

2.1      The Group has taken extensive measures to seek to contain the impact of the Covid-19
         pandemic on the Group's business wherever possible. The nature and extent of such
         measures have been disclosed to Scheme Creditors and to the public, primarily through
         the issuance of three statements relating to Covid-19 pandemic contingency planning,
         the first on 11 April 2020 (the "First Covid-19 Statement") the second on 27 April
         2020 (the "Second Covid-19 Statement"), and the third on 5 June 2020 (the "Third
         Covid-19 Statement") which appear on the Company's website at
         https://www.matalan.co.uk/corporate/corporate-publications.

2.2      In seeking to mitigate the impact of the Covid-19 pandemic on the Group's business,
         the Group appointed Deloitte LLP ("Deloitte") as its financial advisers on 19 March
         2020 and continues to work with them to forecast and manage its cash flow.

Steps taken prior to the First Covid-19 Statement

2.3      Prior to the First Covid-19 Statement, the directors of the Company took steps to
         preserve cash reserves, manage working capital, reduce costs, and access available
         government support made available to UK companies during the Covid-19 pandemic.




 255107-3-39-v10.0                               - 12 -                                     70-40748129
20-11749-rg           Doc 3    Filed 07/29/20 Entered 07/29/20 17:12:52          Main Document
                                            Pg 47 of 152




2.4      As detailed in the First Covid-19 Statement, these steps included significantly reshaping
         incoming stock volumes, engaging with suppliers (including landlords), placing over
         10,000 employees on furlough, deferring capex wherever possible, deferring tax and
         national insurance payments, and accessing the Government's 12-month business rates
         exemption.

Steps taken prior to the Second Covid-19 Statement

2.5      In its Second Covid-19 Statement, the Group disclosed further detail around the cost
         reduction steps that had been taken including additional measures to improve the
         Group's liquidity which are described in the following paragraphs.

2.6      On 11 April 2020, the Company confirmed that it was not eligible for the Coronavirus
         Business Interruption Loan Scheme, due to the eligibility criteria which meant that only
         companies with an annual turnover between £45,000,000 - £500,000,000 could obtain
         80 per cent. Government-backed funding from accredited lenders. Following
         consultation with and lobbying from businesses, including the Company, the
         Coronavirus Large Business Interruption Loan Scheme ("CLBILS") was introduced
         on 16 April 2020, available to companies with a turnover exceeding £500,000,000.
         This change allowed the Company to begin discussions with accredited lenders with a
         view to accessing CLBILS.

2.7      As at the 2019 year-end, the Company's £50,000,000 revolving credit facility (the
         "Existing RCF") provided under an agreement dated 25 January 2018 between,
         amongst others, the Company and Barclays Bank Plc, Lloyds Bank Plc, and Morgan
         Stanley Bank International Limited (the "Existing RCF Agreement" and the "Existing
         RCF Lenders") remained undrawn, save for the utilisation of certain ancillary
         facilities. In early April 2020, Matalan Retail Limited drew down the balance of the
         Existing RCF. This drawdown marks the first time in the Group's history that it has
         had to draw down its Existing RCF (other than for utilising ancillary facilities).

2.8      The additional cost preserving measures taken by the Group include:

         (a)         unwinding of in-the-money foreign currency hedges releasing over £18,000,000
                     in additional funds available to the Group;

         (b)         making a successful Time to Pay application to HMRC in relation to other tax
                     payments providing a temporary liquidity benefit of up to £20,000,000 up until
                     the end of June 2020;

         (c)         working with suppliers to cancel products not yet delivered for spring and
                     summer and amending its existing orders for the coming autumn and winter,
                     saving £142,000,000 against forecasted stock purchases. In addition, the Group
                     negotiated a number of changes to its supplier terms to extend its existing
                     payment terms, delivering an additional £23,000,000 of cash benefits;

         (d)         deferring payment of approximately £23,000,000 of rent due in March 2020,
                     with the intention of spreading the repayment over a period of 12 months
                     commencing in September 2020;




 255107-3-39-v10.0                                 - 13 -                                  70-40748129
20-11749-rg           Doc 3    Filed 07/29/20 Entered 07/29/20 17:12:52          Main Document
                                            Pg 48 of 152




         (e)         furloughing approximately 90 per cent. of employees, resulting in significant
                     costs saving totalling £21,000,000 as against the Group's original budget;

         (f)         removing a further £10,000,000 out of the Group's broader cost base and
                     reducing capex to £25,000,000 (a 45 per cent. reduction from the prior year);

         (g)         deferring VAT payments due between 20 March 2020 and the end of June 2020
                     until 31 March 2021. In addition, agreeing with HMRC to defer payment of
                     other taxes due in April and May;

         (h)         accessing the Government's 12-month business rates exemption resulting in a
                     permanent saving of approximately £44,000,000; and

         (i)         continuing to assess and implement new measures aimed at preserving liquidity
                     and ensuring the continued operation of the Group.

3.       Additional liquidity required due to the impact of the Covid-19 pandemic

3.1      Despite the steps taken by the Group described in paragraph 2 above, the Group's
         revised projections indicated that due solely to the direct impact of the Covid-19
         pandemic, the Group would require an additional injection of funding to enable it to
         manage the short to medium term cash flow. As a consequence, the Group commenced
         negotiations with its creditors and a range of third parties in early April 2020 (see
         paragraph 4 below).

3.2      Concurrently with the negotiations detailed in paragraph 4 below, and as disclosed in
         the Third Covid-19 Statement, the Group took further steps to improve its financial
         position. For instance, as set out in the Third Covid-19 Statement, and in line with
         governmental guidance and regulation, the Group re-opened 175 of its stores by 30 May
         2020, unfurloughed over 5,000 employees, and improved margin on online sales.
         While these steps have undoubtedly positively impacted the Group's prospects for
         continued success, they have not obviated the need for additional liquidity.

4.       Steps taken to access additional liquidity

4.1      In connection with the drawdown of the Existing RCF referred to in paragraph 2.7
         above, on 3 April 2020, the Parent negotiated a temporary waiver with the Existing
         RCF Lenders of any existing potential defaults or events of default which had arisen as
         a result of the Covid-19 pandemic (the "RCF Waiver"). As a condition to the RCF
         Waiver, the Parent, on behalf of the Group, agreed to certain additional covenants,
         including an obligation to obtain the consent of the Existing RCF Lenders in advance
         of entering into any new financing arrangements.

4.2      In tandem with securing the RCF Waiver, the Group and its advisers engaged with
         existing creditors of the Group to discuss additional liquidity needs. To this effect, the
         Group and its advisers engaged with the Shareholder, Existing RCF Lenders that
         qualified as accredited CLBILS lenders, and, on 9 April 2020, a number of holders of
         First Lien Notes. As disclosed in the Second Covid-19 Statement, Perella Weinberg
         Partners were appointed as financial advisers to the same group of holders of First Lien




 255107-3-39-v10.0                                - 14 -                                  70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52           Main Document
                                          Pg 49 of 152




         Notes on 26 April 2020, and Kirkland & Ellis International LLP were appointed as their
         legal advisers shortly thereafter.

4.3      Moreover, in order to protect against any potential detriment to the Group arising out
         of failed negotiations with its existing creditors, the Group and its advisers began
         discussions with approximately 30 alternative capital providers.

4.4      Following extensive discussions with a variety of financing parties and the
         consideration of a number of financing proposals, the Group agreed the key terms with
         respect to the Additional Liquidity Arrangements on 28 May 2020. The Company
         believes that the terms of the Additional Liquidity Arrangements were, in combination,
         the most attractive sources of additional liquidity available to the Group. The blended
         cost of these facilities is the lowest of the options identified, and the Company believes
         the support offered by its Existing RCF Lenders who are accredited CLBILS lenders
         and certain of the holders of the First Lien Notes provides compelling evidence of its
         stakeholders' long-term belief in the strength and resilience of its business model and
         competitive position.

4.5      As a prerequisite to implementing the Additional Liquidity Arrangements, the consent
         of the First Lien Notes was required.

4.6      On 28 May 2020, the Company launched a consent solicitation (the "First Lien
         Consent Solicitation") to, among other things, (i) obtain the consents and waivers
         required to implement the Additional Liquidity Arrangements and (ii) amend the
         covenants in the First Lien Notes Indenture to be in line with the covenants in the
         Additional Notes. In connection with the First Lien Consent Solicitation, the Company
         offered a cash payment of £5 per £1,000 principal amount of First Lien Notes to holders
         of the First Lien Notes providing their consent in accordance with the terms set out in
         the First Lien Consent Solicitation ("First Lien Consent Fee").

4.7      The Company announced that the First Lien Consent Solicitation had been successfully
         approved on 3 June 2020. The total amount of the First Lien Consent Fee paid on 9
         June 2020 to the relevant holders of the First Lien Notes was £1,737,950.

5.       The Additional Liquidity Arrangements

5.1      The measures the Company has taken and will continue to take in order to improve its
         financial prospects encompass a broad additional liquidity package being provided to
         the Group pursuant to the CLBILS Facilities, the Additional Notes, the cancellation of
         £50,000,000 of the principal amount of Second Lien Notes held by the Shareholder in
         exchange for the Shareholder PIK Notes, as well as amendments to be effected by this
         Scheme (the "Additional Liquidity Arrangements"). The Additional Liquidity
         Arrangements are further detailed in Part 4 (Rationale for and Summary of the
         Additional Liquidity Arrangements (including the Scheme)) of this Explanatory
         Statement.

5.2      The Company believes that the additional liquidity headroom supplied by the
         Additional Liquidity Arrangements will be sufficient to support its business during the
         remainder of the Covid-19 "lockdown" period and to ensure adequate headroom




 255107-3-39-v10.0                              - 15 -                                    70-40748129
20-11749-rg           Doc 3     Filed 07/29/20 Entered 07/29/20 17:12:52            Main Document
                                             Pg 50 of 152




         thereafter during a gradual and potentially uneven period of recovery. The Company
         believes that this package of measures, taken as a whole:

         (a)         provides a stable platform for the Group to trade through the economic
                     disruption and uncertainty caused by the Covid-19 pandemic;

         (b)         provides and preserves operational liquidity headroom at a time of heightened
                     uncertainty;

         (c)         offers a fair allocation of risk and reward to debt holders and the Shareholder;
                     and

         (d)         protects value for all creditors while respecting the fundamental priorities under
                     its existing intercreditor arrangements.

5.3      Given the Group's urgent need for additional liquidity in order to meet significant
         payments due in June 2020, notably the Group's quarterly rent payment payable in
         advance at the end of that month, each of the steps taken in Part 4 (Rationale for and
         Summary of the Additional Liquidity Arrangements (including the Scheme)) of this
         Explanatory Statement occurred in June 2020 (i.e. before the Scheme Meeting has been
         convened). These steps were inter-conditional on each other and were implemented
         over the course of 8 June 2020 and 9 June 2020.

6.       The purpose of the Scheme

6.1      As explained at paragraph 5.1 above, the Scheme is part of the Additional Liquidity
         Arrangements which ensures that the Group can continue to trade through the economic
         disruption and uncertainty caused by the Covid-19 pandemic.

6.2      If sanctioned, the Scheme will release the following rights under the Second Lien
         Notes:

         (a)         the right to the cash interest coupon payable, including any cash interest accrued
                     and unpaid; and

         (b)         the rights which are subject to the Additional Waivers described below relating,
                     principally, to covenants that would or might be triggered by the Scheme,

         in each case in respect of the Second Lien Notes (together such rights being the
         "Scheme Claims").

6.3      Moreover, if sanctioned, the Scheme will:

         (a)         with effect from the Scheme Effective Date, authorise the Company (for and on
                     behalf of the Scheme Creditors) to enter into the Trustee Instruction Letter and
                     the Security Agent Instruction Letter; and

         (b)         with effect from the Second Lien Amendments Effective Date:

                     (i)    amend the Company's obligation to pay the cash coupon under the
                            Second Lien Notes in accordance with the terms set out in Part 4


 255107-3-39-v10.0                                  - 16 -                                    70-40748129
20-11749-rg           Doc 3     Filed 07/29/20 Entered 07/29/20 17:12:52              Main Document
                                             Pg 51 of 152




                             (Rationale for and Summary of the Additional Liquidity Arrangement)
                             of this Explanatory Statement and amend the Global Note to reflect this
                             amendment. This amendment will apply to interest payable under the
                             Second Lien Notes on an Interest Payment Date (under and as defined
                             in Second Lien Notes Indenture) falling on or after the Second Lien
                             Amendment Effective Date;

                     (ii)    approve the Additional Waivers (as described in Part 4 (Rationale for
                             and Summary of the Additional Liquidity Arrangements (including the
                             Scheme)) of this Explanatory Statement) and instruct the Trustee and the
                             Security Agent to enter into the Intercreditor Agreement Side Letter;

                     (iii)   entitle all Scheme Creditors to receive payment of the Second Lien
                             Deferral Fee;

                     (iv)    discharge all of the rights, title and interest of the Scheme Creditors to
                             their Scheme Claims in exchange for which the Scheme Creditors will
                             be eligible to receive the Scheme Consideration; and

                     (v)     release fully and finally all Liabilities to the Scheme Creditors arising in
                             relation to or arising out of, or in connection with the Scheme Claims,
                             the formulation, negotiation, promotion, or provision of the Additional
                             Liquidity Arrangements, and the formulation, negotiation, promotion,
                             and entry into of the Second Lien Amendments Documents and the
                             Scheme against, among others, the Company, the Trustee, the Security
                             Agent, and any other Scheme Creditor (subject to certain exceptions as
                             discussed at Part 4 (Rationale for and Summary of the Additional
                             Liquidity Arrangement) of this Explanatory Statement).

6.4      Further details of the effects of the Scheme are set out in Part 4 (Rationale for and
         Summary of the Additional Liquidity Arrangement) of this Explanatory Statement.

Recognition in the US

6.5      Following the sanction of the Scheme, the Company will seek recognition under
         Chapter 15 of the US Bankruptcy Code ("Chapter 15 Recognition") of the Scheme.
         This is because the Second Lien Notes are governed by the law of New York, and
         Chapter 15 Recognition is a relatively inexpensive process which will bring certainty
         as to the effectiveness of the variation of rights in respect of the Second Lien Notes to
         be effected by the authority conferred by the terms of the Scheme.

6.6      For further information, please see Part 4 (Rationale for and Summary of the Additional
         Liquidity Arrangement) of this Explanatory Statement.




 255107-3-39-v10.0                                   - 17 -                                     70-40748129
20-11749-rg           Doc 3    Filed 07/29/20 Entered 07/29/20 17:12:52           Main Document
                                            Pg 52 of 152




                             PART 4
       RATIONALE FOR AND SUMMARY OF THE ADDITIONAL LIQUIDITY
               ARRANGEMENTS (INCLUDING THE SCHEME)

1.       Overview

1.1      The summary below is intended to be a guide to the Additional Liquidity Arrangements
         (including the Scheme) and is not intended to be a substitute for reading the Second
         Lien Amendments Documents. A summary of the main documents relevant to the
         Scheme is set out in Part 7 (Second Lien Amendments Documents) of this Explanatory
         Statement.

1.2      As described above at Part 3 (Background to the Additional Liquidity Arrangements
         (including the Scheme)) of this Explanatory Statement, the Group identified a
         substantial additional funding requirement that the Group was unable to meet without
         a material injection of liquidity.

1.3      The proposed Scheme is part of the broader Additional Liquidity Arrangements, the
         implementation of which will ensure the continuing operations of the Group for the
         benefit of all stakeholders, with the key elements for a sustainable capital structure and
         a foundation from which the Company can deliver long-term value for all of its
         stakeholders.

1.4      The primary objectives of the Additional Liquidity Arrangements are to:

         (a)         obtain new capital in order to enable the Group to cover its operating expenses
                     and recover its competitive position, especially in light of the Covid-19
                     pandemic; and

         (b)         ensure the Group can service its general corporate and working capital
                     obligations going forward and with sufficient flexibility in light of the
                     uncertainty inherent in the timing and extent to which the restrictions imposed
                     by the Government in response to the Covid-19 pandemic will be lifted.

2.       Overview of Key Steps

2.1      The Additional Liquidity Arrangements envisage all of the following steps occurring:

         (a)         entry into the CLBILS Facilities;

         (b)         issuance of the Additional Notes;

         (c)         exchange of Shareholder Notes for Shareholder PIK Notes;

         (d)         provision of Shareholder Equity Commitment and Shareholder Credit Security
                     with respect to the HQ Sale and Leaseback;

         (e)         entry into supplemental Intercreditor Arrangements;

         (f)         entry into the Lock-Up Agreement;




 255107-3-39-v10.0                                 - 18 -                                   70-40748129
20-11749-rg           Doc 3    Filed 07/29/20 Entered 07/29/20 17:12:52        Main Document
                                            Pg 53 of 152




         (g)         proposal of the Scheme; and

         (h)         filing for Chapter 15 Recognition.

2.2      Given the Group's urgent need for additional liquidity in order to meet significant
         payments due in June, each of the steps set out above (other than with respect to the
         steps required following launch of the Scheme and for Chapter 15 Recognition) were
         implemented on 9 June 2020. Each step is explored in further detail in the paragraphs
         which follow.

2.3      While the sanctioning of the Scheme is not a requirement of the CLBILS Facilities or
         Additional Notes, if the Scheme is not sanctioned it will place the Group under
         additional cash constraints when the cash coupon on the Second Lien Notes becomes
         due and payable on 31 July 2020. A description of the impact on the Group is provided
         in paragraph 12.5 below.

3.       Entry into the CLBILS Facilities

3.1      On 8 June 2020, £25,000,000 in aggregate of revolving credit facilities were provided
         by Barclays Bank Plc and Lloyds Bank Plc pursuant to the CLBILS (the "CLBILS
         Facilities"). The Existing RCF Agreement was amended and restated to include the
         CLBILS Facilities as additional revolving facilities (the "Amended RCF
         Agreement"), with the revolving facilities thereunder being the "RCF Facilities". The
         borrowers, guarantee, and security package and maturity date for the CLBILS Facilities
         were the same as those provided under the Existing RCF with the following additions:

         (a)         Matalan Direct Limited, Matalan Travel Limited, and HPO1 Nominees Limited
                     (the "Additional Guarantors") have acceded as guarantors to the Amended
                     RCF Agreement, the Additional Notes, the First Lien Notes, and the Second
                     Lien Notes; and

         (b)         the Shareholder Credit Security was provided.

3.2      The CLBILS Facilities are secured on a pari passu basis with the Existing RCF, each
         of which, pursuant to the terms of an agreement dated 8 June 2020 entered into between
         the lenders under the RCF Facilities, the Security Agent, and Lucid Trustee Services
         Limited as new priority note trustee (the "Priority Agreement") ranks senior to the
         Additional Notes, with the Additional Notes in turn ranking senior to the First Lien
         Notes, and the First Lien Notes in turn ranking senior to the Second Lien Notes, in each
         case with respect to distribution of the proceeds of any enforcement of the security.

3.3      As well as certain other changes to the terms of the Amended RCF Agreement, the net
         leverage ratio in the Existing RCF has been suspended until 31 August 2021 and the
         RCF Facilities have the benefit of actual and forecast liquidity covenants with a
         minimum liquidity requirement, a breach of which shall be an event of default under
         the Amended RCF Agreement. The Amended RCF Agreement includes a prohibition
         on amending the terms of the Additional Notes, the First Lien Notes, the Second Lien
         Notes, and the Shareholder PIK Notes without the consent of lenders holding 66 2/3
         per cent. of the total commitments under the RCF Facilities. The terms of the Amended
         RCF Agreement restrict the redemption of, or cash payments under, each of the



 255107-3-39-v10.0                                 - 19 -                                70-40748129
20-11749-rg           Doc 3    Filed 07/29/20 Entered 07/29/20 17:12:52             Main Document
                                            Pg 54 of 152




         Shareholder PIK Notes and the Second Lien Notes (other than cash interest prior to
         sanction of the Scheme, or if the Scheme is not sanctioned, and PIK Interest (as further
         described below) if the Scheme is sanctioned). It also restricts the redemption and
         repurchase of the First Lien Notes and the redemption and repurchase of the Additional
         Notes until the aggregate commitments under the RCF Facilities are reduced to no more
         than £50,000,000.

4.       Issuance of the Additional Notes

4.1      On 9 June 2020, the additional 16.5 per cent. notes due July 2022 generating net
         proceeds of £25,000,000 were issued by the Company to certain holders of the First
         Lien Notes (the "Additional Notes" and the "Additional Notes Holders") pursuant to
         a new priority notes indenture dated 9 June 2020 (the "Additional Notes Indenture").
         The Additional Notes will mature on 25 July 2022 and interest on the Additional Notes
         will be payable quarterly in cash.

4.2      Pursuant to the terms of the Priority Agreement, the Additional Notes rank behind the
         RCF Facilities but ahead of the First Lien Notes, with the First Lien Notes in turn
         ranking senior to the Second Lien Notes, in each case, with respect to the distribution
         of the proceeds of any enforcement of the security. The guarantee and security package
         for the Additional Notes is the same as that provided in respect of the RCF Facilities
         (including the accession by the Additional Guarantors).

5.       Exchange of Shareholder Notes for Shareholder PIK Notes

5.1      As a condition precedent to the CLBILS Facilities and the Additional Notes, the
         Company issued £50,000,000 aggregate principal amount of subordinated unsecured
         notes (the "Shareholder PIK Notes") pursuant to an indenture dated 9 June 2020 (the
         "Shareholder PIK Notes Indenture") in exchange for the Shareholder Notes (which
         were cancelled upon completion of the exchange). This meant that the outstanding
         principal amount of the Second Lien Notes was reduced to £80,000,000 from
         £130,000,000. The Shareholder PIK Notes are on substantially the same terms as the
         Second Lien Notes except that:

         (a)         interest on the Shareholder PIK Notes is only be payable as "payment-in-kind"
                     interest ("PIK Interest");

         (b)         the Shareholder PIK Notes are unsecured and do not have the benefit of any
                     guarantees from any member of the Group;

         (c)         the Shareholder PIK Notes will mature six months after the Second Lien Notes;
                     and

         (d)         the Shareholder PIK Notes are subject to terms that: (i) subordinate (on the same
                     basis as Shareholder Liabilities under and as defined in the Intercreditor
                     Agreement) all claims of the holders of the Shareholder PIK Notes to the Senior
                     Liabilities, First Lien Liabilities, and Second Lien Liabilities (each as defined
                     in the Intercreditor Agreement); (ii) ensure that no payments (other than through
                     capitalisation of PIK Interest) are made in respect of the Shareholder PIK Notes
                     until the irrevocable and unconditional final repayment, redemption and/or



 255107-3-39-v10.0                                  - 20 -                                    70-40748129
20-11749-rg           Doc 3     Filed 07/29/20 Entered 07/29/20 17:12:52            Main Document
                                             Pg 55 of 152




                     discharge of the RCF Facilities, certain Hedging Liabilities (as defined in the
                     Intercreditor Agreement), the Additional Notes, the First Lien Notes, and the
                     Second Lien Notes unless otherwise permitted pursuant to the terms of such
                     prior-ranking finance documents; and (iii) prohibit the holders of such notes
                     from taking any Enforcement Action (as defined in the Intercreditor Agreement)
                     with respect to such notes until the irrevocable and unconditional final
                     repayment, redemption and/or discharge of the RCF Facilities, certain Hedging
                     Liabilities (as defined in the Intercreditor Agreement), the Additional Notes, the
                     First Lien Notes and the Second Lien Notes.

6.       Provision of Shareholder Equity Commitment and Shareholder Credit Security
         with respect to the HQ Sale and Leaseback

6.1      A condition to the provision of the CLBILS Facilities was the requirement for the
         Parent to use all reasonable commercial endeavours to sell the head office property
         located in Knowsley, Liverpool on terms where the head office is leased back to the
         Group (the "HQ Sale and Leaseback") with the net disposal proceeds being applied in
         prepayment and cancellation of the RCF Facilities.

6.2      In relation to the HQ Sale and Leaseback, the Shareholder committed to invest up to
         £25,000,000 of additional equity in the Parent if, among other conditions, the aggregate
         commitments under the RCF Facilities have not been reduced to £50,000,000 by 31
         December 2020 (the "Shareholder Equity Commitment"). The Shareholder Equity
         Commitment will terminate upon the first date on which the aggregate commitments
         under the RCF Facilities are reduced to £50,000,000 or less.

6.3      In the event that the Shareholder fails to make any payment required under the
         Shareholder Equity Commitment and the aggregate commitments under the RCF
         Facilities have not otherwise been reduced to £50,000,000 or less, such failure shall
         constitute an event of default under the Amended RCF Agreement on the 30th day
         following the delivery of a notice of exercise by the Company to the Shareholder,
         subject to a 120 day grace period (the "Shareholder Default"). During such grace
         period, subject to certain pre-conditions relating to minimum cash balances, any
         member of the Group will be permitted to repay or prepay and cancel the RCF Facilities
         so as to reduce the aggregate commitments thereunder to £50,000,000 or refinance the
         RCF Facilities, in each case within 90 days of commencement of the grace period.
         Following the expiry of the grace period, a Shareholder Default entitles: (i) the lenders
         under the Amended RCF Agreement to accelerate the RCF Facilities (with any such
         acceleration triggering a cross default under the Additional Notes) and (ii) the Security
         Agent to exercise its rights under the Shareholder Credit Security.

6.4      In connection with the Shareholder Equity Commitment, the Company assigned its
         rights arising under the Shareholder Equity Commitment and any related bank
         guarantees to the Security Agent as security for the Secured Obligations (each as
         defined in the Intercreditor Agreement) (the "Shareholder Credit Security").

7.       Entry into Supplemental Intercreditor Arrangements

7.1      While the creditors under the RCF Facilities and the Additional Notes have priority
         over the First Lien Notes, which in turn have priority over the Second Lien Notes, the


 255107-3-39-v10.0                                  - 21 -                                    70-40748129
20-11749-rg           Doc 3    Filed 07/29/20 Entered 07/29/20 17:12:52         Main Document
                                            Pg 56 of 152




         Priority Agreement was entered into to govern the relationship between them with
         respect to distributions of proceeds of any enforcement of the security.

7.2      Pursuant to the terms of the Priority Agreement, enforcement proceeds, and other
         payments received by the Additional Notes Holders (other than cash interest then due
         on the Additional Notes and certain other permitted payments) will be applied, first, in
         satisfaction of amounts owing under the RCF Facilities pro rata as between them and,
         second, in satisfaction of amounts owing under the Additional Notes.

7.3      In addition, until the final discharge of the RCF Facilities, for the sole purpose of
         calculating the Senior Credit Participations (as defined in the Intercreditor Agreement)
         the participations of the holders of the Additional Notes shall be deemed to be zero for
         the purposes of forming the Instructing Group (as defined in the Intercreditor
         Agreement).

8.       As part of the First Lien Consent Solicitation, the holders of the First Lien Notes agreed
         to irrevocably and unconditionally waive any standstill period, consultation period, or
         notice period and the provision of any enforcement proposal (in each case as required
         under the terms of the Intercreditor Agreement), to give equivalent instructions and not
         to challenge any enforcement by the lenders under the Amended RCF Agreement (or
         assert that any such enforcement is inconsistent with the security enforcement
         principles stipulated in the Intercreditor Agreement) in respect of any enforcement of
         the rights arising under or in respect of the Shareholder Credit Security.

9.       Lock-Up Agreement

9.1      As a condition precedent to the CLBILS Facilities and the Additional Notes, a lock-up
         agreement was entered into by the Company on 8 June 2020 and certain of the Scheme
         Creditors who later acceded on the same day (the "Lock-Up Agreement" and the
         "Participating Second Lien Noteholders", respectively).

9.2      The Participating Second Lien Noteholders represent 50.35 per cent. of the Second Lien
         Notes.

9.3      The Information Agent has published the Lock-Up Agreement on its Scheme Website.

9.4      It was a condition precedent under the CLBILS Facilities and the Additional Notes and
         a condition to the Existing RCF Lenders agreeing to permanently waive existing
         potential defaults or events of default which have arisen as a result of the Covid-19
         pandemic that certain of the Scheme Creditors enter into the Lock-Up Agreement.
         Other Scheme Creditors can accede to the Lock-Up Agreement, however as at the date
         of this Explanatory Statement, no other formal consents from other Holders have been
         received. No separate or additional fees other than the Second Lien Deferral Fee are
         payable to Holders under the terms of the Lock-Up Agreement.

9.5      Under the Lock-Up Agreement, the parties thereto agree, among other things:

         (a)         to promptly take all actions which are reasonably required or desirable to
                     support, facilitate, implement, or otherwise give effect to the Second Lien
                     Amendments in a manner consistent with the terms of the Lock-Up Agreement;



 255107-3-39-v10.0                               - 22 -                                   70-40748129
20-11749-rg           Doc 3     Filed 07/29/20 Entered 07/29/20 17:12:52            Main Document
                                             Pg 57 of 152




         (b)         to support and vote promptly in favour of proposals contemplated by the Lock-
                     Up Agreement or reasonably necessary or desirable to implement the Second
                     Lien Amendments (including the Scheme); and

         (c)         not to intentionally take any action which would or would reasonably be
                     expected to frustrate, delay, impede, or prevent the Second Lien Amendments,
                     until such time as the Lock-Up Agreement is terminated.

9.6      The Lock-Up Agreement will remain in place until it is terminated by agreement or by
         notice in accordance with its terms. If not so terminated, the Lock-Up Agreement also
         provides for automatic termination on the earliest to occur of:

         (a)         the implementation of the Second Lien Amendments;

         (b)         if;

                     (i)     at the Scheme Meeting which is not adjourned and at which a vote takes
                             place, the Scheme is not approved by the requisite majorities of the
                             relevant Scheme Creditors; or

                     (ii)    the Court issues a formal judgement (A) refusing to convene the Scheme
                             Meeting or (B) refusing to sanction the Scheme and, in each case, any
                             appeal lodged by the Company has been finally dismissed; and

                     (iii)   15 August 2020, which may be extended with the consent of the
                             Company and the Super Majority Participating Second Lien
                             Noteholders (as defined in the Lock-Up Agreement).

10.      Scheme

10.1     As a condition subsequent to the provision of the CLBILS Facilities and the issuance
         of Additional Notes, the Company agreed to propose the Scheme. The Scheme
         envisions the following steps occurring:

         (a)         from the Scheme Effective Date, granting authority to the Company to execute
                     on behalf of the Scheme Creditors the documents required to implement the
                     steps contemplated by and in connection with the Scheme (the "Second Lien
                     Amendments Documents"), including:

                     (i)     an instruction letter to the Trustee (the "Trustee Instruction Letter"),
                             instructing the Trustee to, among other things:

                             (A)    enter into a supplemental indenture to the Second Lien Notes
                                    Indenture, to be entered into by, among others, the Company (for
                                    and on behalf of itself and the Scheme Creditors), the Trustee,
                                    and the Security Agent to implement the Second Lien
                                    Amendments (the "Second Lien Supplemental Indenture");

                             (B)    enter into a side letter to the Intercreditor Agreement to provide
                                    the waivers described in paragraph 10.1(b)(iii) below (the
                                    "Intercreditor Agreement Side Letter");


 255107-3-39-v10.0                                  - 23 -                                   70-40748129
20-11749-rg          Doc 3    Filed 07/29/20 Entered 07/29/20 17:12:52            Main Document
                                           Pg 58 of 152




                           (C)    amend the Global Notes to reflect the Second Lien Amendments;
                                  and

                           (D)    carry out all other legally permitted steps within its control
                                  including, without limitation, executing any documents,
                                  undertakings, and/or notices, and providing any directions or
                                  instructions reasonably necessary in order to implement the
                                  Scheme, and

                    (ii)   an instruction letter to the Security Agent (the "Security Agent
                           Instruction Letter") instructing the Security Agent to:

                           (A)    enter into the Second Lien Supplemental Indenture;

                           (B)    enter into the Intercreditor Agreement Side Letter;

                           (C)    enter into an English-law deed of release between, among others,
                                  the Company and the Scheme Creditors (the "Deed of Release"),
                                  which gives effect to the releases set out in paragraph 10.2(b) of
                                  Part 4 (Rationale for and Summary of the Additional Liquidity
                                  Arrangements (including the Scheme)) of this Explanatory
                                  Statement, substantially in the form appended to Appendix F
                                  (Deed of Release) of this Explanatory Statement, subject to any
                                  amendments made in accordance with the terms of the Scheme
                                  Document; and

                           (D)    carry out all other legally permitted steps within its control
                                  including, without limitation, executing any documents,
                                  undertakings, and/or notices, and providing any directions or
                                  instructions reasonably necessary in order to implement the
                                  Scheme;

        (b)         from the Second Lien Amendments Effective Date, and in accordance with the
                    terms of the Second Lien Supplemental Indenture and the Intercreditor
                    Agreement Side Letter (as applicable), the effect of the Second Lien
                    Amendments Documents is to:

                    (i)    convert the interest coupon to be paid on the Second Lien Notes to PIK
                           Interest, such that interest will be payable as PIK Interest provided that
                           cash interest will become payable again (instead of PIK interest) if, and
                           only if, as of the seventh calendar day immediately prior to the start of
                           the applicable interest period the consolidated cash of the Group is at
                           least £50,000,000 provided that: (A) the Additional Notes have been
                           redeemed in full; (B) the amounts outstanding across the RCF Facilities
                           have been reduced to £12,000,000 or less of ancillary facilities; and (C)
                           the total commitments under the RCF Facilities do not exceed
                           £50,000,000 in aggregate. This amendment will apply to interest
                           payable under the Second Lien Notes on an Interest Payment Date
                           (under and as defined in Second Lien Notes Indenture) falling on or after
                           the Second Lien Amendment Effective Date;



255107-3-39-v10.0                                 - 24 -                                    70-40748129
20-11749-rg           Doc 3     Filed 07/29/20 Entered 07/29/20 17:12:52               Main Document
                                             Pg 59 of 152




                     (ii)    irrevocably and unconditionally waive any defaults, events of default,
                             or acceleration under the Second Lien Notes Indenture and the Second
                             Lien Notes or any insolvency event under the Existing Intercreditor
                             Agreement which arise as a result of any steps taken in respect of the
                             Additional Liquidity Arrangements (including without limitation any
                             steps taken in respect of the Scheme and the Chapter 15 Filing);

                     (iii)   irrevocably and unconditionally waive any standstill period,
                             consultation period, or notice period and the provision of any
                             enforcement proposal (in each case as required under the terms of the
                             Intercreditor Agreement), to give equivalent instructions and not to
                             challenge any enforcement by the lenders under the Amended RCF
                             Agreement (or assert that any such enforcement is inconsistent with the
                             security enforcement principles stipulated in the Intercreditor
                             Agreement) in respect of any enforcement of the rights under or in
                             respect of the Shareholder Credit Security (together with the waivers
                             referred to in sub-paragraph 10.1(b)(ii) above the "Additional
                             Waivers"); and

                     (iv)    amend the Global Notes to reflect the amendments described in sub-
                             paragraph 10.1(b)(i) above; and

         (c)         entitle all Scheme Creditors, whether they have participated in the Scheme or
                     not, to receive, within two Business Days of the Second Lien Amendments
                     Effective Date, a cash payment of £5 per £1,000 principal amount of Second
                     Lien Notes, calculated as at the Voting Instruction Deadline (the "Second Lien
                     Deferral Fee"),

         (together the "Second Lien Amendments").

10.2     Upon the occurrence of the Second Lien Amendments Effective Date, the Scheme will:

         (a)         vary the rights, title and interest of the Scheme Creditors to the Scheme Claims
                     in exchange for the Second Lien Deferral Fee and the go forward PIK Interest
                     coupon as described in paragraph 10.1 above (the "Scheme Consideration");
                     and

         (b)         release fully and finally all Liabilities to the Scheme Creditors arising in relation
                     to or arising out of, or in connection with the Scheme Claims, the formulation,
                     negotiation, promotion, or provision of the Additional Liquidity Arrangements,
                     and the formulation, negotiation, promotion, and entry into of the Second Lien
                     Amendments Documents and the Scheme against, among others, the Company,
                     the Second Lien Notes Guarantors, the Trustee, the Security Agent, and any
                     other Scheme Creditor (each a "Released Party", together the "Released
                     Parties" under and as more fully defined in clause 7.2 of the Scheme
                     Document), subject to exceptions such that the release does not:

                     (i)     have the effect of waiving, releasing or discharging any rights of any
                             Scheme Creditor arising under:




 255107-3-39-v10.0                                   - 25 -                                      70-40748129
20-11749-rg           Doc 3    Filed 07/29/20 Entered 07/29/20 17:12:52          Main Document
                                            Pg 60 of 152




                            (A)    any rights of the Scheme Creditors arising out of the Scheme or
                                   any Second Lien Amendments Documents;

                            (B)    any report or advice provided by any Adviser, on which report
                                   or advice such Scheme Creditor is expressly entitled to rely;

                            (C)    any claims arising as a result of any breach of any Second Lien
                                   Amendments Document that remains in effect following the
                                   Second Lien Amendments Effective Date; and

                            (D)    any remedy in respect of any such rights arising under the
                                   documents described at sub-paragraphs (A) to (C) hereof; or

                     (ii)   apply to any Liability in respect of fraud, wilful misconduct, or gross
                            negligence by any Released Party.

10.3     While the Company is required under the terms of the CLBILS Facilities and the
         Additional Notes to use reasonable endeavours to ensure that the Scheme is successful,
         there is no obligation to ensure that the Scheme is successful and no event of default
         arises under the CLBILS Facilities or the Additional Notes in the event that the Scheme
         is not sanctioned. This does not mean that the failure of the Scheme has no consequence
         for the Company and its creditors. The potential consequences are set out in detail at
         paragraph 12 below.

11.      Why does the Board consider the Scheme to be in the best interests of all
         stakeholders and what are the consequences of failing to implement the Scheme?

         As mentioned in paragraph 4 of Part 3 (Background to the Additional Liquidity
         Arrangements (including the Scheme)) of this Explanatory Statement, the Company has
         explored other alternatives prior to and in parallel with the negotiation of the Additional
         Liquidity Arrangements and the Board believes that the Additional Liquidity
         Arrangements, taken as a whole, represent a better alternative than the most probable
         alternative scenario (see paragraph 12 below). Accordingly, the Board considers the
         Additional Liquidity Arrangements to be in the best interests of those stakeholders with
         an economic interest in the Company and the Group, including the Scheme Creditors.

12.      Alternatives to the Additional Liquidity Arrangements

12.1     As mentioned in paragraph 5.3 of Part 3 (Background to the Additional Liquidity
         Arrangements (including the Scheme)), due to the Group's urgent need for liquidity,
         several steps required to be taken as part of the Additional Liquidity Arrangements took
         place on 8 June 2020 and 9 June 2020. Consequently, the Scheme could not be
         implemented as a condition precedent to the CLBILS Facilities or the Additional Notes.
         While the Additional Liquidity Providers are supportive of the Group and have allowed
         the Scheme to go ahead as a condition subsequent to funding, this was driven primarily
         by the Group's critical need for liquidity and does not mean that the outcome of the
         Scheme has no consequence for the Company or the Additional Liquidity Providers.

12.2     As conditions to the provision of the Additional Liquidity Arrangements and to the
         Existing RCF Lenders agreeing to permanently waive existing potential defaults or



 255107-3-39-v10.0                                - 26 -                                   70-40748129
20-11749-rg           Doc 3     Filed 07/29/20 Entered 07/29/20 17:12:52             Main Document
                                             Pg 61 of 152




         events of default which have arisen as a result of the Covid-19 pandemic, the Existing
         RCF Lenders and the Additional Liquidity Providers have insisted that the Company
         takes certain measures to improve the Company's cash position in the short to medium
         term which include:

         (a)         the HQ Sale and Leaseback;

         (b)         the exchange of the Shareholder Notes for Shareholder PIK Notes (saving
                     £4.8m of cash interest per annum); and

         (c)         the Second Lien Amendments, which will result in an annual cash interest
                     saving of £7.6m per annum (including £3.8m due in July 2020) for the
                     Company.

         and have been framed as a combination of conditions precedent, conditions subsequent,
         and ongoing obligations but have all been expressed as having significant importance
         to the Existing RCF Lenders and the Additional Liquidity Providers.

12.3     The conditions set out in paragraph 12.2 above have underpinned the respective credit
         approvals obtained for providing the CLBILS Facilities and the Additional Notes and
         agreeing to permanently waive existing potential defaults or events of default which
         have arisen as a result of the Covid-19 pandemic and are needed to address the
         challenging environment faced by the Group in light of the Covid-19 pandemic.
         Importantly, the new liquidity package has also been sized on the assumption that the
         cash coupon on the Second Lien Notes would not be paid, and this has also been
         communicated to holders of the First Lien Notes as part of the First Lien Consent
         Solicitation.

12.4     The Amended RCF Agreement includes restrictive covenants on actual and forecasted
         cashflow and is subject to minimum liquidity requirements, a breach of which is an
         event of default and could, in circumstances where the RCF Facilities are not fully
         drawn, lead to a drawstop of the Amended RCF Agreement, so constraining liquidity.
         An acceleration of the RCF Facilities following an event of default would in turn cross-
         default into the Additional Notes, the First Lien Notes and the Second Lien Notes,
         significantly de-stabilising the Group's capital structure and potentially exacerbating
         the liquidity conditions faced by the Group.

12.5     In the event that the Scheme is not sanctioned, the Group will face additional cash
         requirements as early as 31 July 2020 when the cash coupon on the Second Lien Notes
         becomes due and payable and at a time when it has already taken extensive measures
         to reduce its cash outflow. This will have the following impact:

         (a)         pressure on liquidity: within the initial store reopening and recovery period
                     the minimum liquidity level prescribed within the Amended RCF Agreement is
                     necessarily tight. There is therefore little room within those liquidity thresholds
                     for the payment of cash pay coupon to the Scheme Creditors whilst the CLBILS
                     Facilities and Additional Notes are in place. Further, the Additional Liquidity
                     Arrangements were sized on the basis that the cash coupon on the Second Lien
                     Notes would not be paid;




 255107-3-39-v10.0                                  - 27 -                                     70-40748129
20-11749-rg           Doc 3    Filed 07/29/20 Entered 07/29/20 17:12:52             Main Document
                                            Pg 62 of 152




         (b)         pressure on working capital: in common with all retail businesses the
                     Company needs to preserve working capital over the summer months in order
                     to begin the restocking process for the critical Christmas trading period;

         (c)         reopening of senior creditor discussions: in the event that the liquidity
                     covenants in the Amended RCF Agreement are breached, the Additional
                     Liquidity Providers and the Existing RCF Lenders may seek more substantive
                     amendments to be made in respect of the Second Lien Notes given the Second
                     Lien Notes are currently trading at a significant discount to par. Any breach of
                     the minimum liquidity covenant prescribed within the Amended RCF
                     Agreement will constitute an event of default and could potentially result in
                     events of default throughout the Group's capital structure; and

         (d)         additional cost cutting: further cost reduction within the Group to protect short
                     term liquidity but which could slow the longer term recovery of the business.

12.6     In conclusion, the outflow of cash interest to Scheme Creditors who may be considered
         to be "out of the money" is highly likely to cause additional financial stress factors for
         the Company at a time when accelerated recovery from the Covid-19 pandemic is its
         priority. Whilst the Company is confident that the business is in a very strong position
         to return to its pre-Covid-19 financial health in the short to medium term, there are a
         range of macro-economic, consumer spending and broader factors (such as any
         potential extensive second Covid-19 peak and associated additional lockdown period)
         outside of the Company's control that will affect the recovery of the UK retail industry
         as a whole. The Company has therefore been advised by its professional advisers that
         it requires the maximum flexibility possible to manage its cash during this uncertain
         recovery period.

The Board strongly recommends that Scheme Creditors vote in favour of the Scheme.




 255107-3-39-v10.0                                  - 28 -                                    70-40748129
20-11749-rg           Doc 3    Filed 07/29/20 Entered 07/29/20 17:12:52            Main Document
                                            Pg 63 of 152




                                PART 5
         PROCESS FOR VOTING ON AND IMPLEMENTATION OF THE SCHEME

1.       Conditions to the Scheme becoming effective

1.1      In order for the Scheme to become effective on its terms and legally binding the
         Company and the Scheme Creditors (the relevant date being the Scheme Effective
         Date):

         (a)         the Scheme must be approved by a majority in number representing 75 per cent.
                     or more in value of the Scheme Creditors present and voting (in person or by
                     proxy) at the Scheme Meeting convened for the purpose of considering the
                     proposed Scheme;

         (b)         the Scheme must be sanctioned by the Court; and

         (c)         an official copy of the Scheme Sanction Order must be delivered to the Registrar
                     of Companies for England and Wales,

         (the "Scheme Conditions").

2.       Approval of the Scheme

2.1      In order for the Second Lien Amendments to become effective, the Scheme requires
         the approval of both a majority in number and at least 75 per cent. in value of the
         Scheme Creditors present and voting (either in person or by proxy) at the Scheme
         Meeting to be held at or about 10:00a.m. (London time) on 20 July 2020 (or such later
         time or date as the Company may decide), as well as the sanction of the Court at the
         Scheme Sanction Hearing and the delivery of the Scheme Sanction Order to the
         Registrar of Companies.

2.2      The Information Agent will give notice via the Scheme Website and confirm (i) the
         percentage of Scheme Creditors who have submitted validly completed Account Holder
         Letters and (ii) whether the Scheme has been approved or not. If the Scheme becomes
         effective, the Scheme Creditors will be bound by the Scheme and the Second Lien
         Amendments Documents, whether or not such Scheme Creditors approved the Scheme,
         objected to the Scheme or took no action in respect of the Scheme.

3.       Voting on the Scheme

         A Scheme Creditor may attend the Scheme Meeting remotely and vote. Due to the
         evidential difficulties of proving that a person owns securities held within a Clearing
         System, Scheme Creditors who wish to attend and vote in person at the Scheme Meeting
         must follow the procedures set out in this Explanatory Statement and the Account
         Holder Letter set out in Appendix C (Account Holder Letter) of this Explanatory
         Statement.

4.       Entitlement to vote on the Scheme

4.1      In accordance with established practice, the Company will utilise a system whereby
         individual Scheme Creditors will, insofar as is possible, receive notice of the Scheme


 255107-3-39-v10.0                                 - 29 -                                    70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52         Main Document
                                          Pg 64 of 152




         Meeting and be given the opportunity to register their vote to accept or reject the
         proposed terms of the Scheme.

4.2      The means of voting has been designed to enable the Scheme Creditors, whose Second
         Lien Notes are held through a Clearing System, to vote through a form of ballot
         procedure with which they should be familiar. Consequently, Scheme Creditors will
         receive, with this Explanatory Statement, an Account Holder Letter with voting
         instructions from the Company which Scheme Creditors are urged to complete and
         submit in accordance with those instructions as soon as possible and no later than the
         Voting Instruction Deadline.

5.       Completion of Account Holder Letters

5.1      Scheme Creditors who wish to vote at the Scheme Meeting should ensure that the
         Account Holder Letter set out in Appendix C (Account Holder Letter) of this
         Explanatory Statement is validly completed and submitted to the Company via the
         Information Agent as soon as possible in accordance with the instructions contained
         therein, irrespective of whether that Scheme Creditor intends to attend the Scheme
         Meeting, in order to exercise its right to vote at the Scheme Meeting.

5.2      Validly completed Account Holder Letters should be submitted to the Information
         Agent either online via the Scheme Website or via email at matalan@lucid-is.com as
         soon as possible and, in any event, so as to be received by the Company prior to
         5:00p.m. (London time) on 16 July 2020 (being the Voting Instruction Deadline).
         Acceptance of an Account Holder Letter by the Information Agent for the purposes of
         voting on the Scheme is subject to receipt by the Information Agent of the relevant
         Scheme Creditors Custody Instructions prior to 5:00p.m. London time on 15 July 2020.

6.       Amendment of voting instructions in Account Holder Letters

6.1      If a Scheme Creditor wishes to amend its voting instructions provided in an Account
         Holder Letter, it may do so by submitting a new Account Holder Letter to the
         Information Agent by the Voting Instruction Deadline either online via the Scheme
         Website or via email at matalan@lucid-is.com.

6.2      The last validly completed Account Holder Letter received by the Company in respect
         of an Scheme Creditor prior to the commencement of the Scheme Meeting will take
         precedence over any earlier validly submitted Account Holder Letter(s) in respect of
         that Scheme Creditor.

7.       Attendance at the Scheme Meeting

         The Scheme Meeting will commence at 10:00a.m. London Time on 20 July 2020. The
         Scheme Meeting will take place via webinar hosted by Clifford Chance LLP, as set out
         in Appendix B (Notice of the Scheme Meeting) of this Explanatory Statement. A
         Scheme Creditor wishing to attend the Scheme Meeting may obtain details from the
         Information Agent by contacting them at matalan@lucid-is.com. Upon any Scheme
         Creditor (or its representative) providing evidence of their authority to represent the
         Scheme Creditor at the Scheme Meeting (for example, a valid power of attorney and/or
         board minutes) and the Information Agent being satisfied in respect of the same, they



 255107-3-39-v10.0                             - 30 -                                   70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52        Main Document
                                          Pg 65 of 152




         shall provide the details. The Scheme Creditor or the proxy attending the Scheme
         Meeting on the Scheme Creditor's behalf will be required to send a copy of the Account
         Holder Letter to the Information Agent via email to matalan@lucid-is.com prior to the
         Scheme Meeting, which can then be matched against the original Account Holder Letter
         submitted by or on behalf of the relevant Scheme Creditor. Appendix A (Instructions
         to Scheme Creditors) of this Explanatory Statement sets out further instructions for
         Scheme Creditors who wish to cast their vote at the Scheme Meeting having had the
         opportunity to listen to the presentation made, ask questions of the Company's
         representatives, and listen to any views expressed by other Scheme Creditors.
         Notwithstanding that a vote by proxy is encouraged, the Company emphasises that it
         will be possible for Scheme Creditors who choose to attend the Scheme Meeting in
         person by remote means to vote at the Scheme Meeting, even if a Scheme Creditor
         should have submitted a proxy vote by the means described above beforehand.

8.       Claim Value for the purposes of the Scheme Meeting

         Subject always to the discretion of the Chairperson of the Scheme Meeting (including
         as noted below), for voting purposes at the Scheme Meeting, the Claim Value
         attributable to a Scheme Creditor is the aggregate amount in GBP of principal and
         accrued interest (calculated as at 16 July 2020) owing to a Scheme Creditor in respect
         of its Second Lien Notes held at the Voting Record Time.

9.       Important Information regarding calculating Claim Value

9.1      The Claim Value of Scheme Creditors will be calculated by the Information Agent
         based on information confidentially provided to the Company by the Information
         Agent. This information will be used by the Chairperson of the Scheme Meeting, and
         checked by the Information Agent acting in its capacity as independent scrutineer, to
         determine whether the resolution is passed at the Scheme Meeting.

9.2      Scheme Creditors will not need to provide the Company with any information relating
         to the amount they are, or may be, owed in connection with their Scheme Claims in
         order for the Chairperson of the Scheme Meeting to determine their Claim Value. The
         Claim Value admitted by the Company, or by the Chairperson of the Scheme Meeting,
         for voting purposes does not (of itself) constitute an admission of the existence or
         amounts of any liability of the Company (or any company within the Group) (see
         paragraph 10.2(b) of Part 4 (Rationale for and Summary of the Additional Liquidity
         Arrangements (including the Scheme)) of this Explanatory Statement for the release of
         claims contemplated by the Scheme).

9.3      The Chairperson of the Scheme Meeting may reject any vote purportedly cast by an
         Scheme Creditor if the relevant Scheme Creditor has not complied with the applicable
         voting procedures and/or the instructions in relation to the Account Holder Letter.

10.      Impact of the Successful Implementation of the Scheme

10.1     If the Scheme is successfully implemented, and as explained more fully Part 4
         (Rationale for and Summary of the Additional Liquidity Arrangements (including the
         Scheme)) of this Explanatory Statement, it will:




 255107-3-39-v10.0                            - 31 -                                   70-40748129
20-11749-rg          Doc 3    Filed 07/29/20 Entered 07/29/20 17:12:52            Main Document
                                           Pg 66 of 152




        (a)         from the Scheme Effective Date, grant authority to the Company to execute on
                    behalf of the Scheme Creditors the Second Lien Amendments Documents,
                    including:

                    (i)    the Trustee Instruction Letter, instructing the Trustee to, among other
                           things:

                           (A)    enter into the Second Lien Supplemental Indenture;

                           (B)    enter into the Intercreditor Agreement Side Letter;

                           (C)    amend the Global Notes to reflect the Second Lien Amendments;

                           (D)    carry out all other legally permitted steps within its control
                                  including, without limitation, executing any documents,
                                  undertakings, and/or notices, and providing any directions or
                                  instructions reasonably necessary in order to implement the
                                  Scheme, and

                    (ii)   the Security Agent Instruction Letter, instructing the Security Agent to,
                           among other things:

                           (A)    enter into the Second Lien Supplemental Indenture;

                           (B)    enter into the Intercreditor Agreement Side Letter;

                           (C)    enter into the Deed of Release; and

                           (D)    carry out all other legally permitted steps within its control
                                  including, without limitation, executing any documents,
                                  undertakings, and/or notices and, providing any directions or
                                  instructions reasonably necessary in order to implement the
                                  Scheme;

        (b)         from the Second Lien Amendments Effective Date, and in accordance with the
                    terms of the Second Lien Supplemental Indenture and the Intercreditor
                    Agreement Side Letter (as applicable):

                    (i)    convert the interest coupon to be paid on the Second Lien Notes to PIK
                           Interest, such that interest will be payable as PIK Interest provided that
                           cash interest will become payable again (instead of PIK interest) if, and
                           only if, as of the seventh calendar day immediately prior to the start of
                           the applicable interest period the consolidated cash of the Group is at
                           least £50,000,000 provided that: (A) the Additional Notes have been
                           redeemed in full; (B) the amounts outstanding across the RCF Facilities
                           have been reduced to £12,000,000 or less of ancillary facilities; and (C)
                           the total commitments under the RCF Facilities do not exceed
                           £50,000,000 in aggregate. This amendment will apply to interest
                           payable under the Second Lien Notes on an Interest Payment Date
                           (under and as defined in Second Lien Notes Indenture) falling on or after
                           the Second Lien Amendment Effective Date;


255107-3-39-v10.0                                 - 32 -                                    70-40748129
20-11749-rg           Doc 3     Filed 07/29/20 Entered 07/29/20 17:12:52         Main Document
                                             Pg 67 of 152




                     (ii)    irrevocably and unconditionally grant the Additional Waivers; and

                     (iii)   amend the Global Note to reflect the amendments described in
                             paragraph 10.1(b)(i) above.

         (c)         entitle all Scheme Creditors, whether they have participated in the Scheme or
                     not, to receive within two Business Days of the Second Lien Amendments
                     Effective Date, the Second Lien Deferral Fee via the Clearing Systems.

10.2     If the Scheme is successfully implemented, all Scheme Creditors (including those who
         do not vote in favour of the Scheme or those who do not vote at all in respect of the
         Scheme) will be bound by the terms of the Scheme, along with (i) the Company, and
         (ii) the Trustee, the Second Lien Notes Guarantors, and the Security Agent pursuant to
         their relevant deed of undertaking.




 255107-3-39-v10.0                                 - 33 -                                  70-40748129
20-11749-rg           Doc 3     Filed 07/29/20 Entered 07/29/20 17:12:52            Main Document
                                             Pg 68 of 152




                                              PART 6
                                       OVERVIEW OF THE SCHEME

1.       Scheme of arrangement overview

1.1      As explained above at Part 4 (Rationale for and Summary of the Additional Liquidity
         Arrangements (including the Scheme)) of this Explanatory Statement, certain steps
         required to implement the Additional Liquidity Arrangements are proposed to be
         effected by way of a scheme of arrangement of the Company under Part 26 of the
         Companies Act.

1.2      A scheme of arrangement is a statutory procedure under Part 26 of the Companies Act
         which enables a company to agree a compromise or arrangement with its creditors or
         any class of its creditors in respect of its debts or obligations owed to those creditors.
         A scheme of arrangement requires the following to occur in order to become legally
         binding:

         (a)         the approval of a majority in number representing at least 75 per cent. in value
                     of the creditors or class of creditors present in person or by proxy and voting at
                     the Scheme Meeting convened to approve the scheme of arrangement;

         (b)         the approval of the Court by the making of an order sanctioning the scheme of
                     arrangement;

         (c)         the delivery of the order sanctioning the scheme of arrangement to the Registrar
                     of Companies; and

         (d)         the satisfaction of any other conditions to effectiveness imposed by the terms of
                     the Scheme.

1.3      If the scheme of arrangement is approved by the requisite majorities and sanctioned by
         the Court, the order sanctioning the scheme of arrangement is delivered to the Registrar
         of Companies and any other conditions are satisfied, the scheme of arrangement will
         become effective in accordance with its terms and bind all the creditors subject to it,
         including those creditors who voted in favour of it and those creditors who voted against
         it or did not vote at all and their successors and assigns.

1.4      A scheme of arrangement cannot be sanctioned by the Court unless the court is satisfied,
         among other things, that the relevant provisions of Part 26 of the Companies Act have
         been complied with and an intelligent and honest person, a member of the class
         concerned and acting in respect of his own interest, might reasonably approve the
         scheme of arrangement.

1.5      The role of the Scheme Creditors in the implementation of the Scheme is set out in
         detail in Appendix A (Instructions to Scheme Creditors) of this Explanatory Statement,
         to which Scheme Creditors should refer.

1.6      A summary of: (i) the identity of Scheme Creditors; (ii) the process for voting at the
         Scheme Meeting; and (iii) when the Scheme will become effective, is set out below.




 255107-3-39-v10.0                                  - 34 -                                    70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52          Main Document
                                          Pg 69 of 152




2.       Identity of Scheme Creditors

2.1      As detailed at paragraph 3 below, the Company intends to convene one class of
         creditors, comprised of the Holders as at the Voting Record Time.

2.2      The Company shall hold a Scheme Meeting for its Scheme Creditors. At the Scheme
         Meeting, the value of a Scheme Creditor's claim for voting purposes in the Scheme will
         be the aggregate amount in GBP of principal and accrued interest (calculated as at 16
         July 2020) owing to a Scheme Creditor in respect of its Second Lien Notes held at the
         Voting Record Time. The amount of the Scheme Claims of each Scheme Creditor for
         the purposes of voting in respect of the Scheme will be calculated as at the Voting
         Record Time by the Information Agent based on information within that Scheme
         Creditor's Account Holder Letter which will be confidentially provided by the
         Information Agent to the Company. This information will be used by the Chairperson
         of the Scheme Meeting to determine whether each resolution is passed at that Scheme
         Meeting. Scheme Creditors do not need to take any action in respect of confirming the
         amount of their Scheme Claims other than providing the details requested in the
         applicable Account Holder Letter. Scheme Creditors are entitled to be informed of the
         determined amount of their Scheme Claims prior to the commencement of the Scheme
         Meeting upon written request to the Information Agent via email at matalan@lucid-
         is.com.

2.3      The Holders are the persons with the economic interest in the Scheme Claims, and,
         accordingly, the Holders who comprise the Scheme Creditors will be entitled to vote in
         respect of the Scheme.

2.4      Each Holder that wishes to vote at the Scheme Meeting will be required to ensure that
         its Account Holder instructs the relevant Clearing System through which those Second
         Lien Notes are held to block the relevant Second Lien Notes. This can be effected by
         giving Custody Instructions to that effect to Euroclear or Clearstream prior to the
         Custody Instruction Deadline. As the procedure for blocking such Second Lien Notes
         may take a considerable period of time, Holders should ensure that Custody Instructions
         are given as early as possible so that the relevant Second Lien Notes may be blocked
         prior to the Custody Instruction Deadline and that such Custody Instructions include
         the name, email address and telephone number of the Scheme Creditor. Further details
         on how to vote can be found at Appendix A (Instructions to Scheme Creditors) of this
         Explanatory Statement.

3.       Scheme Meeting – Class Constitution

3.1      Under the terms of the Practice Statement, it is the responsibility of the Company to
         formulate the class or classes of creditors for the purpose of convening a Scheme
         Meeting to consider and, if thought fit, approve the proposed Scheme. Each class must
         be properly constituted so that any Scheme Meeting consists of creditors whose rights
         against the Company are not so dissimilar as to make it impossible for them to consult
         together with a view to their common interest. If the rights of Scheme Creditors are so
         different or would be affected so differently by the Scheme as to make it impossible for
         them to consult together with a view to their common interest, they must be divided
         into separate classes and a separate meeting must be held for each class of creditor.



 255107-3-39-v10.0                             - 35 -                                    70-40748129
20-11749-rg           Doc 3     Filed 07/29/20 Entered 07/29/20 17:12:52             Main Document
                                             Pg 70 of 152




3.2      The Company has considered the present rights of the Scheme Creditors against the
         Company and the way in which those rights will be affected by the Scheme. Based on
         the information available to it, the Company has concluded that the Scheme Creditors
         fall into one class for the purposes of voting on the Scheme at the Scheme Meeting.
         The principal reasons for the Scheme Creditors constituting one class are explained in
         sub-paragraphs 3.2(a)-(d) inclusive below.

         (a)         As Holders, the existing rights of the Scheme Creditors against the Company
                     are the same. They each hold Second Lien Notes on the same terms. In
                     particular, the Scheme Creditors have the same right against the Company to be
                     repaid principal and interest and would rank pari passu between themselves in
                     the event of an enforcement or an insolvency scenario occurring.

         (b)         With respect to the variation of the Scheme Creditors' rights under the Scheme,
                     each Scheme Creditor will have its interest coupon temporarily converted to
                     PIK Interest and will provide the Additional Waivers on the same terms as each
                     other Scheme Creditor. In exchange, all Scheme Creditors will be entitled to
                     receive the Second Lien Deferral Fee upon the Scheme becoming effective.

         (c)         The Company is aware that certain of the Second Lien Notes are held by the
                     Shareholder and also by members of the Shareholder's family, directly or
                     indirectly, all of whom are also shareholders in the Company. The Company
                     does not consider that, in principle, the crossholding of Second Lien Notes and
                     an equity interest raises any class issues.

         (d)         The Company understands that, further to the Shareholder Notes being
                     exchanged for Shareholder PIK Notes and cancelled pursuant to the
                     arrangements described in Part 4 (Rationale for and Summary of the Additional
                     Liquidity Arrangements (including the Scheme)) of this Explanatory Statement,
                     the only Second Lien Notes the Shareholder currently holds are in circa
                     £18,000,000 of Second Lien Notes which are held by the Hargreaves family
                     (including circa £12,000,000 held directly by the Shareholder), which will be
                     subject to the Scheme. The Holders of these Second Lien Notes will vote as
                     Scheme Creditors. Further to the analysis in sub-paragraph 3.2(b) above, the
                     Company takes the view that there is no difference in rights against the
                     Company, or, if relevant, any material difference in any rights or interests, that
                     makes it impossible or inappropriate for the Hargreaves family to consult with
                     all other Holders with respect to the Scheme:

                     (i)    first, as the provision of the CLBILS Facilities and the Additional Notes
                            to the Company was not dependent on the Scheme being sanctioned, it
                            cannot be said that the Hargreaves family are voting to defer cash
                            interest on the Second Lien Notes in order to protect their equity interest.
                            The Scheme is a condition subsequent mandated by the terms of the
                            Additional Liquidity Arrangements; however, a failure to comply with
                            that condition subsequent is not an event of default;

                     (ii)   secondly, the issue to be considered by the Scheme Creditors is,
                            essentially, whether the temporary deferral of cash interest (and the
                            substitution of PIK Interest in the meantime) is in their interests in all


 255107-3-39-v10.0                                  - 36 -                                     70-40748129
20-11749-rg          Doc 3     Filed 07/29/20 Entered 07/29/20 17:12:52              Main Document
                                            Pg 71 of 152




                            the circumstances, in particular, in the light of (i) the Second Lien
                            Deferral Fee offered in exchange; and (ii) the commercial benefits to the
                            Company (and so in respect of the covenant owed to them). The fact
                            that certain members of that class might potentially benefit in the longer-
                            term from a future return on equity, which at this time is uncertain, is
                            too remote a benefit to affect the assessment of that issue in a substantial
                            way; and

                    (iii)   thirdly, if the Scheme is not sanctioned and the Company should enter
                            into a formal insolvency proceeding, both the Holders and those with an
                            interest in the Company's shares will likely receive a nil return on those
                            investments. In seeking to avoid that potential outcome by supporting a
                            deferral of cash interest, the interests of the Holders and the interests of
                            those interested in the Company's shares are aligned. There is no
                            adverse interest on the part of the holders of equity in the Company that
                            warrants those holders being placed in a separate class, or of having their
                            votes disregarded or discounted.

        (e)         Further to the above potential class issues, the Company is aware that one of the
                    Scheme Creditors (who, for the avoidance of doubt, is unconnected to the
                    Shareholder) is also a holder of First Lien Notes. This Scheme Creditor (i)
                    participated in the Additional Notes, (ii) is bound to support the Scheme, (iii)
                    received an underwriting fee of 5 per cent. to compensate it for the provision of
                    the Additional Notes (which, the Company was advised by its financial
                    advisers, was in line with market practice) but not, for the avoidance of doubt,
                    any fee in connection with the Scheme save for the Second Lien Deferral Fee,
                    and (iv) had the fees of its advisers met by the Company in respect of the
                    negotiation and documentation of the arrangements for the provision of the
                    Additional Notes. The provision of the Additional Notes occurred prior to and
                    is not dependent on the Scheme being sanctioned. As such, the Company has
                    been advised and believes that the Scheme Creditor is not required to be placed
                    in a separate class from those Scheme Creditors that are not participating in the
                    Additional Liquidity Arrangements (other than the Scheme) and are not
                    therefore entitled to the relevant arrangement fees or reimbursement of adviser
                    fees. In addition, the Company has been advised and believes that no class
                    issues arise as a result of any Scheme Creditor entering into the Lock-Up
                    Agreement, particularly as no fee or other compensation arrangement exists in
                    respect of the Scheme Creditor's provision of this undertaking to support the
                    Scheme.

        (f)         In addition, the Company is aware that the Shareholder acceded to the Lock-Up
                    Agreement with respect to the Second Lien Notes held directly by him (as
                    referred to in sub-paragraph (d) above), meaning that the Shareholder is bound
                    to vote in favour of the Scheme. For the reasons stated in sub-paragraph (e)
                    above, the Company has been advised and believes that no class issues arise as
                    a result of the Shareholder entering into the Lock-Up Agreement.

        (g)         Finally, the Company is aware that certain creditors of the Group may hold
                    credit default protection instruments ("CDS") in relation to the Company and



255107-3-39-v10.0                                   - 37 -                                     70-40748129
20-11749-rg           Doc 3    Filed 07/29/20 Entered 07/29/20 17:12:52            Main Document
                                            Pg 72 of 152




                     its indebtedness, which may become payable in connection with steps taken
                     relating to the proposal by the Company of a Scheme. The Company is not
                     aware of whether any Scheme Creditors themselves hold CDS. The Company
                     is not itself party to any CDS arrangements and cannot compel Scheme
                     Creditors to disclose financial information, in particular, as regards positions
                     that may have been acquired in the market as a hedge against the performance
                     of the Company. The holding of CDS should not however impact on the
                     composition of voting classes.

4.       As set out above, the Company proposes the Scheme Creditors fall into one class.
         Accordingly, it is proposed that one meeting be convened for the purposes of
         considering and, if the Scheme Creditors think fit, approving the Scheme.

5.       Scheme Meeting – Process

5.1      For the Scheme to become effective and binding on all Scheme Creditors, the Scheme
         must be approved by a majority in number representing 75 per cent. in value or more
         of the Scheme Creditors present and voting at the Scheme Meeting (in person or by
         proxy) in each class.

5.2      The Scheme must then be sanctioned by the Court and, in accordance with the terms
         and conditions contained in the Scheme Document, office copies of the Scheme
         Sanction Order must be delivered to the Registrar of Companies.

5.3      It is currently expected that the office copies of the Scheme Sanction Order will be
         delivered to the Registrar of Companies for registration on or around the date of the
         Sanction Hearing Date.

6.       Scheme Meeting - Voting

6.1      Scheme Creditors should refer to the detailed instructions in relation to voting at the
         Scheme Meeting in Appendix A (Instructions to Scheme Creditors) of this Explanatory
         Statement.

6.2      Each Account Holder must: (i) ensure that the relevant Second Lien Notes (as
         applicable) are blocked in their account by no later than the Custody Instruction
         Deadline, being 5:00p.m. (London time) on 15 July 2020; and (ii) complete and deliver
         the Account Holder Letter to the Information Agent by the Voting Instruction Deadline,
         being 5:00p.m. (London time) on 16 July 2020 in order to vote at the Scheme Meeting.
         Holders may vote at the Scheme Meeting either in person or by proxy.

6.3      If a valid Account Holder Letter has not been submitted on behalf of a Holder for the
         purposes of voting to the Information Agent before the Voting Instruction Deadline,
         subject only to the discretion of the Chairperson, that Holder will not be entitled to vote
         at the Scheme Meeting.

7.       Court sanction of the Scheme

7.1      Before the Scheme can become effective and binding on the Company and the Scheme
         Creditors, the Court must sanction the Scheme at the Scheme Sanction Hearing. The



 255107-3-39-v10.0                                 - 38 -                                    70-40748129
20-11749-rg           Doc 3    Filed 07/29/20 Entered 07/29/20 17:12:52           Main Document
                                            Pg 73 of 152




         Scheme Sanction Hearing will take place if the requisite statutory majorities of the
         Scheme Creditors have approved the Scheme at the Scheme Meeting. The Company
         expects that the Scheme Sanction Hearing will take place on or about 27 July 2020.

7.2      The Company may, at the Scheme Sanction Hearing, consent on behalf of the Scheme
         Creditors to any modification of the Scheme, the Scheme Document and the Second
         Lien Amendments Documents that the Court may think fit to approve or impose for the
         purpose of implementing and/or consummating the Scheme. However, if such
         modifications could reasonably be expected directly or indirectly to have a material
         adverse effect on the rights of one or more of the Scheme Creditors as Scheme Creditors
         then the Company may not give such consent without the prior written consent of the
         relevant Scheme Creditor(s).

8.       Occurrence of the Scheme Effective Date

8.1      Pursuant to the Scheme, following the delivery of an office copy of the Scheme
         Sanction Order for registration to the Registrar of Companies in England and Wales,
         within the meaning of the Companies Act, the Scheme Effective Date will occur. The
         Company shall issue the Scheme Effective Date Notice confirming that the Scheme
         Effective Date has occurred via the Information Agent.

8.2      On and from the Scheme Effective Time and notwithstanding any term of any relevant
         document, each Scheme Creditor will appoint the Company as its attorney and agent
         and irrevocably authorises, directs, instructs and empowers the Company (represented
         by any duly authorised representative) to enter into the Second Lien Amendments
         Documents as set out in Part 7 (Second Lien Amendments Documents) of this
         Explanatory Statement.

9.       Effect of the Scheme

9.1      The effect of the Scheme is summarised here but is more particularly set out in the
         Second Lien Amendments Documents referred to in Part 7 (Second Lien Amendments
         Documents) of this Explanatory Statement.

9.2      The Scheme will:

         (a)         from the Scheme Effective Date, grant authority to the Company to execute on
                     behalf of the Scheme Creditors the Second Lien Amendments Documents,
                     including:

                     (i)    the Trustee Instruction Letter, instructing the Trustee to, among other
                            things:

                            (A)    enter into the Second Lien Supplemental Indenture;

                            (B)    enter into the Intercreditor Agreement Side Letter;

                            (C)    amend the Global Notes to reflect the Second Lien Amendments;

                            (D)    carry out all other legally permitted steps within its control
                                   including, without limitation, executing any documents,


 255107-3-39-v10.0                                - 39 -                                   70-40748129
20-11749-rg           Doc 3     Filed 07/29/20 Entered 07/29/20 17:12:52            Main Document
                                             Pg 74 of 152




                                    undertakings, and/or notices, and providing any directions or
                                    instructions reasonably necessary in order to implement the
                                    Scheme, and

                     (ii)    the Security Agent Instruction Letter, instructing the Security Agent to,
                             among other things:

                             (A)    enter into the Second Lien Supplemental Indenture;

                             (B)    enter into the Intercreditor Agreement Side Letter;

                             (C)    enter into the Deed of Release; and

                             (D)    carry out all other legally permitted steps within its control
                                    including, without limitation, executing any documents,
                                    undertakings, and/or notices, and providing any directions or
                                    instructions reasonably necessary in order to implement the
                                    Scheme;

         (b)         from the Second Lien Amendments Effective Date, and in accordance with the
                     terms of the Second Lien Supplemental Indenture and the Intercreditor
                     Agreement Side Letter (as applicable) the effect of the Second Lien
                     Amendments Documents is to:

                     (i)     convert the interest coupon to be paid on the Second Lien Notes to PIK
                             Interest, such that interest will be payable as PIK Interest provided that
                             cash interest will become payable again (instead of PIK interest) if, and
                             only if, as of the seventh calendar day immediately prior to the start of
                             the applicable interest period the consolidated cash of the Group is at
                             least £50,000,000 provided that: (A) the Additional Notes have been
                             redeemed in full; (B) the amounts outstanding across the RCF Facilities
                             have been reduced to £12,000,000 or less of ancillary facilities; and (C)
                             the total commitments under the RCF Facilities do not exceed
                             £50,000,000 in aggregate. This amendment will apply to interest
                             payable under the Second Lien Notes on an Interest Payment Date
                             (under and as defined in Second Lien Notes Indenture) falling on or after
                             the Second Lien Amendment Effective Date;

                     (ii)    irrevocably and unconditionally grant the Additional Waivers; and

                     (iii)   amend the Global Notes to reflect the amendments described in
                             paragraph 9.2(a) above,

         (c)         entitle all Scheme Creditors, whether they have participated in the Scheme or
                     not, to receive within two Business Days of the Second Lien Amendments
                     Effective Date, the Second Lien Deferral Fee.

10.      Undertakings

10.1     The Company has sought and received undertakings from certain parties required to
         take certain steps to implement the Scheme. The undertakings will (among other


 255107-3-39-v10.0                                  - 40 -                                    70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52          Main Document
                                          Pg 75 of 152




         things) demonstrate that such third parties have undertaken to the Court and the
         Company to be bound by and comply with the obligations expressed to apply to them
         under the Scheme and do or procure to be done all such acts and things as may be
         necessary or desirable to implement and/or consummate the Scheme.

         Trustee

10.2     The Trustee has agreed to enter into an undertaking, pursuant to which it has agreed to
         be bound by and to perform the obligations under the Scheme and not to vote or submit
         a vote in respect of the Scheme.

         Second Lien Notes Guarantors

10.3     The Second Lien Notes Guarantors have each agreed to enter into an undertaking,
         pursuant to which each has agreed to be bound by and to perform the obligations under
         the Scheme applicable to it.

         Security Agent under the Intercreditor Agreement

10.4     The Security Agent (under and as defined in the Intercreditor Agreement) has agreed
         to enter into an undertaking, pursuant to which it has agreed to be bound by and to
         perform the obligations under the Scheme applicable to it.

11.      Whose Rights will be Altered by the Scheme?

11.1     Subject to paragraph 11.2 below, the Scheme will affect the rights of the Company and
         the Scheme Creditors only in respect of their Scheme Claims.

11.2     The Scheme will affect the claims of Holders, including any accrued but unpaid interest
         in respect of the Second Lien Notes, other than those which arise as a result of failure
         to comply with the terms of the Scheme.

12.      Scheme jurisdiction

12.1     The Company considers that the Court has domestic jurisdiction under English law to
         sanction the Scheme because the Company is incorporated and registered in England
         and Wales.

12.2     Further, no rule of trans-national law, including in Regulation (EU) No. 1215/2012 on
         Jurisdiction and Recognition and Enforcement of Judgments in Civil and Commercial
         Matters ("Brussels (Recast) Regulations"), excludes that jurisdiction. In particular, if
         the Brussels (Recast) Regulations applies in relation to the Scheme, the Court would
         have jurisdiction under the Brussels (Recast) Regulations because a number of Scheme
         Creditors (holding Second Lien Notes) are domiciled in England and Wales and are
         subject to the personal jurisdiction of the Court by virtue of having their head office,
         central administration, or principal place of business in the jurisdiction of the Court.

13.      Recognition in the US

13.1     As the Second Lien Notes are governed by New York law and certain of the Scheme
         Creditors are expected to be US persons, the Company will seek recognition ("Chapter


 255107-3-39-v10.0                             - 41 -                                    70-40748129
20-11749-rg           Doc 3    Filed 07/29/20 Entered 07/29/20 17:12:52            Main Document
                                            Pg 76 of 152




         15 Recognition") under Chapter 15 of the US Bankruptcy Code (the "Chapter 15
         Filing"). In addition, to prevent adverse action by any US Scheme Creditor pending
         Chapter 15 Recognition, the Company will also seek provisional relief from the US
         Bankruptcy Court applying the stay under section 362 of the US Bankruptcy Code. In
         order to help ensure enforcement in the US and to give effect to the Scheme (if approved
         by the requisite majority of Scheme Creditors and sanctioned by the Court) in the US,
         the Company has resolved to seek Chapter 15 Recognition and appoint Stephen Hill,
         director and Chief Financial Officer of the Company as its foreign representative and
         to commence and pursue the Chapter 15 Filing with the US Bankruptcy Court
         immediately following the Second Lien Effective Date. The Company is advised that
         the Scheme is likely to be recognised by the US Court as a foreign main proceeding.

13.2     Chapter 15 of the US Bankruptcy Code is designed to give judicial access to a foreign
         debtor (or representative thereof) to, among other things, protect the foreign debtor's
         US assets and authorise the foreign debtor or its representative to administer the foreign
         debtor's US assets. Chapter 15 is predicated on principles of comity and the fair and
         efficient administration of cross-border insolvencies. Chapter 15 functions through
         "recognition" of a foreign proceeding.

13.3     If the US Bankruptcy Court recognises the Scheme as a foreign "main" proceeding of
         the Company, the stay of actions and selected other provisions of the US Bankruptcy
         Code automatically take effect within the US. If the US Bankruptcy Court recognises
         the Scheme as a foreign "non-main" proceeding of the Company, the US Bankruptcy
         Court must be petitioned for further relief. Once a foreign proceeding is "recognised"
         under Chapter 15, foreign judgments generally will be enforced unless "manifestly
         contrary to the public policy of the US", which is a very demanding standard to meet.

13.4     The Company, through its foreign representative, will request that the US Bankruptcy
         Court hold a recognition hearing as soon as possible after the Second Lien Amendments
         Effective Date. The granting of Chapter 15 Recognition is not a condition to the
         effectiveness of the Scheme or the Second Lien Amendments.

13.5     Notice of the Chapter 15 Filing and the relevant dates will be served upon all interested
         parties including the following:

         (a)         the Company;

         (b)         the Trustee;

         (c)         Kirkland & Ellis International LLP as counsel to certain of the holders of the
                     Additional Notes;

         (d)         all persons or bodies authorised to administer the Scheme proceedings;

         (e)         all parties required to be given notice under the US Bankruptcy Rules;

         (f)         the Information Agent; and

         (g)         such other parties with an interest in the relevant proceedings that have timely
                     requested notice pursuant to the US Bankruptcy Rules.



 255107-3-39-v10.0                                 - 42 -                                     70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52       Main Document
                                          Pg 77 of 152




13.6     Additionally, the Company will publish notice of the Chapter 15 Filing on the Scheme
         Website.




 255107-3-39-v10.0                           - 43 -                                  70-40748129
20-11749-rg           Doc 3     Filed 07/29/20 Entered 07/29/20 17:12:52             Main Document
                                             Pg 78 of 152




                                       PART 7
                          SECOND LIEN AMENDMENTS DOCUMENTS

The following is a summary of the key agreements that will implement aspects of the Scheme.

1.1      Trustee Instruction Letter

         An instruction letter to the Trustee to:

         (a)         enter into the Second Lien Supplemental Indenture in substantially the form set
                     out in Appendix D of this Explanatory Statement;

         (b)         enter into the Intercreditor Agreement Side Letter, in substantially the form set
                     out in Appendix E of this Explanatory Statement;

         (c)         amend the Global Notes to reflect the changes made pursuant to the Second
                     Lien Supplemental Indenture; and

         (d)         carry out all other legally permitted steps within its control including, without
                     limitation, executing any documents, undertakings, and/or notices, and
                     providing any directions or instructions reasonably necessary in order to
                     implement the Scheme.

1.2      Security Agent Instruction Letter

         An instruction letter to the Security Agent to:

         (a)         enter into the Second Lien Supplemental Indenture in substantially the form set
                     out in Appendix D of this Explanatory Statement;

         (b)         enter into the Intercreditor Agreement Side Letter, in substantially the form set
                     out in Appendix E of this Explanatory Statement;

         (c)         enter into the Deed of Release, in substantially the form set out in Appendix F
                     (Deed of Release) of this Explanatory Statement; and

         (d)         carry out all other legally permitted steps within their control including, without
                     limitation, executing any documents, undertakings, and/or notices, and
                     providing any directions or instructions reasonably necessary in order to
                     implement the Scheme.

1.3      Second Lien Supplemental Indenture

         A supplemental indenture to the Second Lien Notes Indenture to be entered into by
         various parties, including the Company, the Guarantors, the Additional Guarantors, the
         Scheme Creditors (executed by the Company on their behalf pursuant to the Scheme),
         the Trustee, and the Security Agent, in substantially the form set out in Appendix D of
         this Explanatory Statement. The Second Lien Supplemental Indenture will:

         (a)         convert the interest coupon to be paid on the Second Lien Notes to PIK Interest,
                     such that interest will be payable as PIK Interest provided that cash interest will



 255107-3-39-v10.0                                  - 44 -                                     70-40748129
20-11749-rg           Doc 3    Filed 07/29/20 Entered 07/29/20 17:12:52             Main Document
                                            Pg 79 of 152




                     become payable again (instead of PIK interest) if, and only if, as of the seventh
                     calendar day immediately prior to the start of the applicable interest period the
                     consolidated cash of the Group is at least £50,000,000 provided that: (A) the
                     Additional Notes have been redeemed in full; (B) the amounts outstanding
                     across the RCF Facilities have been reduced to £12,000,000 or less of ancillary
                     facilities; and (C) the total commitments under the RCF Facilities do not exceed
                     £50,000,000 in aggregate. This amendment will apply to interest payable under
                     the Second Lien Notes on an Interest Payment Date (under and as defined in
                     Second Lien Notes Indenture) falling on or after the Second Lien Amendment
                     Effective Date;

         (b)         irrevocably and unconditionally waive any defaults, events of default, or
                     acceleration under the Second Lien Notes Indenture and the Second Lien Notes
                     or any insolvency event under the Existing Intercreditor Agreement which arise
                     as a result of any steps taken in respect of the Additional Liquidity
                     Arrangements (including without limitation any steps taken in respect of the
                     Scheme and the Chapter 15 Filing); and

         (c)         entitle all Scheme Creditors to receive, within two Business Days of the Second
                     Lien Amendments Effective Date, the Second Lien Deferral Fee.

1.4      Intercreditor Agreement Side Letter

         A side letter to the Intercreditor Agreement to waive any standstill period, consultation
         period, or notice period required in respect of any enforcement of the Shareholder
         Credit Security, in substantially the form set out in Appendix E of this Explanatory
         Statement. The Intercreditor Agreement Side Letter will:

         (a)         irrevocably and unconditionally waive any defaults, events of default, or
                     acceleration under the Second Lien Notes Indenture and the Second Lien Notes
                     or any insolvency event under the Existing Intercreditor Agreement which arise
                     as a result of any steps taken in respect of the Additional Liquidity
                     Arrangements (including without limitation any steps taken in respect of the
                     Scheme and the Chapter 15 Filing); and

         (b)         irrevocably and unconditionally waive any standstill period, consultation
                     period, or notice period and the provision of any enforcement proposal (in each
                     case as required under the terms of the Intercreditor Agreement), to give
                     equivalent instructions and not to challenge any enforcement by the lenders
                     under the Amended RCF Agreement (or assert that any such enforcement is
                     inconsistent with the security enforcement principles stipulated in the
                     Intercreditor Agreement) in respect of any enforcement of the rights arising
                     under or in respect of the Shareholder Credit Support.

1.5      Deed of Release

         A deed of release between, among others, the Company, the Scheme Creditors, and the
         Security Agent (the "Deed of Release"), which gives effect to the releases set out in
         10.2(b) of Part 4 (Rationale for and Summary of the Additional Liquidity Arrangements
         (including the Scheme)) of this Explanatory Statement, substantially in the form



 255107-3-39-v10.0                                  - 45 -                                   70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52      Main Document
                                          Pg 80 of 152




         appended to Appendix F (Deed of Release) of this Explanatory Statement, subject to
         any amendments made in accordance with the terms of the Scheme Document.

1.6      Amended Global Notes

         Amended Global Notes to reflect the amendments set out in paragraph 1.2 above.




 255107-3-39-v10.0                           - 46 -                                 70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52          Main Document
                                          Pg 81 of 152




                                         PART 8
                                  FINANCIAL INFORMATION

1.       This Part 8 (Financial Information) sets out certain financial information for the Group
         and the Company. The Group prepares its financial statements in accordance with
         IFRS.

2.       This Part 8 (Financial Information) sets out the most recent annual audited consolidated
         financial information for the Group and/or the Company, including an audited income
         statement, a consolidated balance sheet, and an audited statement of cash flows, each
         as at or for the financial year ended 23 February 2019, as appropriate. The Group's full
         year consolidated financial statements for year ended 23 February 2019 were signed off
         by KPMG LLP on 14 May 2019.

3.       Full versions of the full year consolidated financial statements for year ended 23
         February     2019     (and     for    prior    years)     can    be     found    at
         https://www.matalan.co.uk/corporate/corporate-publications.

4.       In addition, as disclosed in the Third Covid-19 Statement, the full year consolidated
         financial statements for year ended February 2020 are in the process of being revised
         based on year-end closing procedures and external audit, and are expected to be
         published at the website referred to in paragraph 3 above at the end of June 2020.




 255107-3-39-v10.0                             - 47 -                                    70-40748129
20-11749-rg         Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52   Main Document
                                         Pg 82 of 152




                     Consolidated income statement for the Group and Company

                                  For year ended 23 February 2019

                                             (audited)




255107-3-39-v10.0                           - 48 -                             70-40748129
20-11749-rg         Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52   Main Document
                                         Pg 83 of 152




                       Consolidated balance sheet for the Group and Company

                                  For year ended 23 February 2019

                                             (audited)




255107-3-39-v10.0                           - 49 -                            70-40748129
20-11749-rg         Doc 3     Filed 07/29/20 Entered 07/29/20 17:12:52      Main Document
                                           Pg 84 of 152




                            Consolidated statement of cash flows for the Group

                                    For year ended 23 February 2019

                                                (audited)




255107-3-39-v10.0                               - 50 -                             70-40748129
20-11749-rg           Doc 3    Filed 07/29/20 Entered 07/29/20 17:12:52            Main Document
                                            Pg 85 of 152




                                               PART 9
                                         BOARD OF THE COMPANY

1.       DUTIES, APPOINTMENT AND DISMISSAL

         Duties and tasks of the Board

1.1      The Board is responsible for the management of the business of the Company, which
         is generally understood to imply the day-to-day management of the Company and the
         exercise of all powers within its corporate purposes, except for those expressly
         attributed to either the shareholders by statute or its articles of association.

         Appointment and dismissal of directors

1.2      Directors of the Company may be appointed by ordinary resolution of shareholders or
         by a decision of the Board of the Company.

1.3      A director of the Company ceases to be a director as soon as:

         (a)         that person ceases to be a director by virtue of any provision of the Companies
                     Act 2006 or is prohibited from being a director by law;

         (b)         a bankruptcy order is made against that person;

         (c)         a composition is made with that person's creditors generally in satisfaction of
                     that person's debts;

         (d)         a registered medical practitioner who is treating that person gives a written
                     opinion to the Company stating that that person has become physically or
                     mentally incapable of acting as a director and may remain so for more than three
                     months;

         (e)         by reason of that person's mental health, a court makes an order which wholly
                     or partly prevents that person from personally exercising any powers or rights
                     which that person would otherwise have; or

         (f)         notification is received by the Company from the director that the director is
                     resigning from office as director, and such resignation has taken effect m
                     accordance with its terms.

         Decision making process

1.4      Resolutions of the Board are adopted by a majority of votes of directors participating.
         Each director may cast one vote. The chair of the Board or a director appointed to chair
         a board meeting has a casting vote in the event of a deadlock of the Board.




 255107-3-39-v10.0                                 - 51 -                                    70-40748129
20-11749-rg           Doc 3    Filed 07/29/20 Entered 07/29/20 17:12:52             Main Document
                                            Pg 86 of 152




         Board

1.5      As at the date of this Explanatory Statement, the members of the Board are domiciled
         in the UK, and are:

          Name                             Board Position         Date of appointment
          John Jason Hargreaves            Managing Director      8 January 2014

          Stephen Mark Hill                Finance Director       29 July 2013

          John Nicholas Mills              Company Director       10 October 2006

          Gregory Vincent Pateras          Company Director       7 August 2017

          William George Lodder            Secretary              25 April 2013


1.6      The business address of the directors of the Company is Matalan Head Office Perimeter
         Road, Knowsley Industrial Park, Liverpool, L33 7SZ, England.

1.7      As recently reported in the press, John Nicholas Mills will retire as chairperson and
         director of the Company (and the Group). A recruitment process has been undertaken
         and the Company anticipates announcing a replacement shortly, following which John
         Nicholas Mills will step down from his Group and Company appointments, potentially
         after an agreed handover period. The Group is in the process of also considering
         potential additional appointments to the Board, the details of which shall be made
         publicly available if relevant and as and when appropriate. Relevant updates to
         Company and Group board compositions will be published on the Company's website
         at https://www.matalan.co.uk/corporate/corporate-publications and through regulatory
         disclosures in the usual way.

         Material Interests

1.8      Section 897(2) of the Companies Act requires that this Explanatory Statement disclose:

         (a)         any material interest of the directors of the Company (whether as directors or as
                     members or as creditors of the Group companies); and

         (b)         the effect on those interests of the compromise or arrangement, insofar as it is
                     different from the effect on the like interests of other persons.

1.9      The Board is aware that John Jason Hargreaves is a shareholder of the Parent, holding
         2.6 per cent. of the outstanding ordinary A shares of the Parent. John Jason Hargreaves
         holds £200,000 aggregate principle amount in the Second Lien Notes. Moreover, John
         Jason Hargreaves is related to two shareholders in the Parent: the Shareholder, who
         owns 47.78 per cent. of the outstanding ordinary A shares of the Parent (and who has
         entered into the Shareholder Equity Commitment to subscribe to further equity in the
         Parent as described in paragraph 6.2 of Part 4 (Rationale for and Summary of the
         Additional Liquidity Arrangements (including the Scheme)) of this Explanatory
         Statement), and Jamey Hargreaves, who also holds 2.54 per cent. of the outstanding



 255107-3-39-v10.0                                  - 52 -                                    70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52           Main Document
                                          Pg 87 of 152




         ordinary A shares of the Parent. The Shareholder also holds the Shareholder PIK Notes
         which are not subject to the Scheme, and approximately £12,000,000 of the Second
         Lien Notes. Jamey Hargreaves does not hold any Second Lien Notes.

1.10     As a result of the interests set out in paragraph 1.9, John Jason Hargreaves has recused
         himself from voting in any discussions or decisions in relation to the Scheme and the
         Alternative Liquidity Arrangements.

1.11     The Board is aware that John Nicholas Mills is also a shareholder of the Parent, holding
         outstanding ordinary B shares of the Parent amounting to less than 0.001 per cent. of
         the Parent's issued share capital. The Board understands that these outstanding ordinary
         B shares were issued to John Nicholas Mills as a management incentive. These
         outstanding ordinary B shares are subject to very restrictive transfer rights, and cannot
         be transferred without the ordinary B shareholder ceasing to be a director/employee of
         the Parent or tag along or drag along rights being exercised. Further, the Board
         understands that no dividends have been paid to ordinary B shareholders for the past
         decade. On this basis, the Board does not regard the holding of ordinary B shares in
         the Parent as giving rise to any conflict of interest in relation to the matters which are
         the subject of the Scheme and the Alternative Liquidity Arrangements. On that basis,
         John Nicholas Mills has not recused himself from voting in any discussions or decisions
         in relation to the Scheme and the Alternative Liquidity Arrangements.

1.12     Apart from the interests disclosed in paragraphs 1.9 and 1.11 above, to the best of the
         Company's knowledge, none of its directors have any interest, direct or indirect, in the
         Scheme and the Scheme will have no effect on the interests of those directors.

1.13     No other non-monetary benefits are established in favour of the directors of the
         Company. The directors of the Company have the benefit of existing directors' and
         officers' liability insurance.

1.14     None of the directors of the Company has or has had any interest in any transaction
         which is or was unusual in its nature or conditions or significant to the business which
         was effected by the Group during the current or immediately preceding financial year,
         or which was effected during an earlier financial year and remains in any respect
         outstanding or underperformed.




 255107-3-39-v10.0                              - 53 -                                    70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52      Main Document
                                          Pg 88 of 152




                                       PART 10
                                ADDITIONAL INFORMATION

Documents Available For Inspection

Copies of the following documents may be inspected free of charge on the Scheme Website:

(a)      the full versions of the full year consolidated financial statements for year ended
         February 2019;

(b)      the Practice Statement Letter;

(c)      the Lock-Up Agreement;

(d)      this Explanatory Statement; and

(e)      documents relating to the Chapter 15 Filing, which will be uploaded to the Scheme
         Website at the appropriate time.




 255107-3-39-v10.0                           - 54 -                                 70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52           Main Document
                                          Pg 89 of 152




                                         PART 11
                                        RISK FACTORS

1.       RISKS RELATING TO THE ADDITIONAL LIQUIDITY ARRANGEMENTS

1.1      Scheme Creditors are urged to evaluate carefully all information included in this
         Explanatory Statement, consult with their own legal, financial and tax advisers and
         make their own decision about whether to participate in/continue their support of the
         Additional Liquidity Arrangements.

1.2      A non-exhaustive list of risks related to the implementation of the Additional Liquidity
         Arrangements is set out below.

         Adverse publicity

1.3      Adverse publicity relating to the Additional Liquidity Arrangements or the financial
         condition of the Group or of other participants in the market(s) in which it operates may
         have a detrimental effect on the Group's customer and supplier relationships (including
         financial and insurance institutions) and/or the market perception of its business.

1.4      Existing suppliers may choose not to do business with the Group, may demand quicker
         payment terms and / or may not extend normal trade credit. To the extent existing
         suppliers, choose not to continue to do business with the Group or to limit their trading
         with the Group, it may find it difficult to obtain new or alternative suppliers. Ongoing
         negative publicity may have a long-term negative effect on the brand names owned or
         used in the Group.

         Jurisdictional considerations

1.5      The Parent is organised under the laws of Guernsey although the Company and other
         key subsidiaries are organised under the laws of England and Wales. Moreover, the
         Group's suppliers are located in a number of jurisdictions, and overseas franchise stores
         are located in the United Arab Emirates, Bahrain, Qatar, Saudi Arabia, Jordan, Oman,
         Egypt, Malta, Gibraltar, and Georgia. In the event that a member of the Group faces
         financial difficulty, creditors will most likely be subject to the insolvency laws of that
         member's jurisdiction of incorporation (i.e. England and Wales or Guernsey). Laws in
         other jurisdictions may permit third parties to commence contractual, insolvency, or
         similar proceedings notwithstanding the fact that a member of the Group is not
         organised in those jurisdictions.

1.6      Scheme Creditors should seek independent legal advice in the relevant jurisdiction
         when entering into financing arrangements with any member of the Group, in particular
         with regard to the impact of local law on their rights as creditors.

         Effectiveness of the Scheme requires the approval of Scheme Creditors.

1.7      In order for the Scheme to be approved by Scheme Creditors, a majority in number
         representing not less than 75 per cent. in value of those Scheme Creditors who vote at
         the Scheme Meeting must vote in favour of the Scheme. If the requisite majorities of
         Scheme Creditors do not vote in favour of the Scheme at the Scheme Meeting, the



 255107-3-39-v10.0                              - 55 -                                    70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52           Main Document
                                          Pg 90 of 152




         Scheme will be withdrawn and the Group will face additional cash requirements as
         early as 31 July 2020 when the cash coupon on the Second Lien Notes becomes due
         and payable and at a time when it has already taken extensive measures to reduce its
         cash outflow. See the section titled "If the Second Lien Amendments do not occur or
         are materially delayed, the Group may face additional cash requirements" beginning
         at paragraph 1.16 below.

1.8      Although the Participating Second Lien Noteholders have given an undertaking to vote
         in favour of the Scheme, such undertaking may cease to be binding in the circumstances
         set out under the terms of the Lock-Up Agreement.

         The Scheme Meeting may not be completed on the timeline envisaged in this
         Explanatory Statement.

1.9      Factors unknown to the Group at the date of this document may result in delays to the
         completion of the Second Lien Amendments.

         Even if the Scheme Creditors approve the Scheme, the Scheme may be objected
         to and may not be completed.

1.10     Even if the Scheme is approved at the Scheme Meeting, it is possible for a person with
         an interest in the Scheme (whether a Scheme Creditor or otherwise) to object to the
         Scheme. They may attend or be represented at the Scheme Sanction Hearing in order
         to make representations that the Scheme should not be approved and to appeal against
         the granting of the Scheme Sanction Order. Therefore, it is possible that objections will
         be made at or before the Scheme Sanction Hearing or that an appeal will be made
         against the granting of the Scheme Sanction Order by the Court and that any such
         objections or appeal will delay or prevent the Second Lien Amendments.

         Effectiveness of the Scheme requires the sanction of the Court.

1.11     In order for the Scheme to become effective under English law, it must receive the
         sanction of the Court and the Scheme Sanction Order must be lodged with the Registrar
         of Companies.

1.12     The Court will not sanction the Scheme unless it is satisfied that it has jurisdiction to
         do so, that the correct procedures have been followed, the proposed arrangements are
         fair and that there are no other reasons why the Scheme should not be approved. There
         can be no assurance as to the Court's decision in this regard.

1.13     If the Court does not approve the Scheme, or approves it subject to conditions or
         amendments which (i) the Group deems unacceptable or (ii) would have (directly or
         indirectly) a detrimental effect on the interests of any Scheme Creditors and such
         conditions or amendments are not approved by the Scheme Creditors, the Scheme will
         not become effective and the Second Lien Amendments may not be implemented.

         The Second Lien Amendments are subject to a limited number of conditions
         precedent and failure to fulfil any one of those conditions may result in the Second
         Lien Amendments not proceeding.




 255107-3-39-v10.0                             - 56 -                                    70-40748129
20-11749-rg           Doc 3    Filed 07/29/20 Entered 07/29/20 17:12:52         Main Document
                                            Pg 91 of 152




1.14     Even if the Scheme is approved by the requisite majorities of Scheme Creditors and the
         Scheme Effective Date occurs, in order for the Second Lien Amendments to be
         implemented there are a limited number of other conditions that need to be fulfilled,
         such as execution of the Second Lien Amendments Documents and the provision of the
         conditions precedent required thereunder.

1.15     There is a risk that one or more of these steps may not be completed or satisfied, in
         which case the Second Lien Amendments will not occur. If the Second Lien
         Amendments do not occur, the Group may face additional cash requirements as early
         as July 31 when the cash coupon on the Second Lien Notes becomes due and payable
         and at a time when it has already taken extensive measures to reduce its cash outflow.
         See the section titled "If the Second Lien Amendments do not occur or are materially
         delayed, the Group may face additional cash requirements" beginning at paragraph
         1.16 below.

         If the Second Lien Amendments do not occur or are materially delayed, the Group
         may face additional cash requirements.

1.16     While the Additional Liquidity Providers have been supportive of the Group and have
         allowed the Scheme to go ahead as a condition subsequent to funding, this does not
         mean that the outcome of the Scheme has no consequence for the Company or the
         Additional Liquidity Providers.

1.17     As conditions to the provision of the Additional Liquidity Arrangements and to the
         Existing RCF Lenders agreeing permanently to waive existing potential defaults or
         events of default which have arisen as a result of the Covid-19 pandemic, the Existing
         RCF Lenders and the Additional Liquidity Providers have required that the Company
         takes certain measures to improve the Company's cash position in the short to medium
         term which include:

         (a)         the HQ Sale and Leaseback;

         (b)         the exchange of the Shareholder Notes for Shareholder PIK Notes (saving
                     £4.75m of cash interest per annum); and

         (c)         the Second Lien Amendments, which will result in an annual cash interest
                     saving of £7.6m per annum (including £3.8m due in July of this year) for the
                     Company.

         These requirements have been framed as a combination of conditions precedent,
         conditions subsequent and ongoing obligations but have all been expressed as having
         significant importance to the Existing RCF Lenders and the Additional Liquidity
         Providers.

1.18     The conditions set out in paragraph 1.17 above underpinned the respective credit
         approvals obtained for providing the CLBILS Facilities and the Additional Notes and
         for the Existing RCF Lenders agreeing permanently to waive existing potential defaults
         or events of default which have arisen as a result of the Covid-19 pandemic and are
         needed to address the challenging environment faced by the Group in light of the Covid-
         19 pandemic. Importantly, the new liquidity package were also sized on the assumption



 255107-3-39-v10.0                                - 57 -                                 70-40748129
20-11749-rg           Doc 3     Filed 07/29/20 Entered 07/29/20 17:12:52             Main Document
                                             Pg 92 of 152




         that the cash coupon on the Second Lien Notes would not be paid. In addition, the
         Group's intention to consummate the Scheme was communicated to holders of the First
         Lien Notes as part of the First Lien Consent Solicitation.

1.19     The Amended RCF Agreement includes restrictive covenants on actual and forecasted
         cashflow and is subject to minimum liquidity requirements, a breach of which is an
         event of default which could in circumstances where the RCF Facilities are not fully
         drawn, lead to a drawstop of the Amended RCF Agreement, so constraining liquidity.
         An acceleration of the RCF Facilities following an event of default would in turn cross-
         default into the Additional Notes, the First Lien Notes and the Second Lien Notes,
         significantly de-stabilising the Group's capital structure and potentially exacerbating
         the liquidity conditions faced by the Group.

1.20     In the event that the Scheme is not sanctioned, the Group may face additional cash
         requirements as early as July 31 when the cash coupon on the Second Lien Notes
         becomes due and payable and at a time when it has already taken extensive measures
         to reduce its cash outflow. This will have the following impact:

         (a)         pressure on liquidity: within the initial store reopening and recovery period
                     the minimum liquidity level prescribed within the Amended RCF Agreement is
                     necessarily tight. There is therefore little room within those liquidity thresholds
                     for the payment of cash pay coupon to the Scheme Creditors whilst the CLBILS
                     Facilities and Additional Notes are in place. Further, the Additional Liquidity
                     Arrangements were sized on the basis that the cash coupon on the Second Lien
                     Notes would not be paid;

         (b)         pressure on working capital: in common with all retail businesses the
                     Company needs to preserve working capital over the summer months in order
                     to begin the restocking process for the critical Christmas trading period;

         (c)         reopening of senior creditor discussions: in the event that the liquidity
                     covenants in the Amended RCF Agreement are breached, the Additional
                     Liquidity Providers and the Existing RCF Lenders may seek to impose
                     additional requirements on the Group, including a requirement to seek more
                     substantive amendments to the Second Lien Notes given the Second Lien Notes
                     are currently trading at a significant discount to par. Any breach of the
                     minimum liquidity covenant prescribed within the Amended RCF Agreement
                     will constitute an event of default and could potentially result in events of
                     default throughout the Group's capital structure; and

         (d)         additional cost cutting: further cost reduction within the Group to protect short
                     term liquidity but which could slow the longer term recovery of the business.

1.21     In conclusion, the outflow of cash interest to Scheme Creditors who may be considered
         to be "out of the money" is highly likely to cause additional financial stress for the
         Company at a time when accelerated recovery from the Covid-19 pandemic is its
         priority. Whilst the Company is confident that the business is in a very strong position
         to return to its pre-Covid-19 financial health in the short to medium term, there are a
         range of macro-economic, consumer spending and broader factors (such as any
         potential extensive second Covid-19 peak and associated additional lockdown period)


 255107-3-39-v10.0                                  - 58 -                                     70-40748129
20-11749-rg           Doc 3    Filed 07/29/20 Entered 07/29/20 17:12:52            Main Document
                                            Pg 93 of 152




         outside of the Company's control that will affect the recovery of the UK retail industry
         as a whole. The Company has therefore been advised by its professional advisers that
         it requires the maximum flexibility possible to manage its cash during this uncertain
         recovery period.

         The Group's indebtedness may make it difficult for it to service the Group's debt
         and to operate the Group's business.

1.22     Although the Additional Liquidity Arrangements are aimed at improving the Group's
         financial position and deleveraging the Group's capital structure, the Group has and will
         continue to have for the foreseeable future a significant amount of indebtedness.

1.23     The Group's substantial indebtedness and the restrictive terms of that indebtedness may
         have material negative consequences for Scheme Creditors, including:

         (a)         making it more difficult for the Group to satisfy the Group's obligations with
                     respect to the Group's debt;

         (b)         requiring that a substantial portion of the cash flow from operations of the
                     Group's operating subsidiaries be dedicated to debt service obligations,
                     reducing the availability of cash flow to fund measures to aid in the Group's
                     financial recovery through working capital and capital expenditures and for
                     other general corporate purposes;

         (c)         increasing the Group's vulnerability to continued or further economic
                     downturns in its industry;

         (d)         exposing the Group to interest rate increases;

         (e)         placing the Group at a competitive disadvantage compared to its competitors
                     that have less debt in relation to cash flow;

         (f)         limiting the Group's flexibility in planning for or reacting to changes in the
                     Group's business and its industry;

         (g)         restricting the Group from pursuing strategic acquisitions or exploiting certain
                     business opportunities; and

         (h)         limiting, among other things, the Group's ability to borrow additional funds or
                     raise equity capital in the future and increasing the costs of such additional
                     financings.

2.       RISKS RELATING TO THE GROUP'S BUSINESS

         The Group's industry is highly competitive.

2.1      The UK retail clothing and homeware industry is highly competitive, particularly with
         respect to merchandise selection and quality, store location and design, inventory, price,
         customer service, and advertising. The Group competes with a wide variety of retailers
         of varying sizes, covering different product categories across all geographic markets in
         which it operates. The Group's range of products is broader than most value apparel


 255107-3-39-v10.0                                  - 59 -                                   70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52           Main Document
                                          Pg 94 of 152




         retailers and in the Group's "Better" and "Best" products, the Group competes with
         general retailers and other clothing retailers. In the Group's "Good" products, the Group
         competes with supermarkets that are able to offer lower prices through larger volumes.
         The Group also competes more generally with local independent retailers, catalogues
         and various online retailers.

2.2      Some of the Group's competitors may have greater financial resources, greater
         purchasing economies of scale and/or lower cost bases, any of which may give them a
         competitive advantage over the Group. Many of the Group's competitors are also
         located in town centres or in primary retail parks which historically have had greater
         customer flow.

2.3      Actions taken by the Group's competitors, as well as actions taken by it to maintain the
         Group's competitiveness and reputation, have placed and will continue to place pressure
         on the Group's pricing strategy, margins, and profitability.

2.4      The Group's reward loyalty scheme enables the Group to maintain an extensive
         customer database that the Group uses as a key part of its marketing strategy. If the
         Group's competitors were able to develop their own customer databases or loyalty
         programs on the same scale as the Group's, then the Group's competitive advantage may
         be eroded, and its business, results of operations, and financial condition may be
         adversely affected.

2.5      In addition, some of the Group's competitors were entitled to rely upon exceptions to
         the orders made by the UK authorities requiring the temporary closure of businesses to
         the public due to the Covid-19 pandemic, such as for food retailers. Such competitors
         were able to open their stores at an earlier stage during the course of the UK lockdown
         and sell products from exempted stores which compete with the Group's products.
         Consequently, the Group is likely to have lost sales to these competitors and may have
         lost its market share. Food retailers and other competitors may be able to rely on similar
         exceptions in the event that there are any further temporary store closures or lockdowns
         ordered by the UK Government authorities, to the Group's detriment.

2.6      Any one of these factors or a combination thereof could have a detrimental effect on
         the Group's business, results of operations and financial condition.

         Uncertainty surrounding the future relationship between the UK and the EU may
         be a source of instability in international markets, create significant currency
         fluctuations, and adversely impact current trading and supply arrangements,
         which could have a detrimental effect on the Group's business, financial condition
         and results of operations.

2.7      The Group is based in, and operates principally within, the UK. Pursuant to the terms
         of the withdrawal agreement between the UK and the European Council, there is now
         a transition period until 31 December 2020 during which the UK and EU will seek to
         negotiate future arrangements including matters relating to trade, travel, and business.
         During the transition period, the rules which existed prior to the UK's withdrawal from
         the EU regarding trade and travel between the UK and the EU continue to apply.




 255107-3-39-v10.0                              - 60 -                                    70-40748129
20-11749-rg           Doc 3    Filed 07/29/20 Entered 07/29/20 17:12:52            Main Document
                                            Pg 95 of 152




2.8      Depending on whether the EU and the UK agree any terms regarding future
         arrangements prior to the end of the transition period, the UK could lose its present
         rights or terms of access to the single EU market, EU customs area, and to the benefits
         of global trade deals with non-EU countries negotiated by the EU on behalf of its
         members. New or modified trading arrangements (or a lack of any arrangement at all)
         between the UK and other countries may have a detrimental effect on the Group's
         business. If the UK no longer has access to trade with countries where the Group
         sources its products under the terms of an EU trade agreement and is unable to negotiate
         an equivalent replacement agreement, the Group may be unable to continue sourcing
         its supplies from that country or may not be able to do so on terms that are as favourable
         as the current terms under which the Group transacts business with its suppliers.
         Moreover, if the UK experiences a decline in trade as a result of the disruption of current
         trading arrangements generally, such decline could also affect the attractiveness of the
         UK as a global investment centre and, as a result, could have a detrimental impact on
         the level of investment in UK companies, and ultimately on UK economic growth.
         Customer behaviour may change as a result of global economic uncertainty, which may
         cause the Group's customers to re-evaluate when and to what extent they are willing to
         spend on the Group's products and services.

2.9      In addition, the announcement of the UK's referendum result to exit the EU ("Brexit"),
         the subsequent uncertainty regarding the terms upon which the UK was to leave the
         EU, and negotiations with respect to the terms of any future relationship between the
         UK and the EU, all led to a significant weakening of the pound sterling against the US
         dollar, the euro and other major currencies. As a majority of the Group's purchases
         from suppliers are denominated in US dollars, continued weakness of the pound sterling
         may continue to have a negative impact on the Group's results of operations. See the
         section titled "Currency fluctuations and hedging risks could adversely affect the
         Group's earnings and cash flow" beginning at paragraph 2.12 below.

2.10     The additional impact, if any, of the uncertainty of the terms of the UK's future
         relationship with the EU on customer behaviour, labour availability in the UK,
         economic conditions, interest rates, exchange rates, availability of capital or other
         matters is unclear. Examples of the further impact Brexit could have on the Group's
         business, financial condition or results of operations include:

         (a)         uncertainty as to the terms of the UK's future relationship with the EU in terms
                     of the impact on the free movement of the Group's employees, goods, services,
                     and capital;

         (b)         legal uncertainty and potentially divergent national laws and regulations as the
                     UK determines which EU treaty provisions, regulations, directives, and
                     decisions to replace or replicate, or where previously implemented by
                     enactment of UK laws or regulations, to retain, amend or repeal; and

         (c)         various geopolitical forces which may impact the global and/or national
                     economy and the Group's business, including, for example, how other states
                     deal with the Covid-19 pandemic or other EU member states proposing
                     referendums to, or electing to, exit the EU.




 255107-3-39-v10.0                                 - 61 -                                    70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52           Main Document
                                          Pg 96 of 152




2.11     At present, the terms of the UK's future relationship with the EU remain unclear, and
         until some details of those terms become available, it is not possible to determine the
         impact Brexit may have on the Group's business. This uncertainty may adversely affect
         business activity and economic conditions in the UK and other EU member states. In
         particular, changes in tax, tariffs, and other fiscal policies could have a detrimental
         effect on the Group's business, financial condition, and results of operations.

         Currency fluctuations and hedging risks could adversely affect the Group's
         earnings and cash flow.

2.12     The Group's business is subject to risks due to fluctuations in currency exchange rates
         primarily related to US dollars. A majority of the Group's purchases from suppliers are
         denominated in US dollars. Substantially all of the Group's revenue is denominated in
         pounds sterling. The exchange rates between the US dollar and other world currencies
         have fluctuated significantly in recent years and may continue to fluctuate significantly
         in the future and, following the UK referendum in favour of Brexit, the pound sterling
         significantly weakened against the US dollar.

2.13     Although the Group may benefit from any future weakening in the exchange rate of the
         US dollar against the pound sterling, the Group could be adversely affected by future
         unfavourable shifts in currency exchange rates, especially given that the majority of the
         Group's goods are bought in US dollars. Consequently, the Group's input costs for US
         dollar purchased goods have increased as the Group's currency hedges have unwound.
         The Group engages in foreign exchange hedging transactions, but its hedging strategies
         may not adequately protect its operating results from the effects of exchange rate
         fluctuations or may limit any benefit that the Group might otherwise receive from
         favourable movements in such rates.

2.14     Currently, the Group has significantly less hedging for the current financial year ending
         February 2021 than it would normally have, as it has taken steps to unwind some of its
         existing hedging to release liquidity. The temporary reduction in hedging coverage
         and/or any hindrances encountered in entering into hedging arrangements may limit the
         Group's ability to benefit from any future weakening in the exchange rate of the US
         dollar against the pound sterling, and could expose the Group to future unfavourable
         shifts in currency exchange rates.

         The Group's revenue, profit results, cash flow, liquidity, and access to capital are
         sensitive to, and may be adversely affected by, general economic conditions,
         consumer confidence and spending patterns.

2.15     The Group's growth, sales and profitability may be adversely affected by negative local,
         regional, national, or international political or economic trends or developments that
         reduce consumers' ability or willingness to spend, including periods of economic
         stagnation or disruption, rising energy costs, and the effects of other national and
         international events, including pandemics, war, terrorism, or the threat thereof.

2.16     Purchases of apparel and homeware products often decline during periods when
         economic or market conditions are unsettled or weak. Continued economic uncertainty,
         or a further deterioration in economic conditions, along with continued or increasing
         unemployment levels, food price inflation and tax increases, may affect consumer


 255107-3-39-v10.0                             - 62 -                                    70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52              Main Document
                                          Pg 97 of 152




         spending and customers' use of credit by causing shifts in disposable income and
         discretionary purchasing, which may adversely affect the Group's revenues and profits
         through reduced purchases of the Group's products. In such circumstances, the Group
         may increase the number of promotional sales, and its business, financial condition, and
         results of operations may be adversely affected.

2.17     In the past several years, the general economic and capital market conditions in the UK
         and other parts of the world have undergone significant turmoil. These conditions
         generally affected access to capital and increased the cost of capital. The impact of the
         Covid-19 pandemic may lead to a significant downturn in economic conditions. In
         addition, the continued uncertainty surrounding the terms of the UK's future
         relationship with the EU may continue to disrupt economic and capital market
         conditions. The Group's liquidity may be affected by changes in the financial markets,
         or the Group's capital resources may at times be insufficient to satisfy its liquidity needs.
         As a result of these conditions, the Group's future cost of debt and access to the capital
         markets could be adversely affected.

         Higher labour costs could adversely affect the Group's business.

2.18     The Group competes with other retailers for good and dependable employees. The
         supply of such employees is limited and competition to hire and retain them could result
         in higher labour costs. In addition, the Group's labour costs would be affected by
         changes in national labour laws, and an increase in the minimum wage or the national
         living wage in the UK would result in higher labour costs. If any of these events occur
         and the Group is unable to pass on higher labour costs to its customers, these higher
         labour costs could have a detrimental effect on its business, financial condition and
         results of operations.

         Consumers may choose to reduce their purchases from value retailers.

2.19     Growth in the value clothing market has outperformed growth in the overall clothing
         market in recent years. However, there is a risk that consumers may choose to reduce
         their purchases from value retailers. Among other factors, improved economic
         conditions could result in increases in disposable income of the Group's customers,
         prompting a shift away from value retailers. In addition, if the Group fails to adapt to
         changing consumer preferences in its product offerings, consumers may choose to
         switch to mid-market retailers who tend to have a higher fashion content, and the
         Group's business, financial condition, and results of operations may be adversely
         affected.

         The Group is dependent upon the availability of raw materials and transportation
         and the ability of its third-party producers, substantially all of whom are located
         in foreign countries, to meet the Group's requirements.

2.20     The Group sources substantially all of its products from non-exclusive, third-party
         independent manufacturers located in foreign countries. Generally the Group does not
         have long-term contracts with these suppliers but, instead, conducts business on an
         order-by-order basis. Therefore, the Group competes with other companies for the
         production capacity of these manufacturers. The Group regularly depends upon the
         ability of third-party producers to secure a sufficient supply of raw materials,


 255107-3-39-v10.0                               - 63 -                                      70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52             Main Document
                                          Pg 98 of 152




         adequately finance the production of goods ordered and maintain sufficient
         manufacturing and shipping capacity. The Group may experience operational
         difficulties with the manufacturers it depends on, such as a reduction in available
         production capacity, errors in complying with product specifications, insufficient
         quality control, failure to meet production deadlines, or increases in manufacturing
         costs. Such difficulties may negatively impact the Group's ability to deliver quality
         products to its stores on a timely basis, which may, in turn, have a negative impact on
         its customer relationships and result in lower sales, materially adversely affecting the
         Group's business, financial condition, and results of operations.

2.21     Lockdowns, quarantines, executive orders, and similar government orders and
         restrictions imposed in numerous jurisdictions for their residents to control the impact
         of the Covid-19 pandemic have caused disruption to the Group's supply chain. The
         potential economic downturn following the Covid-19 pandemic also has the potential
         to significantly impact the Group's supply chain.

2.22     Additionally, because most of the Group's products are manufactured in Asia and
         Eastern Europe, the Group faces a variety of risks generally associated with doing
         business in foreign markets and importing merchandise from these regions. Such risks
         include, among others, political instability, increased security requirements applicable
         to foreign goods, imposition of taxes and other charges, restrictions on imports,
         currency and exchange rate fluctuations, risks related to labour practices, or other issues
         in the foreign countries or factories in which the Group's merchandise is manufactured,
         delays in shipping, and increased costs of transportation. In addition, the impact of
         Brexit may make it more difficult for the Group to trade with suppliers in other
         countries.

2.23     Any of these risks, in isolation or in combination, could adversely affect the Group's
         business, financial condition, and results of operations. The Group and its third-party
         suppliers rely on the availability of raw materials and transportation at reasonable
         prices. The principal fabrics used in the Group's business are cotton, linens, wools,
         other natural fibres, synthetics, and blends of these materials. The prices paid for these
         fabrics depend on the market price for raw materials and the cost of labour used to
         produce them. The price and availability of certain raw materials, particularly cotton,
         and the cost and availability of transportation have fluctuated in the past and may
         fluctuate in the future, depending on a variety of factors, including crop yields, weather,
         supply conditions, foreign exchange rate fluctuations, labour costs, government
         regulation, war, terrorism, labour unrest, global health concerns, economic climate, the
         cost of petroleum, the impact of the Covid-19 pandemic, and other unpredictable
         factors. Additionally, costs of the Group's third-party providers are impacted by many
         of these same factors as well as energy costs.

2.24     Energy costs have increased in recent years and further increases may result in an
         increase in the Group's transportation costs for distribution, utility costs for the Group's
         retail stores, and costs to purchase product from the Group's manufacturers. Any
         significant increase in the price of products sold to the Group, raw materials, or
         transportation, or a decrease in the availability of raw materials or cost-efficient
         transportation could cause an increase in the Group's average unit cost and negatively
         impact its gross margins. For example, if cotton prices were to increase significantly,



 255107-3-39-v10.0                               - 64 -                                     70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52             Main Document
                                          Pg 99 of 152




         the Group may have to increase the price of its products in order to offset the increased
         cost of cotton. Price is a key driver in consumers' purchasing decisions in the value
         segment, and if the Group was unable to pass these cost increases on to its customers,
         the Group would expect its business, financial condition, and results of operations to be
         adversely affected.

2.25     The Group also requires third-party producers to meet certain standards, and have a
         management team in place to check the supply chain for working conditions,
         compliance with environmental regulations, and other matters before placing business
         with them. As a result of costs relating to compliance with these standards, the Group
         may pay higher prices than its competitors, who may not insist on the same standards.
         In addition, the labour and business practices of independent apparel manufacturers
         have received increased attention from the media, non-governmental organizations,
         consumers and governmental agencies in recent years. Failure by the Group or its
         independent manufacturers (or any subcontractors hired by those manufacturers
         without the Group's knowledge) to adhere to labour or other laws or business practices
         and standards accepted as ethical may result in potential litigation, negative publicity
         and political pressure relating to any of these events, which could have a detrimental
         effect on the Group's business, financial condition, and results of operations.

         Global or local economic conditions could impair the solvency of the Group's
         suppliers and other counterparties.

2.26     There could be a number of adverse effects from a challenging economic environment.
         For example, the inability of suppliers to access liquidity, or the insolvency of suppliers,
         could lead to delivery delays or failures. In addition, failures of other counterparties,
         including banks, insurance providers, and counterparties to comply with contractual
         arrangements could negatively impact the Group's business.

         Any negative impact on the reputation of and value associated with the Group's
         name could adversely affect the Group's business.

2.27     The Matalan name is an important asset of the Group's business. Maintaining the
         reputation of, and value associated with, the Matalan name is central to the success of
         its business. If the Group's business strategy and its execution fails to accomplish this
         objective the Group's brand could be adversely impacted. In addition, the international
         nature of the Group's supply base makes it dependent on third-party suppliers to operate
         their businesses effectively, on ethical and commercially reasonable terms, and in a
         manner that does not negatively impact the reputation of the Matalan name. Substantial
         erosion in the reputation of, or value associated with, the Matalan name could have a
         material adverse effect on the Group's business, financial condition, and results of
         operations.

         If the Group is not able to respond to fashion trends in a timely manner or adjust
         its product offer successfully, the Group may be left with unsold inventory,
         decreased profits or losses.

2.28     The Group's success depends in part on its designers' ability to anticipate and respond
         to changing fashion tastes and consumer demands and to translate market trends into
         an appropriate, saleable product offer. Customer tastes and fashion trends change


 255107-3-39-v10.0                               - 65 -                                     70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52            Main Document
                                         Pg 100 of 152




         rapidly. Since a high proportion of the Group's products are manufactured in Asia and
         Eastern Europe, the lead times between ordering and delivery make it more important
         to accurately predict, and more difficult to fulfil, the demand for items. If the Group is
         unable to successfully identify or react to changing styles or trends and the Group
         misjudges the market for its product offer, its sales will be lower and the Group may be
         faced with a significant amount of unsold merchandise. In addition, as the Group
         expands its offerings into new product categories, there is a risk that the Group's
         customers may not like the Group's new products or that they may prefer to shop for
         products in those categories from other retailers. If the Group's products are not
         attractive to its customers, the Group may be forced to increase its marketing
         promotions or price markdowns, which could have a detrimental effect on the Group's
         financial condition and results of operations.

         The Group's business could be harmed if it fails to maintain proper inventory
         levels.

2.29     The Group seek to maintain appropriate inventory levels in its stores. Inventory levels
         in excess of customer demand may result in inventory markdowns or the sale of excess
         inventory at discounted prices. In the event that a product or group of products is
         successful, initial inventories will be sold and the Group will need to replenish its stock
         at one or more locations. If the Group is unable to replenish a particular store with the
         products, including sizes and colours, that need to be replenished, the Group may end
         up with excess inventory in one location and insufficient inventory in another. In
         response, the Group may be forced to increase its marketing promotions or price
         markdowns, which could have a detrimental effect on the Group's financial condition
         and results of operations. Conversely, the Group may experience inventory shortages,
         which might result in unfilled orders and lost revenues. The Group's supply chain may
         be adversely impacted by the Covid-19 pandemic. See section 3 (Risks relating to the
         Covid-19 Pandemic) below. Any failure to maintain appropriate inventory levels could
         have a detrimental effect on the Group's financial condition and results of operation.

         If the Group is unable to successfully implement planned improvements to its
         business the Group's profitability could be harmed.

2.30     Part of the Group's strategy includes changes, upgrades and improvements to its
         technology and processes. It is possible that the Group may experience difficulties in
         implementing these changes, which could lead to unanticipated costs, divert
         management time and/or damage to its reputation, which could adversely affect the
         Group's results of operations. In addition, the Group may not fully realise all or any of
         the anticipated benefits of the planned improvements.

         The Group depends on a limited number of facilities for distribution of its
         products to its stores and to its online customers which, if affected, could have a
         detrimental effect on the Group's operations.

2.31     The Group has two distribution centres, one in Liverpool (Knowsley) and one in
         Northamptonshire (Corby). Any major breakdown of plant or equipment, or an
         accident such as a serious flood or fire, in either or both of the Group's distribution
         centres might significantly impact both the Group's ability to distribute products to its
         stores and maintain an adequate product supply chain and its ability to meet the


 255107-3-39-v10.0                              - 66 -                                     70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52            Main Document
                                         Pg 101 of 152




         requirements of its online customer orders. Such disruption could have an adverse
         effect on the Group's in-store inventory and its online sales and therefore could
         detrimentally affect the Group's revenue, results of operations, and financial condition.
         In addition, as the Group's online sales continue to grow, it may need to re-evaluate the
         way in which its distribution centre in Knowsley handles the mix of volume between
         online sales and its retail stores, which could require the Group to make additional
         investments to adapt the centre accordingly.

2.32     The Group currently leases its distribution centre locations. If the Group is unable to
         renew its leases, its ability to lease a suitable replacement location on favourable terms
         is subject to many factors which are not within the Group's control, such as conditions
         in the local real estate market, competition for desirable properties and its relationships
         with current and prospective landlords. If the Group's lease payments increase or the
         Group is unable to renew existing leases or lease suitable alternative locations, its
         profitability may be significantly harmed.

         Any disruption or other adverse event affecting the Group's relationship with its
         key operational suppliers could adversely affect its business.

2.33     The Group depends on Capgemini and other third-party operational suppliers for
         information technology and other forms of support. Any significant disruption or other
         adverse event affecting the Group's relationship with third-party service providers could
         have a detrimental effect on the Group's business, financial condition, and results of
         operations. In addition, if such events lead the Group to replace Capgemini, or the
         Group's other operational suppliers, the Group may face risks and costs associated with
         a transfer of operations to different suppliers.

         A disruption in the Group's information technology systems could adversely affect
         its operations.

2.34     The Group's business activities rely to a significant degree on the efficient and
         uninterrupted operation of its various computer and communications systems and those
         of third parties. In addition, the Group's online sales depend on the continued operation
         of its website. The Group has outsourced many of its information technology functions.
         Any significant breakdown of plant or equipment, accident such as a serious flood or
         fire or other significant disruption to the operations or the operations of the Group's
         third-party vendor could significantly affect the Group's ability to manage its
         information technology systems, which in turn could have a detrimental effect on the
         Group's business, financial condition, and results of operations. One of the Group's
         strategies is to continue to increase the amount of online sales of its products. Any
         disruption to the Group's website could have a negative effect on online sales and
         damage the Group's reputation in this area. The Group may be unable to maintain and
         upgrade its information technology systems in a manner that will avoid interruptions or
         disruptions of such systems. A failure or inability to maintain and upgrade the Group's
         information technology systems may have an adverse effect on the Group's business.
         In addition, the Group can provide no assurance that its IT system is fully protected
         against third-party intrusions, viruses, hacker attacks, information or data theft or other
         similar threats. The risk of a security breach or disruption, particularly through cyber-
         attack or cyber intrusion, including by computer hackers, foreign governments and
         cyber terrorists, has risen as the number, intensity and sophistication of attempted


 255107-3-39-v10.0                              - 67 -                                     70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52              Main Document
                                         Pg 102 of 152




         attacks and intrusions from around the world have increased. Any third-party
         intrusions, viruses, hacker attacks, information or data theft or similar threats against
         the Group and its IT systems may have a material adverse effect on its business,
         financial condition and results of operations.

         The majority of the Group's sales depend on customers specifically traveling to
         the Group's stores.

2.35     Most of the Group's stores are located outside of town or city centres and thus require
         customers to travel to the Group's stores. Sales at the Group's stores are derived, in
         part, from the high volume of traffic, and, unlike stores in city centres or in retail parks,
         the Group must make its stores attractive destinations. The Group's stores must
         compensate for the ability of many of its competitors to generate consumer footfall due
         to the location of their stores. Because the Group's customers have to travel to the
         Group's stores, the Group has a higher level of conversion than high street retailers and
         the Group's success is partly dependent on its ability to retain these higher conversion
         rates. Sales volume and retail traffic may be adversely affected by economic downturns
         in a particular area, inflation, higher transportation costs, competition from other retail
         and non-retail attractions and the perceived or actual difficulty in visiting the Group's
         locations. Sales volume and retail traffic may also be adversely effected by restrictive
         measures and guidance imposed by the UK authorities in order to reduce the impact of
         the Covid-19 pandemic. See section 3 (Risks relating to the Covid-19 Pandemic)
         below. Failure to make the Group's stores an attractive "destination" and, in the short
         to medium term, failure to enact appropriate social distancing measures to assist in
         reducing the spread of Covid-19 and to make customers feel comfortable shopping in
         the Group's stores, or a significant decline in the volume of customer traffic or in the
         conversion rates associated with its customers would be detrimental to the Group's
         business, financial condition, and results of operations.

         The Group depends on the ability to lease space for its stores.

2.36     The Group currently leases all of its store locations. The Group's current leases expire
         at various dates ranging from less than one year to up to 15 years. The Group's leases
         provide for rent reviews, generally every five years, at which time its rents could
         increase. The Group's ability to maintain its existing rental rates during renewals or to
         renew any expired lease on favourable terms will depend on many factors which are
         not within the Group's control, such as conditions in the local real estate market,
         competition for desirable properties, and its relationships with current and prospective
         landlords. If the Group is unable to renew its leases, the Group's ability to lease a
         suitable replacement location on favourable terms is subject to the same factors. If the
         Group's lease payments increase or it is unable to renew existing leases or lease suitable
         alternate locations, this could have a detrimental effect on the Group's business,
         financial condition, and results of operations.

         The Group's store expansion and rationalisation program and plan to develop
         online sales may be unsuccessful.

2.37     An aspect of the Group's growth strategy is to open a number of additional stores in the
         UK and, where appropriate, to migrate stores to locations that are of a more suitable
         size for that market. The success of this strategy will depend, in part, upon the Group's


 255107-3-39-v10.0                               - 68 -                                      70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52            Main Document
                                         Pg 103 of 152




         ability to open and operate new stores on a timely and cost-effective basis while
         continuing to increase sales at its existing stores. The opening of new stores could
         result in the diversion of sales from the Group's existing stores in certain cases, which
         may cause reductions in its operating profit and like-for-like sales. In addition, the real
         estate market in a particular location may not provide favourable locations for the
         Group to move a store even if it is looking to do so.

2.38     The Group's ability to successfully open new stores or to move existing stores also
         depends upon a number of other factors, including the identification of sites suitable for
         the Group's stores in terms of proximity to its target demographic and distance from
         existing stores; the negotiation of acceptable lease terms; the hiring, training and
         retention of qualified personnel; the level of existing and future competition in areas
         where new stores are to be located; the Group's ability to integrate new stores into its
         operations on a profitable basis; and the capability of the Group's existing distribution
         system to accommodate new stores. In addition, the process of locating, fitting-out,
         and opening stores requires significant management time and attention, which may be
         diverted from other important activities. Because of these requirements the Group may
         be unable to open new stores or move existing stores on a timely or profitable basis, or
         be unable to secure store sites on acceptable terms. Failure to successfully implement
         the Group's store expansion and rationalisation strategy could have a detrimental effect
         on its business, financial condition, and results of operations.

         The Group may be unable to successfully implement its planned strategies to grow
         its online sales and its omni-channel customer base and to further expand its store
         base, including through international franchise stores.

2.39     The Group's ability to further develop its online sales depends on a number of factors,
         including: successfully marketing its website; hiring, training and retaining qualified
         personnel; integrating its growing online operations on a profitable basis; the Group's
         existing distribution centres accommodating its growing online operations; addressing
         the effect of any competition the Group's online operations may have with its existing
         stores; reacting to increased competition from other clothing retailers as they introduce
         transactional websites or expand their existing online presence; and stocking an
         appropriate selection of products and sizes for online consumers, who tend to have
         different shopping needs than customers in the Group's physical stores. The Group's
         efforts to expand online sales may not result in increased sales or profits. Failure to
         successfully implement the Group's plan to develop online sales could have a material
         adverse effect on its business, financial condition and results of operations. The Group
         intends to add to its omni-channel customer base by transitioning store and online-only
         customers into omni-channel customers. In order to achieve an effective transition of
         customers to the Group's omni-channel customer base, the Group relies heavily on
         advertising and promotional campaigns to drive growth in its click and collect channel
         which in turn generates footfall in stores from online customers. These strategies may
         not be as successful as expected, and customers may not transition to omni-channel at
         the desired rate, impacting the future growth of sales and profit and having a detrimental
         effect on the Group's business, financial condition, and results of operations. In
         addition, part of the Group's strategy is to open a number of new stores including
         through international franchise stores which depends on finding suitable franchise
         partners and suitable locations for franchise stores. If the Group is unable to find



 255107-3-39-v10.0                              - 69 -                                     70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52            Main Document
                                         Pg 104 of 152




         suitable franchise partners or otherwise successfully implement its growth strategy, this
         could have a negative impact on the Group's business.

2.40     Expansion of the Group's international operations could also expose the Group to risks
         associated with local and global economic and political conditions. A downturn in local
         economic conditions where franchise stores are located and/or political instability in
         those areas could impact the Group's performance and expansion plans. The impact of
         the Covid-19 pandemic and the measures taken to reduce the spread of Covid-19 have
         affected the operation of franchisees' stores, and future measures and any potential
         economic downturn due to the impact of Covid-19 pandemic will further affect the
         franchisees' operations and may impact the opening of new franchise stores. See
         section 3 (Risks relating to the Covid-19 Pandemic) below. Furthermore, even if the
         Group is successful in implementing its growth strategy, the Group's operating
         complexity will increase as its store base grows and its online sales increase. Such
         increased complexity will require that the Group continues to expand and improve its
         operating capabilities, and grow, train, and manage its employee base. The Group will
         need to continually evaluate the adequacy of its information and distribution systems,
         and controls and procedures related to financial reporting. Implementing new systems,
         controls and procedures and any changes to existing systems, controls and procedures
         could present challenges the Group does not anticipate and could negatively impact the
         Group. In addition, the Group may be unable to hire, train and retain a sufficient
         number of personnel to successfully manage its growth. Moreover, the Group's planned
         expansion will place increased demands on its existing operational, managerial,
         administrative, and other resources. These increased demands could cause the Group
         to operate its business less effectively, which in turn could cause deterioration in the
         financial performance of its individual stores or its overall business. Furthermore, new
         stores and the Group's growing transactional website could compete with its existing
         stores for customers, causing the number of customers who visit the Group's existing
         stores to decline and the reduction of like-for-like sales. The Group's growth could also
         make it difficult for it to adequately predict the expenditures it will need to make in the
         future. This growth may also place increased burdens on the Group's suppliers, as it
         will likely increase the size of its merchandise orders. In addition, increased orders
         may negatively impact the Group's approach of generally striving to minimise the time
         from purchase order to product delivery, and may increase the Group's markdown risk.
         If the Group does not make the necessary capital or other expenditures necessary to
         accommodate its future growth, it may not be successful in its growth strategy. The
         Group may not be able to anticipate all of the demands that its expanding operations
         will impose on its business, personnel, systems and controls and procedures, and the
         Group's failure to appropriately address such demands could have a detrimental effect
         on its business, financial condition and results of operations.

         The Group's future growth and profitability could be adversely affected if its
         advertising and marketing programs are not effective in generating sufficient
         levels of customer awareness and traffic.

2.41     The Group relies on print advertising, especially direct mail, to promote new store
         openings, to increase consumer awareness of its product offer and pricing, and to drive
         store and online traffic. In addition, the Group relies and will increasingly rely on other
         forms of media advertising including email communications. The Group's future



 255107-3-39-v10.0                              - 70 -                                     70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52              Main Document
                                         Pg 105 of 152




         growth and profitability will depend in large part upon the effectiveness and efficiency
         of its advertising and marketing programs. In order for the Group's advertising and
         marketing programs to be successful, the Group must manage advertising and
         marketing costs effectively in order to maintain acceptable operating margins and return
         on the Group's marketing investment and convert customer awareness into actual store
         visits and product purchases. The Group's advertising and marketing expenditures,
         including those associated with advertising campaigns, may not result in increased total
         or comparable sales or generate sufficient levels of product awareness. The Group may
         not be able to manage its advertising and marketing expenditures on a cost-effective
         basis.

         The Group's business could suffer as a result of weak sales during extreme or
         unseasonable weather conditions.

2.42     The Group's results are affected by periods of abnormal, severe or unseasonable
         weather conditions. Exceptionally cold or hot temperatures or other extreme weather
         conditions, such as storms or floods, may make it difficult for the Group's employees
         and customers to travel to its stores located out-of-town. Temporary severe weather
         during one of the Group's peak trading seasons, such as late spring or early summer,
         could adversely affect the Group's sales and, in turn, have a detrimental effect on its
         business, financial condition, and results of operations. Periods of unseasonably warm
         or cold weather could render a portion of the Group's inventory incompatible with the
         prevailing weather conditions, leading to a slowdown in sales at full margin followed
         by more extensive markdowns at the end of the season. An extended period of
         unpredictable and unseasonal weather could have a detrimental effect on the Group's
         business, financial condition and results of operations.

         The Group's business could suffer as a result of weak sales during its peak selling
         seasons.

2.43     The Group's business is subject to seasonal peaks. The Group traditionally perform
         well in terms of revenue, operating results, and cash flow during late spring and early
         summer. The Group also generates a material percentage of its sales in the Christmas
         season, although the Group is less dependent than high street retailers on the Christmas
         season. A second outbreak of Covid-19 during the Christmas season could significantly
         impact on the Group's sales. See section 3 (Risks relating to the Covid-19 Pandemic)
         below. The Group incurs additional expenses in anticipation of higher sales during that
         period, including for acquiring additional inventory and hiring additional employees.
         If revenue during the Group's peak seasons is significantly lower than the Group expects
         for any reason, it may be unable to adjust its expenses in a timely fashion and may be
         left with a substantial amount of unsold inventory, especially in seasonal merchandise
         that is difficult to liquidate. At the same time, if the Group does not have sufficient
         liquidity to increase its inventory, or if the Group otherwise fails to purchase a sufficient
         quantity of merchandise, it may not have an adequate supply of products to meet
         consumer demand, which in turn would cause the Group to lose sales. If any of these
         risks were to materialise, they could have a detrimental effect on the Group's business,
         financial condition, and results of operations.

         The Group holds licenses for the use of other parties' brands which may not be
         renewed.


 255107-3-39-v10.0                               - 71 -                                      70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52             Main Document
                                         Pg 106 of 152




2.44     The Group has entered into license and design agreements to use certain trademarks
         and trade names, such as Disney and Marvel characters, to market and sell the Group's
         products. These license and design agreements will expire at various dates in the future.
         The Group may be unable to renew these licenses on acceptable terms upon expiration
         or be unable to acquire new licenses to use other popular trademarks. The termination
         or expiration of a license agreement could cause the Group to lose the sales and any
         associated profits generated pursuant to such license and in certain cases could result in
         an impairment charge for damages which could result in a detrimental effect to the
         Group's business, financial condition, and results of operations.

2.45     In addition to certain obligations to comply with the terms of the license agreement,
         most of the Group's significant licenses provide minimum payment thresholds for
         royalty payments that the Group must pay regardless of the sales it is able to make of
         the licensed products. If these thresholds are not met, the Group's licensors may be
         permitted contractually to terminate these agreements or seek payment of minimum
         royalties even if the minimum sales are not achieved. In addition, the Group's licensors
         may license their trademarks to other third parties, and the Group is unable to control
         the quality of these goods that others produce. If licensors or others do not maintain
         the quality of these trademarks or if the brand image deteriorates, the Group's sales and
         any associated profits generated by such brands may decline.

         The Group may be unable to protect its trademarks and other intellectual
         property or may otherwise have its brand names harmed.

2.46     The Group believes that its registered and common-law trademarks and other
         intellectual property, as well as other contractual arrangements, including licenses and
         other proprietary intellectual property rights, have significant value and are important
         to the Group's continued success and its competitive position due to their recognition
         by retailers and consumers. Therefore, the Group's success depends to a significant
         degree upon its ability to protect and preserve its intellectual property. The Group relies
         on the enforcement of laws in the UK and other countries to protect its proprietary
         intellectual rights. The Group may not be able to sufficiently prevent third parties from
         using its intellectual property without its authorisation, particularly in those countries
         where the laws do not protect its intellectual property rights as fully as in the UK. The
         use of the Group's intellectual property or similar intellectual property by others could
         reduce or eliminate any competitive advantage it has developed, causing the Group to
         lose sales or otherwise harm the reputation of its brands.

2.47     Additionally, in the past third parties have claimed that products the Group sells
         infringe their intellectual property rights. The actions that the Group has taken may not
         be sufficient to prevent others from seeking to block sales of the Group's products as
         violations of proprietary rights. Although the Group has not been materially inhibited
         from selling products in connection with trademark disputes, as the Group extends its
         brands into new product categories and new product lines, it could become subject to
         litigation based on allegations of the infringement of intellectual property rights of third
         parties. In the event a claim of infringement against the Group is successful, it may be
         required to pay damages, royalties or license fees to continue to use intellectual property
         rights that the Group had been using, or it may be unable to obtain necessary licenses
         from third parties at a reasonable cost or within a reasonable time. Litigation and other



 255107-3-39-v10.0                               - 72 -                                     70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52               Main Document
                                         Pg 107 of 152




         legal action of this type, regardless of whether it is successful, could result in substantial
         costs and divert management's attention and other resources.

         The Group is subject to numerous statutes and regulations, and complaints from
         customers and other third-parties that could affect it.

2.48     The Group is subject to certain customs, truth-in-advertising, product safety,
         intellectual property protection, employee, health and safety, and other laws and
         regulations, including consumer credit and consumer protection regulations, zoning and
         occupancy ordinances and social distancing and health and safety measures arising as
         a result of the Covid-19 pandemic (see section 3 (Risks relating to the Covid-19
         Pandemic) below), that regulate retailers generally and/or govern the importation,
         promotion and sale of merchandise. If the Group fails to comply with these laws and
         regulations, or to promptly implement any action required by any change in these laws
         or regulations, the Group could be subject to temporary or permanent closure of the
         affected stores, fines or other penalties under the controlling laws and regulations. In
         addition, if any such laws or regulations are violated by third parties that supply goods
         or services to the Group, it could experience delays in shipments and receipt of goods.
         Any of these events could have a detrimental effect on the Group's business, financial
         condition, and results of operations. The Group is also subject to numerous national
         and local environmental laws and regulations in the UK. These environmental laws
         and regulations are constantly changing, as are the priorities of those who enforce them.
         Environmental conditions relating to prior, existing or future properties may have a
         detrimental effect on the Group's business, financial condition and results of operations.
         The Group is also the subject of complaints and litigation from its customers,
         employees or other third parties, alleging health, environmental, safety or operational
         concerns, nuisance, negligence, or failure to comply with applicable laws and
         regulations. These claims, even if successfully disposed of without direct adverse
         financial effect, could have a detrimental effect on the Group's reputation and divert its
         financial and management resources from more beneficial uses. If the Group were to
         be found liable under any such claims, it could have a detrimental effect on its business,
         financial condition, and results of operations. Legal requirements are subject to
         frequent changes and differing interpretations, and the Group is unable to predict the
         ultimate cost of compliance with these requirements or their effect on its operations.

2.49     The Group collects extensive non-public data from customers, business contacts and
         employees, and the failure to adequately maintain and protect such information in
         compliance with applicable regulatory requirements, or failure to comply with
         applicable data protection law, could have a detrimental effect on the Group's business,
         financial condition, and results of operations.

2.50     The Group regularly collects, process, store and handle non-public data (including
         name, address, date of birth and other personal data) from its customers, business
         contacts and employees as part of the operation of its business, and therefore the Group
         must comply with data protection laws in the UK and the EU. Those laws impose
         certain requirements upon the Group in respect of the collection, use and processing of
         such personal data. Failure to comply with data protection laws could potentially lead
         to regulatory censure, fines, civil and criminal liability, as well as reputational and
         financial costs. In addition, the laws that would be applicable to such a failure are



 255107-3-39-v10.0                                - 73 -                                      70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52            Main Document
                                         Pg 108 of 152




         rapidly evolving and may become more burdensome and costly to comply with. Failure
         to comply with data protection laws may lead to fines or penalties, which may be
         significant, or could damage the Group's reputation, which in turn could have a negative
         impact on the Group's business.

2.51     The scope of the notification made to, and consents obtained from, data subjects may
         limit the Group's ability to deal freely with the personal data in the Group's databases.
         It may not be possible for the Group to lawfully use that data for purposes other than
         those notified to data subjects, or for which they have provided consent.

2.52     The Group is also exposed to the risk that the personal data it controls could be
         wrongfully accessed or used, whether by employees or third parties, or otherwise lost
         or disclosed or processed in breach of applicable data protection law. There can be no
         assurance that no such breach has occurred in the past without the Group's knowledge
         or may not occur in the future. If the Group, or any of the third-party service providers
         on which it relies, fail to process, store or protect such personal data in a secure manner
         or if any such theft or loss of personal data were otherwise to occur, the Group could
         face liability under data protection laws. This could also result in damage to the Group's
         brand and reputation, as well as the loss of new or existing personal members or
         customers, any of which could have a detrimental effect on the Group's business,
         financial condition, and results of operations.

         Organised strikes or work stoppages by unionised employees may have a
         detrimental effect on the Group's business, financial condition, and results of
         operations.

2.53     The Group has an agreement in place with the GMB union which covers warehouse
         employees, drivers, and clerks at the Group's Knowsley and Corby distribution centres.
         The agreement has been in place since 2003 and was re-issued in 2010 and although it
         does not have an expiry date, the Group periodically reviews the terms for potential
         updates. A trade dispute with the GMB union could result in industrial action including
         strikes by the affected workers and increased operating costs as a result of higher wages
         or benefits paid to union members. The Group had a dispute with the GMB regarding
         the pay increases offered to employees at the Group's Knowsley distribution centre
         which led to strike action during 2019. This pay dispute was resolved in October 2019
         and the Group believes that relations with the GMB union are improving. However,
         the Group's operations may be affected by problems in the future. If the unionised
         workers were to engage in a further strike or other work stoppages, the Group could
         experience a significant disruption of operations and/or higher ongoing labour costs,
         which may have a detrimental effect on the Group's business, financial condition, and
         results of operations.

         The Group depend upon key management and other personnel, and the departure
         of any of such management or personnel could adversely affect the Group's
         business.

2.54     The Group is currently managed by certain key senior management personnel,
         particularly Jason Hargreaves, John Mills, Stephen Hill and Greg Pateras, and other
         members of the Group's senior management. These personnel have extensive
         experience and knowledge of the Group's industry and its potential, as well as of


 255107-3-39-v10.0                              - 74 -                                     70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52           Main Document
                                         Pg 109 of 152




         companies in the retail industry. The Group's business also requires it to hire and retain
         skilled employees, particularly designers and buyers, and its success depends in part on
         its ability to continue to attract, motivate and retain highly qualified employees. In
         addition, from time to time, as important members of the Group's leadership team leave,
         the Group must find suitably qualified replacements. The loss of services of key
         personnel, or a failure to attract and retain or replace qualified personnel, could
         adversely affect the Group's business.

3.       RISKS RELATING TO THE COVID-19 PANDEMIC

         The recent Covid-19 pandemic has had and is expected to continue to have an
         adverse effect on the Group's business and results of operations.

3.1      In late 2019, Covid-19 was first detected in Wuhan, China. In March 2020, the World
         Health Organization declared Covid-19 a global pandemic, and governmental
         authorities around the world have implemented measures to reduce the spread of Covid-
         19. These measures have adversely affected workforces, customers, consumer
         sentiment, economies, and financial markets, and, along with decreased consumer
         spending, have led to an economic downturn in many of the Group's markets.

3.2      As a result of Covid-19, on 24 March 2020, the Group temporarily closed all of its
         stores across the UK, without a firm date on when these would reopen. Beginning on
         18 May 2020, the Group began to reopen certain stores in England and Northern Ireland
         and more recently in Scotland and Wales, as permitted by regulation or local order, and
         aims to keep reopening stores gradually, with a view to ensuring health and safety and
         to continue complying with all regulations and local orders. As at 18 June 2020, the
         Group had re-opened 211 stores. The date on which all of the Group's stores will have
         re-opened remains uncertain.

3.3      The Group remains subject to orders, restrictions measures, and guidance imposed by
         the UK authorities in order to mitigate the impact of the Covid-19 pandemic. For
         instance, such measures have resulted in limitations on the number of people in stores
         or in warehouses, requirements on sanitation and social distancing practices, work
         stoppages, slowdowns and delays, travel restrictions, and cancellation of events,
         thereby negatively impacting Group operations. UK authorities have wide discretion
         to take any future action to mitigate the impact of the Covid-19 pandemic, such as by
         imposing further temporary store closures, lockdowns, and quarantines.

3.4      The measures taken by the UK authorities, as set out above, directly and materially
         impacted the Group's sales. The Group is also faced with a significant amount of unsold
         merchandise, and may be forced to increase its marketing promotions and/or encourage
         price markdowns, which could adversely affect its financial condition and ability to
         operate effectively. Likewise, profitability may be adversely affected by any future
         measures taken.

3.5      Due to the uncertainty of Covid-19, the Group will continue to assess the situation,
         including government-imposed restrictions, market by market. The Group are unable
         to accurately predict the impact that Covid-19 will have on its operations going forward
         due to uncertainties which will be dictated by the length of time that such disruptions
         continue, which will, in turn, depend on the currently unknowable duration of the


 255107-3-39-v10.0                              - 75 -                                    70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52           Main Document
                                         Pg 110 of 152




         Covid-19 pandemic and the impact of governmental regulations that might be imposed
         in response to the pandemic.

3.6      Numerous jurisdictions have imposed, and others in the future may impose, lockdowns,
         quarantines, executive orders and similar government orders and restrictions for their
         residents to control the spread of Covid-19. Such orders or restrictions have resulted in
         temporary store closures for the Group's franchise store operators, limitation of
         franchise store hours, limitations on the number of people in the franchisees' stores or
         in warehouses, closures of factories and offices of suppliers to the Group, disruption of
         the supply of goods and services to the Group, requirements on sanitation and social
         distancing practices, work stoppages, slowdowns and delays, travel restrictions and
         cancellation of events, among other effects, thereby negatively impacting Group
         operations.

3.7      In addition, the Group expects to be impacted by the deterioration in the economic
         conditions in the UK, which could have an effect on consumer spending. Further,
         deteriorating economic conditions globally have created a challenging environment for
         financing, creating substantial uncertainty regarding the availability of credit. The
         combination of reduced consumer spending and volatile credit markets could adversely
         impact the Group's liquidity. While the Group has raised additional liquidity through
         the CLBILS Facilities and the Additional Notes, it is difficult to accurately predict the
         ultimate impact of these developments on the Group.

3.8      If the Group business does not generate sufficient cash flows from operating activities,
         and sufficient funds are not otherwise available to the Group from borrowings under
         the Group's credit facility or other sources, the Group may not be able to cover its
         expenses, grow its business, respond to competitive challenges or fund its other
         liquidity and capital needs, which would harm its business.

3.9      To the extent that the Covid-19 pandemic adversely affects the Group's business,
         liquidity and financial results, it may also have the effect of heightening other risks
         described in this Part 11 (Risk Factors) of this Explanatory Statement, such as those
         relating to the Additional Liquidity Arrangements and the Group's business, financial
         condition, and/or results of operations.

         The Group's business has been and may continue to be materially and adversely
         affected by the spread of Covid-19.

3.10     Many of the Group's suppliers either produce their products or source component parts
         of their products from areas affected by Covid-19. As a result, the business disruptions
         caused by the spread of Covid-19 may impact the Group's ability to timely acquire the
         required supplies and its business may be adversely affected.

3.11     In addition, consumer fears about becoming ill with the disease may continue, which
         will adversely affect traffic to the Group's stores. Consumer spending generally may
         also be negatively impacted by general macroeconomic conditions and consumer
         confidence, including the impacts of any recession, resulting from the Covid-19
         pandemic. This may negatively impact sales in stores, when reopened to the public,
         and e-commerce channels.




 255107-3-39-v10.0                             - 76 -                                    70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52            Main Document
                                         Pg 111 of 152




3.12     The Covid-19 pandemic also has the potential to significantly impact the Group's
         supply chain if the factories that manufacture its products, the distribution centres where
         the Group manages its inventory, or the operations of its logistics and other service
         providers are disrupted, temporarily closed or experience worker shortages.

3.13     The full extent of the Covid-19 pandemic's impact on the Group's business and results
         of operations depends on future developments that are uncertain and unpredictable,
         including the duration and spread of the pandemic, its impact on capital and financial
         markets and any new information that may emerge concerning the severity of the virus,
         its spread to other regions as well as the actions taken to contain it, among others. At
         this point in time, the Group cannot reasonably estimate the full extent of the Covid-19
         pandemic's impact on its business and results of operations.

         Changes in consumer behaviour as a result of Covid-19 may materially and
         adversely affect the Group's business.

3.14     Consumer behaviour may fundamentally change as a result of Covid-19 in both the near
         and long term. Traffic in retail stores, including the Group's stores, may be materially
         and adversely affected with more consumers relying on ecommerce. Consumer
         spending may also be negatively impacted by general macroeconomic conditions and
         consumer confidence, including the impacts of any recession, resulting from the Covid-
         19 pandemic. All of this could materially and adversely impact sales at the Group's
         retail stores.

3.15     The Group may need to re-design its supply chain to focus increasingly on ecommerce
         sales and fulfilment, which could result in capital expenditures, business disruption and
         lower margin sales.




 255107-3-39-v10.0                              - 77 -                                     70-40748129
20-11749-rg         Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52   Main Document
                                        Pg 112 of 152




                                          PART 12
                                   THE SCHEME DOCUMENT




255107-3-39-v10.0                           - 78 -                            70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52           Main Document
                                         Pg 113 of 152




                                       PART 13
                             DEFINITIONS AND CONSTRUCTION

Construction

Unless the context otherwise requires:

(a)      references to any provision of any law or regulation are to be construed as referring to
         that provision as it may have been, or may from time to time be, amended or re-enacted,
         and as referring to all bye-laws, instruments, orders and regulations for the time being
         made under or deriving validity from that provision;

(b)      a reference to any party or person shall be construed as including its and any subsequent
         successors in title, permitted transferees and permitted assigns, in each case in
         accordance with their respective interests;

(c)      references to "include" mean including without limitation;

(d)      references to "Clauses" or "Schedules" are to clauses or schedules (as applicable) of
         this Explanatory Statement;

(e)      references to a "person" include references to an individual, firm, partnership,
         company, corporation, other legal entity, unincorporated body of persons or any state
         or state agency;

(f)      the singular includes the plural and vice versa and words importing one gender include
         the other gender;

(g)      headings to paragraphs and annexes, are for ease of reference only and shall not affect
         the interpretation of this Explanatory Statement;

(h)      to the extent that there is any conflict or inconsistency between the terms of the Scheme
         and this Explanatory Statement, the terms of the Scheme shall prevail;

(i)      any obligation or Liability of a Scheme Creditor shall apply to its successors,
         transferees and assigns; and

(j)      unless otherwise stated, all references to a time of day in the Scheme are to the time in
         London (Greenwich Mean Time or British Summer Time as applicable).




Definitions

The following definitions shall apply to words and phrases used in this Explanatory Statement,
except where the context otherwise requires:

 Account Holder                    means any person recorded directly in the records of a
                                   Clearing System as holding an interest in any Second Lien



 255107-3-39-v10.0                             - 79 -                                     70-40748129
20-11749-rg         Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52        Main Document
                                        Pg 114 of 152




                                  Notes in an account with the relevant Clearing System either
                                  for its own account or on behalf of its client.

Account Holder Letter             means the account holder letter substantially in the form set
                                  out in Appendix C (Account Holder Letter) of the Explanatory
                                  Statement, subject to any amendments made in accordance
                                  with the Scheme.

Additional Guarantors             has the meaning given to it in paragraph 3.1 (a) of Part 4
                                  (Rationale for and Summary of the Additional Liquidity
                                  Arrangements (including the Scheme)) of this Explanatory
                                  Statement.

Additional              Liquidity has the meaning given to it in paragraph 5.1 of Part 3
Arrangements                      (Background to the Additional Liquidity Arrangements
                                  (including the Scheme)) of this Explanatory Statement.

Additional              Liquidity means the lenders and noteholders under the CLBILS
Providers                         Facilities and the Additional Notes, respectively.

Additional Notes                  has the meaning given to it in paragraph 4.1 of Part 4
                                  (Rationale for and Summary of the Additional Liquidity
                                  Arrangements (including the Scheme)) of this Explanatory
                                  Statement.

Additional Notes Holders          has the meaning given to it in paragraph 4.1 of Part 4
                                  (Rationale for and Summary of the Additional Liquidity
                                  Arrangements (including the Scheme)) of this Explanatory
                                  Statement.

Additional Notes Indenture        has the meaning given to it in paragraph 4.1 of Part 4
                                  (Rationale for and Summary of the Additional Liquidity
                                  Arrangements (including the Scheme)) of this Explanatory
                                  Statement.

Additional Waivers                has the meaning given to it in paragraph 10.1(a)(B) of Part 4
                                  (Rationale for and Summary of the Additional Liquidity
                                  Arrangements (including the Scheme)) of this Explanatory
                                  Statement.

Advisers                          means each of:

                                  (a)    Clifford Chance LLP, as legal adviser to the Company
                                         and Affiliates;

                                  (b)    Cahill Gordon & Reindel (UK) LLP, as legal adviser
                                         to the Company and Affiliates;

                                  (c)    Deloitte LLP, as financial adviser to the Company and
                                         certain of its Affiliates;



255107-3-39-v10.0                             - 80 -                                  70-40748129
20-11749-rg         Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52          Main Document
                                        Pg 115 of 152




                                  (d)    DLA Piper International LLP, as legal adviser to the
                                         Company and Affiliates;

                                  (e)    Kirkland & Ellis International LLP, as legal adviser to
                                         the Additional Notes Holders;

                                  (f)    Perella Weinberg Partners, as financial adviser to the
                                         Additional Notes Holders;

                                  (g)    Latham & Watkins (London) LLP, as legal adviser to
                                         the Existing RCF Lenders and the Security Agent;

                                  (h)    White & Case LLP, as legal adviser to the Trustee;

                                  (i)    Paul Hastings LLP, as legal adviser to the Shareholder;

                                  (j)    Lucid Issuer Services Limited, as Information Agent;
                                         and

                                  (k)    any of the foregoing's partners, employees and
                                         affiliated partnerships and the partners and employees
                                         of such affiliated partnerships and their respective
                                         Subsidiaries and Holding Companies and any local
                                         counsel engaged by any of the foregoing on behalf of
                                         their client or by the client directly in connection with
                                         the Additional Liquidity Arrangements.

Affiliate                         means, in relation to any person, a Subsidiary of that person
                                  or a Holding Company of that person or any other Subsidiary
                                  of that Holding Company or a Related Fund, as at the Scheme
                                  Effective Date.

Amended RCF Agreement             has the meaning given to it in paragraph 3.1 of Part 4
                                  (Rationale for and Summary of the Additional Liquidity
                                  Arrangements (including the Scheme)) of this Explanatory
                                  Statement.

Board                             means the board of directors of the Company referred to in
                                  Part 9 (Board of the Company) of this Explanatory Statement.

Book Entry Interests              means, in relation to the Second Lien Notes, a beneficial
                                  interest as principal in a Global Note, in each case held
                                  through and shown on, and transferred only through, records
                                  maintained in book entry form by a Clearing System or an
                                  Account Holder.

Brexit                            has the meaning given to it in paragraph 2.9 of Part 11 (Risk
                                  Factors) of this Explanatory Statement.




255107-3-39-v10.0                             - 81 -                                    70-40748129
20-11749-rg         Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52          Main Document
                                        Pg 116 of 152




Brussels (Recast)                 means Regulation (EU) No 1215/2012 on Jurisdiction and
Regulations                       Recognition and Enforcement of Judgments in Civil and
                                  Commercial Matters.

Business Days                     means a day other than a Saturday, Sunday or other day on
                                  which banking institutions in London or New York are
                                  authorised or required by law to close.

Chairperson                       means the chairperson of the Scheme Meeting.

Chapter 15                        means chapter 15 of the US Bankruptcy Code.

Chapter 15 Filing                 has the meaning given to it in paragraph 13.1 of Part 6
                                  (Overview of the Scheme) of this Explanatory Statement.

Chapter 15 Hearing                means the hearing before the US Bankruptcy Court to obtain
                                  recognition of the Scheme as a 'foreign main proceeding'
                                  under Chapter 15 of the US Bankruptcy Code pursuant to the
                                  Chapter 15 Filing.

Chapter 15 Order                  means an order granted under 11 USC. § 1501 et seq. of the
                                  US Bankruptcy Code to recognise, enforce and give effect to
                                  the Scheme under the laws of the US.

Chapter 15 Recognition            has the meaning given to it in paragraph 13.1 of Part 6
                                  (Overview of the Scheme) of this Explanatory Statement.

Claim Value                       means in respect of a Scheme Creditor, the aggregate amount
                                  in GBP of principal and accrued interest (calculated as at 16
                                  July 2020) owing to it in respect of its Second Lien Notes held
                                  as at the Voting Record Time.

CLBILS                            has the meaning given to it in paragraph 2.6 of Part 3
                                  (Background to the Additional Liquidity Arrangements
                                  (including the Scheme)) of this Explanatory Statement.

CLBILS Facilities                 has the meaning given to it in paragraph 3.1 of Part 4
                                  (Rationale for and Summary of the Additional Liquidity
                                  Arrangements (including the Scheme)) of this Explanatory
                                  Statement.

Clearing Systems                  means either or both of Euroclear Bank SA/NV and
                                  Clearstream Banking S.A., as applicable, and any other
                                  system designed for similar or analogous purposes, and each
                                  of their nominees and successors.

Clearstream                       means Clearstream Banking S.A.

Common Depositary                 means Deutsche Bank AG, London Branch.




255107-3-39-v10.0                             - 82 -                                    70-40748129
20-11749-rg         Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52          Main Document
                                        Pg 117 of 152




Companies Act                     means the Companies Act 2006 (as amended from time to
                                  time).

Company                           means Matalan Finance Plc.

Court                             means the High Court of Justice, the Court of Appeal of
                                  England and Wales and the UK Supreme Court.

Custody Instruction               means 5:00p.m. (London time) on 15 July 2020.
Deadline

Custody Instruction               means the unique reference number assigned by Euroclear or
Reference Number                  Clearstream (as applicable) to a Custody Instruction in respect
                                  of a specific Scheme Creditor.

Custody Instructions              means the instructions given by the Account Holder to
                                  Euroclear or Clearstream, as the case may be, to block the
                                  Second Lien Notes identified in the relevant Account Holder
                                  Letter and disclose the name, email address and telephone
                                  number of the Scheme Creditor.

Debenture                         means the debenture dated 25 January 2018 between, amongst
                                  others, the Company, the Parent, and Lloyds Bank Plc as
                                  security agent.

Deed of Release                   has the meaning given to it in paragraph 10.1(ii)(C) of Part 4
                                  (Rationale for and Summary of the Additional Liquidity
                                  Arrangements (including the Scheme)) of this Explanatory
                                  Statement.

Deloitte                          Deloitte LLP.

Direct Participant                means each person who is shown in the records of the Clearing
                                  Systems as a holder of the Second Lien Notes.

Director or Former Director       means any person who is, or has been at any time, a director,
                                  manager, general partner, officer (or equivalent) of the
                                  Company and/or any member of the Group.

EU                                means the European Union.

Euroclear                         means Euroclear Bank SA/NV.

Existing RCF Agreement            has the meaning given to it in paragraph 3.1(c) of Part 2
                                  (Background to the Company, the Group and the Group's
                                  financing Arrangements prior to the Covid-19 Pandemic) of
                                  this Explanatory Statement.




255107-3-39-v10.0                             - 83 -                                    70-40748129
20-11749-rg         Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52         Main Document
                                        Pg 118 of 152




Existing RCF Lenders              has the meaning given to it in paragraph 2.7 of Part 3
                                  (Background to the Additional Liquidity Arrangements
                                  (including the Scheme)) of this Explanatory Statement.

Explanatory Statement             means this document.

First Covid-19 Statement          has the meaning given to it in paragraph 2.1 of Part 3
                                  (Background to the Additional Liquidity Arrangements
                                  (including the Scheme)) of this Explanatory Statement.

First Lien Consent Fee            has the meaning given to it in paragraph 4.6 of Part 3
                                  (Background to the Additional Liquidity Arrangements
                                  (including the Scheme)) of this Explanatory Statement.

First      Lien         Consent has the meaning given to it in paragraph 4.6 of Part 3
Solicitation                    (Background to the Additional Liquidity Arrangements
                                (including the Scheme)) of this Explanatory Statement.

First Lien Notes                  has the meaning given to it in paragraph 3.1(a) of Part 2
                                  (Background to the Company, the Group and the Group's
                                  financing Arrangements prior to the Covid-19 Pandemic) of
                                  this Explanatory Statement.

First Lien Notes Indenture        means the first lien notes indenture entered into between,
                                  among others, the Company and the Security Agent dated 25
                                  January 2018.

Global Note                       means individually and collectively, each of the global notes
                                  deposited with the Common Depositary and registered in the
                                  name of the nominee of the Common Depositary, substantially
                                  in the form of Exhibit A of the Second Lien Indenture.

Group                             means the Parent and its Subsidiaries as at the Scheme
                                  Effective Date.

Guarantors                        means the guarantors under the Existing RCF Agreement, the
                                  First Lien Notes Indenture, and the Second Lien Notes
                                  Indenture.

Holder                            means a person with a Book Entry Interest in the Second Lien
                                  Notes.

Holding Company                   means, in relation to a company or corporation, any other
                                  company or corporation in respect of which it is a Subsidiary.

HQ Sale and Leaseback             has the meaning given to it in paragraph 6.1 of Part 4
                                  (Rationale for and Summary of the Additional Liquidity
                                  Arrangements (including the Scheme)) of this Explanatory
                                  Statement.




255107-3-39-v10.0                             - 84 -                                   70-40748129
20-11749-rg         Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52           Main Document
                                        Pg 119 of 152




IFRS                              means international accounting standards within the meaning
                                  of IAS Regulation 1606/2002 as adopted by the EU.

Information Agent                 means Lucid Issuer Services Limited, a company incorporated
                                  in England and Wales with registered number 05098454,
                                  whose registered office is at Tankerton Works, 12 Argyle
                                  Walk London, WC1H 8HA (or any successor in title) as the
                                  information agent with respect to the Scheme.

Intercreditor Agreement           has the meaning given to it in paragraph 3.5 of Part 2
                                  (Background to the Company, the Group and the Group's
                                  financing Arrangements prior to the Covid-19 Pandemic) of
                                  this Explanatory Statement.

Intercreditor Agreement Side has the meaning given to it in paragraph 10.1(a)(B) of Part 4
Letter                       (Rationale for and Summary of the Additional Liquidity
                             Arrangements (including the Scheme)) of this Explanatory
                             Statement.

Intermediary                      means a person who holds an interest at the Voting Instruction
                                  Deadline in any Second Lien Notes on behalf of another
                                  person or other persons who does not hold that interest as an
                                  Account Holder.

Liability or Liabilities          means any present or future obligation, liability, claim,
                                  counterclaim, debt, demand, action, right of set-off,
                                  indemnity, cause of action, or right or interest of any kind or
                                  nature whatsoever at any time including without limitation, for
                                  the payment of money, performance of an act or obligation, or
                                  otherwise, whether in respect of principal, interest or
                                  otherwise, whether actual or contingent, whether fixed or
                                  undetermined, known or unknown, whether suspected or
                                  unsuspected, whether direct or indirect, whether owed jointly
                                  or severally and whether owed as principal, surety or in any
                                  capacity whatsoever and whether it arises at common law, in
                                  equity, in contract, in tort, by statute in the State of New York
                                  or England and Wales or in any other jurisdiction under
                                  whatever applicable law, under any legal theory, and in any
                                  manner whatsoever, including any amount which would
                                  constitute such a liability but for any discharge, non-
                                  provability, unenforceability or non- allowance of the same in
                                  any insolvency or other Proceedings, including any claim for
                                  breach of representation, warranty or undertaking or on an
                                  event of default or under any indemnity given under or in
                                  connection with any document or agreement evidencing or
                                  constituting any other Liability falling within this definition,
                                  and any claim for damages or restitution.

Lock-Up Agreement                 has the meaning given to it in paragraph 9.1 of Part 4
                                  (Rationale for and Summary of the Additional Liquidity


255107-3-39-v10.0                             - 85 -                                     70-40748129
20-11749-rg         Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52           Main Document
                                        Pg 120 of 152




                                  Arrangements (including the Scheme)) of this Explanatory
                                  Statement.

Parent                            means Missouri Topco Limited.

Participating Second Lien has the meaning given to it in paragraph 9.1 of Part 4
Noteholders               (Rationale for and Summary of the Additional Liquidity
                          Arrangements (including the Scheme)) of this Explanatory
                          Statement.

PIK Interest                      has the meaning given to it in paragraph 5.1(a) of Part 4
                                  (Rationale for and Summary of the Additional Liquidity
                                  Arrangements (including the Scheme)) of this Explanatory
                                  Statement.

Practice Statement                means the Practice Statement issued by the Chancery Division
                                  of the High Court of Justice for England and Wales on 15
                                  April 2002.

Practice Statement Letter         means the practice statement letter issued by the Company to
                                  Scheme Creditors on 9 June 2020 in respect of the Scheme.

Priority Agreement                has the meaning given to it in paragraph 3.2 of Part 4
                                  (Rationale for and Summary of the Additional Liquidity
                                  Arrangements (including the Scheme)) of this Explanatory
                                  Statement.

Proceeding                        means any process, suit, action, legal or other proceeding in
                                  any jurisdiction, including without limitation any arbitration,
                                  mediation, alternative dispute resolution, judicial review,
                                  adjudication, demand, execution, distraint, restraint,
                                  forfeiture, re-entry, seizure, lien, enforcement of judgment or
                                  enforcement of any security.

RCF Facilities                    has the meaning given to it in paragraph 3.1 of Part 3
                                  (Background to the Additional Liquidity Arrangements
                                  (including the Scheme)) of this Explanatory Statement.

RCF Waiver                        has the meaning given to it in paragraph 4.1 of Part 3
                                  (Background to the Additional Liquidity Arrangements
                                  (including the Scheme)) of this Explanatory Statement.

Registrar of Companies            means the Registrar of Companies in England and Wales,
                                  within the meaning of the Companies Act 2006.

Related Fund                      means in relation to a fund (the "First Fund") a fund which is
                                  (i) managed or advised by the same investment manager or
                                  investment adviser as the First Fund or (ii) if it is managed by
                                  a different investment manager or investment adviser, a fund
                                  whose investment manager or investment adviser is an



255107-3-39-v10.0                             - 86 -                                     70-40748129
20-11749-rg         Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52          Main Document
                                        Pg 121 of 152




                                  Affiliate of the investment manager or investment adviser of
                                  the First Fund.

Released Party                    has the meaning given to it in paragraph 10.2(b) of Part 4
                                  (Rationale for and Summary of the Additional Liquidity
                                  Arrangements (including the Scheme)) of this Explanatory
                                  Statement.

Scheme                            means the scheme of arrangement in respect of the Company
                                  under Part 26 of the Companies Act in its present form or
                                  subject to any modification, addition or condition which the
                                  Court may think fit to approve or impose.

Scheme Claims                     has the meaning given to it in paragraph 6.2 of Part 3
                                  (Background to the Additional Liquidity Arrangements
                                  (including the Scheme)) of this Explanatory Statement.

Scheme Conditions                 has the meaning given to it in paragraph 1.1 of Part 5 (Process
                                  for Voting on and Implementation of the Scheme) of this
                                  Explanatory Statement.

Scheme Consideration              has the meaning given to it in paragraph 10.2(a) of Part 4
                                  (Rationale for and Summary of the Additional Liquidity
                                  Arrangements (including the Scheme)) of this Explanatory
                                  Statement.

Scheme Convening Hearing          means the court hearing to be held remotely on or around 29
                                  June 2020.

Scheme Creditors                  means a Holder of the Second Lien Notes (other than the
                                  Shareholder PIK Notes), each in their capacity as a creditor of
                                  the Company, and "Scheme Creditor" shall mean any one of
                                  them.

Scheme Document                   means the document at Part 13 (Definitions and Construction)
                                  of this Explanatory Statement setting out the terms and
                                  conditions of the Scheme in its present form or with and
                                  subject to any modifications made pursuant to Clause 5
                                  thereof.

Scheme Effective Date             means the date on which an office copy of the Court Order is
                                  delivered for registration to the Registrar of Companies in
                                  England and Wales, within the meaning of the Companies
                                  Act.

Scheme         Effective    Date means the notice to be sent by the Company substantially in
Notice                           the form set out in Schedule 1 of the Scheme Document.




255107-3-39-v10.0                             - 87 -                                    70-40748129
20-11749-rg         Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52          Main Document
                                        Pg 122 of 152




Scheme Effective Time              means the earliest time at which the Scheme Effective Date
                                   Notice is issued by the Company to one or more addressees in
                                   accordance with the provisions of the Scheme Document.

Scheme Meeting                     means the meeting of the Scheme Creditors convened at the
                                   direction of the Court for the purposes of considering and, if
                                   thought fit, approving the terms of the Scheme.

Scheme Sanction Hearing            means the Court hearing in the Companies Court, Business
                                   List (ChD) to be held on or around 27 July 2020 for the
                                   purposes of obtaining the Scheme Sanction Order.

Scheme Sanction Order              means the order or orders of the Court sanctioning the Scheme
                                   under section 899 of the Companies Act.

Scheme Website                     means the website set up for Scheme Creditors by the
                                   Information Agent at www.lucid-is.com/matalan.

SEC                                means the US Securities and Exchange Commission.

Second Covid-19 Statement          has the meaning given to it in paragraph 2.1 of Part 3
                                   (Background to the Additional Liquidity Arrangements
                                   (including the Scheme)) of this Explanatory Statement.

Second Lien Amendments has the meaning given to it in paragraph 10.1(a) of Part 4
Documents              (Rationale for and Summary of the Additional Liquidity
                       Arrangements (including the Scheme)) of this Explanatory
                       Statement.

Second Lien Amendments             has the meaning given to it in paragraph 10.1(c) of Part 4
                                   (Rationale for and Summary of the Additional Liquidity
                                   Arrangements (including the Scheme)) of this Explanatory
                                   Statement.

Second Lien Amendments means the date on which the Second Lien Amendments
Effective Date         become effective in accordance with the terms of the Second
                       Lien Amendments Documents.

Second Lien Deferral Fee           has the meaning given to it in paragraph 10.1(c) of Part 4
                                   (Rationale for and Summary of the Additional Liquidity
                                   Arrangements (including the Scheme)) of this Explanatory
                                   Statement.

Second     Lien             Notes means the guarantees provided by each Second Lien Notes
Guarantees                        Guarantor in accordance with article 11 of the Second Lien
                                  Notes Indenture, of obligations under the Second Lien Notes
                                  Indenture and the Second Lien Notes and any other guarantee
                                  granted by any member of the Group in relation to the Second
                                  Lien Notes.




255107-3-39-v10.0                              - 88 -                                   70-40748129
20-11749-rg         Doc 3    Filed 07/29/20 Entered 07/29/20 17:12:52           Main Document
                                         Pg 123 of 152




Second     Lien             Notes means the providers of the Second Lien Notes Guarantees
Guarantors                        including, without limitation, those listed in Schedule 4 to the
                                  Scheme Document.

Second Lien Notes                   has the meaning given to it in paragraph 3.1(b) of Part 2
                                    (Background to the Company, the Group and the Group's
                                    financing Arrangements prior to the Covid-19 Pandemic) of
                                    this Explanatory Statement.

Second Lien Notes Indenture means the senior notes indenture dated 25 January 2018
                            between, among others, the Company and the Trustee, as
                            supplemented, amended and restated from time to time.

Second Lien Supplemental has the meaning given to it in paragraph 10.1(a)(A) of Part 4
Indenture                (Rationale for and Summary of the Additional Liquidity
                         Arrangements (including the Scheme)) of this Explanatory
                         Statement.

Security Agent                      means Lloyds Bank Plc.

Security Agent Instruction has the meaning given to it in paragraph 10.1(a) of Part 4
Letter                     (Rationale for and Summary of the Additional Liquidity
                           Arrangements (including the Scheme)) of this Explanatory
                           Statement.

Securities Act                      shall have the meaning given to it in the securities law notice
                                    at the beginning of this Explanatory Statement.

Shareholder                         means John Hargreaves.

Shareholder Credit Security         has the meaning given to it in paragraph 6.4 of Part 4
                                    (Rationale for and Summary of the Additional Liquidity
                                    Arrangements (including the Scheme)) of this Explanatory
                                    Statement.

Shareholder Default                 has the meaning given to it in paragraph 6.3 of Part 4
                                    (Rationale for and Summary of the Additional Liquidity
                                    Arrangements (including the Scheme)) of this Explanatory
                                    Statement.

Shareholder                 Equity has the meaning given to it in paragraph 6.2 of Part 4
Commitment                         (Rationale for and Summary of the Additional Liquidity
                                   Arrangements (including the Scheme)) of this Explanatory
                                   Statement.

Shareholder Notes                   means the £50,000,000 Second Lien Notes held by the
                                    Shareholder and cancelled on 9 June 2020 pursuant to Section
                                    2.10 of the Second Lien Notes Indenture.




255107-3-39-v10.0                               - 89 -                                    70-40748129
20-11749-rg         Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52           Main Document
                                        Pg 124 of 152




Shareholder PIK Notes              has the meaning given to it in paragraph 5.1 of Part 4
                                   (Rationale for and Summary of the Additional Liquidity
                                   Arrangements (including the Scheme)) of this Explanatory
                                   Statement.

Shareholder         PIK     Notes has the meaning given to it in paragraph 5.1 of Part 4
Indenture                         (Rationale for and Summary of the Additional Liquidity
                                  Arrangements (including the Scheme)) of this Explanatory
                                  Statement.

Subsidiary                         means a subsidiary within the meaning of section 1159 of the
                                   Companies Act and a subsidiary undertaking within the
                                   meaning of section 1162 of the Companies Act.

Trustee                            means Deutsche Trustee Company Limited in its capacity as
                                   trustee under the Second Lien Notes Indenture.

Trustee Instruction Letter         has the meaning given to it in paragraph 10.1(a) of Part 4
                                   (Rationale for and Summary of the Additional Liquidity
                                   Arrangements (including the Scheme)) of this Explanatory
                                   Statement.

UK                                 means the United Kingdom.

US                                 means the United States of America.

US Bankruptcy Code                 means Title 11 of the United States Code.

US Bankruptcy Court                means the US Bankruptcy Court for the Southern District of
                                   New York or other appropriate forum in a case filed under
                                   Chapter 15 of the US Bankruptcy Code.

US Bankruptcy Rules                means Rule 2002(q)(1) of the Federal Rules of Bankruptcy
                                   Procedure.

Voting Instruction Deadline        means 5:00p.m. (London time) on 16 July 2020.

Voting Record Time                 means 5:00p.m. (London time) on 16 July 2020.




255107-3-39-v10.0                             - 90 -                                  70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52         Main Document
                                         Pg 125 of 152



                                  APPENDIX A
                         INSTRUCTIONS TO SCHEME CREDITORS

Please take the action requested of you in these instructions URGENTLY. There is only
a limited time period within which the Account Holder Letter can be returned, duly
executed and completed by all relevant persons as directed in these instructions, in order
to vote at the Scheme Meeting. If you have any questions, contact the Information Agent
immediately via email at matalan@lucid-is.com.

1.       Class of Scheme Creditors

1.1      The Scheme is proposed between the Company and its Scheme Creditors.

1.2      The Scheme will have a single class of creditors, comprised of certain Holders. All
         Scheme Creditors will be treated in the same or materially the same way by the Scheme.

1.3      The Company shall hold the Scheme Meeting for its Scheme Creditors.

2.       A Scheme Creditor's Claim Value for Scheme voting purposes

2.1      The Claim Value attributable to a Scheme Creditor is the aggregate amount in GBP of
         principal and accrued interest (calculated as at 16 July 2020) owing to a Scheme
         Creditor in respect of its Second Lien Notes held at the Voting Record Time.

2.2      The Claim Value of each Scheme Creditor will be calculated as at the Voting Record
         Time based on information confidentially provided to the Company (acting through the
         Information Agent). This information from the respective Scheme Creditor's Account
         Holder Letter will be used by the Chairperson of the Scheme Meeting to determine
         whether the resolution is passed at the Scheme Meeting. Scheme Creditors do not need
         to take any action in respect of confirming the amount of their Claim Value other than
         providing the details requested in the applicable Account Holder Letter. Scheme
         Creditors are entitled to be informed of the determined amount of their Claim Value
         prior to the commencement of the Scheme Meeting upon written request to the
         Information Agent via email at matalan@lucid-is.com.

3.       Admission of claims

3.1      The Chairperson of the Scheme Meeting may, for voting purposes only, make a final
         determination if there is any dispute as to the actual amount of a Claim Value to be
         admitted at the Scheme Meeting. The Chairperson's determination will be final and
         binding on all concerned.

3.2      The value of a Scheme Creditor's claim for voting purposes in the Scheme will be the
         aggregate amount in GBP of principal and accrued interest (calculated as at 16 July
         2020) owing to a Scheme Creditor in respect of its Second Lien Notes held at the Voting
         Record Time.

4.       Scheme Meeting

4.1      The Chairperson will commence the Scheme Meeting at 10:00a.m. (London time) on
         20 July 2020, at which time all Scheme Creditors are requested to attend via Remote
         Participation Methods (as defined below), the details of which shall be available from


 255107-3-39-v10.0                             - 91 -                                   70-40748129
20-11749-rg           Doc 3     Filed 07/29/20 Entered 07/29/20 17:12:52            Main Document
                                            Pg 126 of 152



         the Information Agent. Scheme Creditors will be able to see and/or hear the
         Chairperson of the Scheme Meeting, to ask questions and receive answers. It will not
         be possible to attend the Scheme Meeting physically in person due to the Covid-19
         outbreak.

4.2      If you cease to be a Scheme Creditor before the Voting Record Time, you will not be
         entitled to attend and vote at the Scheme Meeting.

4.3      If you are a Scheme Creditor of the Company as at the Voting Record Time, you will
         be entitled to attend and vote at the Scheme Meeting, either in person or by proxy and
         in each case via the Remote Participation Methods, and your vote will be taken into
         account for the purpose of establishing whether or not the requisite approvals for the
         Scheme have been obtained.

4.4      The Information Agent has been appointed to facilitate communications with the
         Scheme Creditors. The Information Agent's remuneration and expenses, and all costs
         incurred by it on behalf of the Company, shall be met by the Group.

5.       Attending the Scheme Meeting

5.1      The Scheme Meeting has been ordered by the Court to take place commencing at
         10:00a.m. (London time) on 20 July 2020. The Scheme Meeting will take place via
         webinar hosted by Clifford Chance LLP, as set out in Appendix B (Notice of the Scheme
         Meeting) of the Explanatory Statement.

5.2      The Scheme Meeting will not be held physically, and it will not be possible to attend
         the Scheme Meeting in person physically because of the Covid-19 outbreak. Instead,
         Scheme Creditors may attend the Scheme Meeting remotely by webinar, either by:

         (a)         Telephone: Scheme Creditors who wish to attend the Scheme Meeting by
                     telephone may do so by calling the number provided to them by the Information
                     Agent. The live audio from the Scheme Meeting will be available from
                     10:00a.m. (London time) on 20 July 2020. Scheme Creditors will be able to hear
                     the Chairperson, to ask questions, and receive answers through the telephone.
                     It will not be possible to attend the Scheme Meeting by telephone using a rotary
                     dial telephone. If a Scheme Creditor has no alternative to a rotary dial telephone
                     they should contact matalan@lucid-is.com to make alternative arrangements for
                     participation by telephone; or

         (b)         Video conference: Scheme Creditors who wish to attend the Scheme Meeting
                     online video conference may do so by accessing the link provided to them by
                     the Information Agent. The video conference from the Scheme Meeting will be
                     available from 10:00a.m. (London time) on 20 July 2020. Scheme Creditors will
                     be able to see and hear the Chairperson, to ask questions, and receive answers
                     through the video conference,

         (together, the "Remote Participation Methods").

5.3      In order to use either Remote Participation Method, each Scheme Creditor must send
         the Account Holder Letter (and any other information required in Appendix B (Notice
         of the Scheme Meeting) of the Explanatory Statement) by email in pdf to



 255107-3-39-v10.0                                  - 92 -                                    70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52            Main Document
                                         Pg 127 of 152



         matalan@lucid-is.com as soon as possible and in any event so as to be received by no
         later than 5:00p.m. (London time) on 16 July 2020.

5.4      If the requirements in paragraph 5.3 above are not met, admittance to the Scheme
         Meeting will be permitted prior to the commencement of the Scheme Meeting on the
         submission of proof of personal identity (for example, passport or other picture
         identification) and a valid Account Holder Letter to the Information Agent in pdf by
         email at matalan@lucid-is.com. Scheme Creditors are advised that admittance to the
         Scheme Meeting in this way and delivery of the Account Holder Letter to the
         Information Agent on the date of the Scheme Meeting will be subject to time-
         consuming verification with respect to the requirements for participating in the Scheme
         Meeting. Accordingly, it is recommended that Scheme Creditors submit their Account
         Holder Letter to the Information Agent so as to be received by 5:00p.m. (London time)
         on 16 July 2020.

6.       Voting at the Scheme Meeting

         General

6.1      Each Scheme Creditor should immediately contact its Account Holder (through any
         intermediaries, if appropriate) to ensure that a valid Account Holder Letter in respect
         of its Scheme Claim is delivered to and received by the Information Agent.

6.2      It will be the responsibility of Account Holders to obtain from the Holders (through any
         intermediaries, if applicable) on whose behalf they are acting in accordance with the
         procedures established between them, whatever information or instructions they may
         require to identify the relevant Holder from details contained within an Account Holder
         Letter and to provide the information, instructions, confirmations and representations
         required to be given by the Account Holder Letter for and on behalf of the relevant
         Holder. To assist this process, each Holder is strongly encouraged to contact its
         Account Holder (through any intermediaries, if appropriate) to enable that Account
         Holder to complete an Account Holder Letter and deliver such Account Holder Letter
         to the Information Agent before the Voting Instruction Deadline.

6.3      If a person is in any doubt as to whether or not it is a Holder, such person should contact
         the Information Agent using the contact details in the Account Holder Letter set out in
         Appendix C (Account Holder Letter) of the Explanatory Statement.

6.4      A person that becomes a Scheme Creditor after the Voting Record Time may, at the
         direction of the Company, be entitled to receive its Deferral Fee provided that it is a
         Holder on the Second Lien Amendments Effective Date, but it will not be entitled to
         vote at the Scheme Meeting.

         Voting procedure

6.5      In order to vote at a Scheme Meeting, each Holder (through any intermediaries, if
         applicable) should instruct its Account Holder to complete and sign an Account Holder
         Letter as described below and deliver the completed and signed Account Holder Letter
         to the Information Agent on behalf of the Company before the Voting Instruction
         Deadline.




 255107-3-39-v10.0                              - 93 -                                     70-40748129
20-11749-rg           Doc 3    Filed 07/29/20 Entered 07/29/20 17:12:52          Main Document
                                           Pg 128 of 152



6.6      Holders of Second Lien Notes held through Euroclear or Clearstream and who are not
         Account Holders in such Clearing Systems and who wish to vote in respect of the
         Scheme must contact their broker, dealer, bank, custodian, trust company, other trustee,
         or nominee to make arrangements for:

         (a)         the relevant Clearing System to block the Second Lien Notes in the relevant
                     Account Holder's account within the time limit specified by the relevant
                     Clearing System by no later than the Custody Instruction Deadline, being
                     5:00p.m. (London time) on 15 July 2020;

         (b)         their Account Holder in the relevant Clearing System through which they hold
                     the Second Lien Notes to complete and deliver the Account Holder Letter to the
                     Information Agent by the Voting Instruction Deadline, being 5:00p.m.
                     (London time) on 16 July 2020; and

         (c)         such Custody Instructions to contain the name, email address and telephone
                     number of the Scheme Creditor.

6.7      The Second Lien Notes must be blocked by no later than the Custody Instruction
         Deadline in accordance with the normal operating procedures imposed by Euroclear or
         Clearstream. Any Second Lien Notes blocked in Euroclear or Clearstream for this
         purpose shall be released to the Account Holder or the relevant Clearing System the
         day following conclusion of the Scheme Meeting, on 21 July 2020. As the procedure
         for blocking such Second Lien Notes may take a considerable period of time, Holders
         should ensure that Custody Instructions are given as early as possible so that the
         relevant Second Lien Notes may be blocked prior to the Custody Instruction Deadline.
         Please also see paragraph 7 below for more information on blocking.

         Voting in person

6.8      To the extent a Scheme Creditor wishes to vote on the Scheme in person, prior to the
         Scheme Meeting, the Information Agent will provide each Scheme Creditor with (i) a
         dedicated phone line (with appropriate country codes) to dial in to, and (ii) a unique
         creditor ID which each Scheme Creditor will be required to provide to register their
         vote by telephone.

6.9      IMPORTANT: In order to obtain the details to vote at the Scheme Meeting by
         telephone, each Scheme Creditor must send the Account Holder Letter (and any other
         information required in Appendix B (Notice of the Scheme Meeting)) of the Explanatory
         Statement by email in pdf to matalan@lucid-is.com as soon as possible and in any event
         so as to be received by no later than 5:00p.m. (London time) on 16 July 2020.

6.10     It will not be possible to vote at the Scheme Meeting by telephone using a rotary dial
         telephone. If a Scheme Creditor has no alternative to a rotary dial telephone they should
         contact matalan@lucid-is.com to make alternative arrangements for voting by
         telephone.

6.11     The Scheme Meeting will be adjourned for up to 30 minutes to allow Scheme Creditors
         to vote by telephone. Voting by telephone shall apply whether the Scheme Creditor is
         attending the Scheme Meeting by telephone or by video conference.




 255107-3-39-v10.0                                - 94 -                                   70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52          Main Document
                                         Pg 129 of 152



6.12     Scheme Creditors should follow the recorded prompts for instructions. The telephone
         numbers for Voting will be open from the start of the Scheme Meeting until up to 30
         minutes after the Scheme Meeting has been adjourned to allow for voting.

7.       Procedure for blocking the Second Lien Notes

         Account Holders in Euroclear/Clearstream

7.1      Holders must irrevocably instruct their Account Holders in Euroclear or Clearstream
         (as applicable) to, and those Account Holders must, block the Second Lien Notes which
         are the subject of that Holder's Account Holder Letter. Each Holder should instruct its
         Account Holder to confirm that (and the Account Holder should ensure that) the
         Account Holder Letter cross references the relevant Custody Instruction Reference
         Number. This will enable the Information Agent to verify the blocking of the Second
         Lien Notes.

7.2      It is the responsibility of Account Holders to ensure that they comply with any
         particular deadlines and instructions imposed by the relevant Clearing System for
         blocking the Second Lien Notes.

         Invalid Account Holder Letters

7.3      The Information Agent will use all reasonable endeavors to assist Holders to complete
         their Account Holder Letters validly, should it receive any Account Holder Letters
         which are not valid. However, failure to deliver a valid Account Holder Letter on behalf
         of a Holder to the Information Agent in the manner and within the deadlines referred to
         above will mean that the voting instructions contained in such Account Holder Letter
         will be disregarded for the purposes of voting at the Scheme Meeting and the relevant
         Holder will not be entitled to vote at the Scheme Meeting.

7.4      Failure to include a valid Custody Instruction Reference Number in an Account Holder
         Letter delivered on behalf of a Holder to the Information Agent will invalidate that
         Account Holder Letter and its voting instructions.

7.5      None of the Company, any member of the Group, the Information Agent or any other
         person will be responsible for any loss or liability incurred by a Holder as a result of
         any determination by the Information Agent that an Account Holder Letter contains an
         error or is incomplete, even if this is subsequently shown not to have been the case.

7.6      The Information Agent is an agent of the Company and owes no duty, express or
         implied, to any Scheme Creditor, Account Holder or Clearing System.

7.7      Holders are advised to check with the bank, securities broker, relevant Account Holder,
         or other Intermediary through which they hold their Second Lien Notes whether such
         Intermediary applies different deadlines for any of the events specified.

8.       Account Holder Letters

8.1      Each Holder must ensure that its Account Holder completes and submits to the
         Information Agent a valid Account Holder Letter in order to vote at the Scheme
         Meeting. For the purpose of voting, Account Holder Letters must be submitted such



 255107-3-39-v10.0                             - 95 -                                    70-40748129
20-11749-rg           Doc 3    Filed 07/29/20 Entered 07/29/20 17:12:52            Main Document
                                           Pg 130 of 152



         that they are received by the Information Agent before the Voting Instruction Deadline,
         being 5:00p.m. (London time) on 16 July 2020.

8.2      Pursuant to Part 1 of the Account Holder Letter set out in Appendix C (Account Holder
         Letter) of the Explanatory Statement, Account Holders are required to request:

         (a)         the relevant Clearing System to block the Second Lien Notes in their account
                     within the time limit specified by Euroclear or Clearstream by no later than the
                     Custody Instruction Deadline, being 5:00p.m. (London time) on 15 July 2020;
                     and

         (b)         complete and deliver the Account Holder Letter to the Information Agent by the
                     Voting Instruction Deadline, being 5:00p.m. (London time) on 16 July 2020.

         As set out above, the procedure for blocking such Second Lien Notes may take a
         considerable period of time, and Holders should ensure that Custody Instructions are
         given as early as possible so that the relevant Second Lien Notes may be blocked prior
         to the Custody Instruction Deadline.

8.3      For the purposes of voting in respect of Second Lien Notes held in Euroclear or
         Clearstream, the Account Holder Letter must be completed and signed by the Account
         Holder.

8.4      Failure to deliver a valid Account Holder Letter on behalf of a Holder by the Voting
         Instruction Deadline will mean that the voting instructions contained in the Account
         Holder Letter will be disregarded for the purposes of voting at the Scheme Meeting, the
         relevant Holder will not be entitled to vote at the Scheme Meeting.

8.5      Notwithstanding any other provision of this Explanatory Statement, the Chairperson
         will be entitled, at his or her sole discretion, to permit a Holder in respect of which a
         completed Account Holder Letter has not been delivered prior to the Voting Instruction
         Deadline to vote at the Scheme Meeting if the Chairperson considers that the relevant
         Holder has produced sufficient proof that it is entitled to vote.

9.       Completing your Account Holder Letter

9.1      Each Holder will need to give its Account Holder information and instructions as to
         voting and certain other matters.

9.2      In summary each Holder may elect:

         (a)         to instruct the Chairperson as its proxy to cast its vote in accordance with the
                     wishes of that Holder;

         (b)         to attend and vote at the Scheme Meeting in person or by a duly authorised
                     representative if a corporation, in each case via webinar; or

         (c)         to instruct someone else as its proxy to cast its vote in accordance with the
                     wishes of that Holder,

         in each case, by instructing its Account Holder to deliver on its behalf and ensuring that
         the voting intention section of the Account Holder Letter is completed.


 255107-3-39-v10.0                                 - 96 -                                    70-40748129
20-11749-rg           Doc 3     Filed 07/29/20 Entered 07/29/20 17:12:52            Main Document
                                            Pg 131 of 152



9.3      Each Holder should also ensure that the following is included in the designated sections
         of the Account Holder Letter delivered on its behalf:

         (a)         its identity and country of residence/headquarters;

         (b)         details of the Second Lien Notes which are the subject of the Account Holder
                     Letter, including the ISIN number(s), the principal amount of the Notes held at
                     the relevant Clearing System(s), the identity of the relevant Clearing System(s),
                     the account number of the Account Holder in the relevant Clearing System(s)
                     and the Custody Instruction Reference Number(s); and

         (c)         its voting instructions.

10.      Lodging your Account Holder Letter

10.1     Account Holder Letters for the purposes of voting at the Scheme Meeting should be
         delivered by Account Holders as soon as possible to the Information Agent online via
         the Scheme Website or via email at matalan@lucid-is.com, and, in any event, before
         the Voting Instruction Deadline, being 5:00p.m. (London time) on 16 July 2020.

10.2     Each Holder should note that, unless a valid Account Holder Letter is delivered on its
         behalf to the Information Agent before the Voting Instruction Deadline, the voting
         instructions contained in that Account Holder Letter will be disregarded for the
         purposes of voting at the Scheme Meeting, the Holder will not be entitled to vote at the
         Scheme Meeting.

10.3     Any Account Holder Letter delivered will be irrevocable until the earlier of:

         (a)         if the Scheme is not approved by the requisite majorities at the Scheme Meeting,
                     the conclusion of the Scheme Meeting; or

         (b)         the withdrawal of the Scheme by the Company.

11.      Assignment and Transfers after the Voting Record Time

11.1     The Company shall not be under any obligation to recognise any assignment or transfer
         of a Scheme Claim after the Voting Record Time for the purposes of the Scheme or the
         Scheme Document; or have any obligations to any person other than a Scheme Creditor,
         provided that, where the Company has received from the relevant parties notice in
         writing of an assignment or transfer prior to the Scheme Effective Date, the Company,
         may, in its sole discretion and subject to the production of such other evidence in
         relation to such transfer or assignment as they may require and to any other terms and
         conditions which the Company may consider necessary or desirable, agree to recognise
         such assignment or transfer for the purposes of the Scheme.

11.2     Any assignee or transferee of a Scheme Claim so recognised by the Company shall be
         bound by the terms of the Scheme as a Scheme Creditor and shall produce such
         evidence as the Company may reasonably require to confirm that it has agreed to be
         bound by the terms of the Scheme.




 255107-3-39-v10.0                                  - 97 -                                    70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52       Main Document
                                         Pg 132 of 152



12.      Further copies

         If you require further copies of this document or Account Holder Letters these can be
         obtained via the Scheme Website.




 255107-3-39-v10.0                            - 98 -                                  70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52       Main Document
                                         Pg 133 of 152



                                    APPENDIX B
                             NOTICE OF THE SCHEME MEETING

IN THE HIGH COURT OF JUSTICE                                           No. __________ 2020

BUSINESS AND PROPERTY COURT OF ENGLAND & WALES
COMPANIES COURT (CHD)

                       IN THE MATTER OF MATALAN FINANCE PLC
                     AND IN THE MATTER OF THE COMPANIES ACT 2006

NOTICE IS HEREBY GIVEN that by an Order dated 29 June 2020 made in the above matter
the High Court of Justice of England and Wales (the "Court") has directed that the Scheme
Meeting be convened of the Scheme Creditors (as such term is defined in the scheme of
arrangement hereinafter referred to) of the Company for the purposes of considering and, if
thought fit, approving (with or without modification) a scheme of arrangement proposed to be
made between the Company and its Scheme Creditors (the "Scheme").

The Scheme Meeting to consider the Scheme will be held via webinar (with both video and
audio participation enabled) hosted by Clifford Chance LLP on 20 July 2020, commencing at
10:00a.m. (London time). A Scheme Creditor wishing to attend the Scheme Meeting (via
webinar) may obtain details by contacting the Information Agent via email at matalan@lucid-
is.com. In each case details will be given to Scheme Creditors upon the Information Agent
being satisfied that any Scheme Creditor (or its representative) requesting the same has
provided evidence of their authority to represent that body corporate at the Scheme Meeting
(for example, a valid power of attorney and/or board minutes). Scheme Creditors will be able
to see and hear the Chairperson of the Scheme Meeting, to ask questions and receive answers
through the webinar. It will not be possible to attend the Scheme Meeting physically in person
due to the Covid-19 outbreak.

A copy of the document in which the terms of the Scheme are contained (the "Scheme
Document") and a copy of the statement required to be furnished pursuant to section 897 of
the Companies Act 2006 (the "Explanatory Statement") are incorporated in the document of
which this notice forms part and can also be obtained via the Scheme Website at www.lucid-
is.com/matalan or by contacting the Information Agent via email at matalan@lucid-is.com.
Scheme Creditors may also request hard copies of the Scheme Document from Clifford Chance
LLP        (contacts:     Melissa        Coakley       /       Philip   Hertz,      email:
ProjectKansasCoreCC@CliffordChance.com) and when so requested shall be provided with
them free of charge.

Scheme Creditors are requested to attend the Scheme Meeting at the time and place indicated
above, either in person or by proxy. Scheme Creditors may vote in person at the Scheme
Meeting or they may appoint another person, whether a Scheme Creditor or not, as their proxy
to attend and vote in their place.

In order to enable Scheme Creditors to vote in person or by proxy at the Scheme Meeting, an
Account Holder Letter accompanies this notice.

The Voting Record Time is 5:00p.m. (London time) on 16 July 2020.




 255107-3-39-v10.0                           - 99 -                                   70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52     Main Document
                                         Pg 134 of 152



It is requested that the Account Holder Letter be completed, signed and submitted in
accordance with the procedures described in this Explanatory Statement, so as to be received
by the Information Agent, by no later than 5:00p.m. (London time) on 16 July 2020.

By the said Order, the Court has appointed Melissa Coakley, or, if she is unable to act, any
other person appointed by the Company, to act as Chairperson of the Scheme Meeting referred
to above and has directed the Chairperson to report the result of the Scheme Meeting to the
Court.




 255107-3-39-v10.0                          - 100 -                                 70-40748129
20-11749-rg          Doc 3        Filed 07/29/20 Entered 07/29/20 17:12:52   Main Document
                                              Pg 135 of 152



The Scheme will be subject to the subsequent approval of the Court.

Clifford Chance LLP
10 Upper Bank Street
London
E14 5JJ



......................................................................
SOLICITORS FOR MATALAN FINANCE PLC

Dated:




 255107-3-39-v10.0                                         - 101 -                  70-40748129
20-11749-rg          Doc 3     Filed 07/29/20 Entered 07/29/20 17:12:52          Main Document
                                           Pg 136 of 152



                                     APPENDIX C
                                  ACCOUNT HOLDER LETTER

                             For use by Account Holders in respect of the

                     £80,000,000 9½ per cent. second lien secured notes due 2024
                               ISIN: XS1756324684 / XS1756325491
                                     (the "Second Lien Notes")
                                              issued by
                               Matalan Finance Plc (the "Company")
                                             in relation to
                            the Company's scheme of arrangement under
                         Part 26 of the Companies Act 2006 (the "Scheme")
Capitalised terms used but not defined in this Account Holder Letter shall have the same
meaning as given to them in the explanatory statement relating to the Scheme dated ___ June
2020 (the "Explanatory Statement"), subject to any amendments or modifications made by the
Court.
This Account Holder Letter is only to be completed by Account Holders.
Persons who are Account Holders, i.e. recorded directly in the records of Euroclear or
Clearstream as holding an interest in the Second Lien Notes, must use this Account Holder
Letter to register details of their interests in the Second Lien Notes and to make certain elections
with respect to the Scheme, the delivery of the Deferral Fee and certain instructions relating to
the Second Lien Notes.
A SEPARATE ACCOUNT HOLDER LETTER MUST BE COMPLETED IN RESPECT
OF EACH SEPARATE BENEFICIAL HOLDING OF INTEREST IN THE SECOND
LIEN NOTES.




 255107-3-39-v10.0                               - 102 -                                   70-40748129
20-11749-rg         Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52            Main Document
                                        Pg 137 of 152



                                 IMPORTANT DEADLINES
5:00p.m. (London             Custody Instruction Deadline. Acceptance of an Account Holder
time) 15 July 2020           Letter by the Information Agent for the purposes of voting on the
                             Scheme is subject to receipt by the Information Agent of a Scheme
                             Creditor's Custody Instructions prior to this time.

5:00p.m. (London             Voting Record Time. The time at which the amount of Second Lien
time) 16 July 2020           Notes held by a Scheme Creditor will be determined for the purposes
                             of calculating the Claim Value of such Scheme Creditor and for the
                             purposes of voting on the Scheme.

5:00p.m. (London             Voting Instruction Deadline. For a Scheme Creditor to vote on the
time) 16 July 2020           Scheme using an Account Holder Letter, its validly completed
                             Account Holder Letter must be submitted to and received by Lucid
                             Issuer Services Limited (the "Information Agent") online via the
                             Scheme Website or as a pdf via email to matalan@lucid-is.com prior
                             to this time.
                             Submission of an Account Holder Letter (or failure to submit an
                             Account Holder Letter) before the Voting Instruction Deadline will
                             not preclude a Scheme Creditor from voting in person or by proxy at
                             the Scheme Meeting provided that the Scheme Creditor or its proxy is
                             able to establish the Scheme Creditor's identity and entitlement to vote
                             at the Second Lien Notes Scheme Meeting by providing a copy of the
                             Account Holder Letter, a passport or identity card (if relevant), and
                             evidence of authorisation to represent the relevant Scheme Creditor
                             via email to matalan@lucid-is.com prior to the commencement of the
                             Scheme Meeting.
5:00p.m. (London             Custody Instruction Deadline. Acceptance of an Account Holder
time) 15 July 2020           Letter by the Information Agent for the purposes of voting on the
                             Scheme is subject to receipt by the Information Agent of a Scheme
                             Creditor's Custody Instructions prior to this time.
10:00a.m. (London            Scheme Meeting. The Scheme Meeting will take place via webinar
time) 20 July 2020           hosted by Clifford Chance LLP. Scheme Creditors wishing to attend
                             the Scheme Meeting (via webinar) may obtain details from the
                             Information Agent by contacting them at matalan@lucid-is.com.
                             Upon the Information Agent being satisfied that any Scheme Creditor
                             (or its representative) requesting the same has provided evidence of
                             their authority to represent the Scheme Creditor at the Scheme
                             Meeting (for example, a valid power of attorney and/or board minutes)
                             and the Information Agent being satisfied in respect of the same, they
                             shall provide the details.
                             Scheme Creditors are entitled to attend the Scheme Meeting in person
                             or by appointing a proxy, provided that the Scheme Creditor or its
                             proxy is able to establish the Scheme Creditor's identity and
                             entitlement to vote at the Scheme Meeting, and provide the Scheme
                             Creditor's Custody Instructions (if not already received by the Custody
                             Instruction Deadline).

255107-3-39-v10.0                              - 103 -                                    70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52        Main Document
                                         Pg 138 of 152


 INSTRUCTIONS AND DEADLINE FOR RECEIPT OF CUSTODY INSTRUCTIONS
                  AND ACCOUNT HOLDER LETTER

 In order to be validly submitted, this Account Holder Letter should be completed as
 follows:
 Part 1 (Scheme Creditor and Holding Details): Part 1 must be completed to include Scheme
 Creditor and holding details.
 Part 2 (Voting Participation): Part 2 must be completed in order to vote in respect of the
 Scheme.
 Completed Account Holder Letters must be completed and submitted to the Information Agent
 in pdf format by email to matalan@lucid-is.com by no later than the Voting Instruction
 Deadline, which is 5:00p.m. (London time) on 16 July 2020. Account Holder Letters received
 after the Voting Instruction Deadline will not constitute valid voting instructions for the
 purposes of voting on the Scheme. The Second Lien Notes identified in this Account Holder
 Letter must be blocked by no later than the Custody Instruction Deadline, which is 5:00p.m.
 (London time) on 15 July 2020. Originals of this Account Holder Letter are not required.


You are strongly advised to read the Explanatory Statement and the Scheme Document,
in particular, Appendix A (Instructions to Scheme Creditors) to the Explanatory Statement,
before you complete this Account Holder Letter.
All relevant documentation can be found on the Scheme Website at www.lucid-
is.com/matalan. Scheme Creditors may view and download documents relating to the
Scheme from the Scheme Website once they have registered. In order to register on the
Scheme Website and access certain documents available on the Scheme Website, Scheme
Creditors will require a username and password. The username and password can be
obtained by registering on the Scheme Website.
All relevant Parts of this Account Holder Letter should be completed by the Account Holder for
and on behalf of the Scheme Creditor.
If the Scheme Effective Date occurs, the Scheme will become effective and binding on all
Scheme Creditors, regardless of whether you voted in favour of or against the Scheme or
abstained from voting.
The Second Lien Amendments will become effective on the Second Lien Amendments
Effective Date (which is anticipated to occur on or around 28 July 2020).
This Account Holder Letter and any obligations arising out of or in connection with this Account
Holder Letter shall be governed by, and interpreted in accordance with, English law.
A summary of each Part of this Account Holder Letter is set out below.




 255107-3-39-v10.0                           - 104 -                                    70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52          Main Document
                                         Pg 139 of 152



                                     PART 1
                       SCHEME CREDITOR AND HOLDING DETAILS

This Part 1 of the Account Holder Letter must be validly completed by the Account Holder
and submitted to the Information Agent on or prior to the Voting Instruction Deadline in
order for this Account Holder Letter to constitute valid voting instructions.
Part 1 of this Account Holder Letter requires:
(a)      details of the Scheme Creditor, the Account Holder, and the Scheme Claims to which
         this Account Holder Letter relates, as well as details for delivery of the Deferral Fee;
         and

(b)      in the case of Account Holders with accounts in either Euroclear or Clearstream, a
         Custody Instruction Reference Number in respect of any Second Lien Notes that are
         identified in Part 1 (Scheme Creditor and Holding Details) of this Account Holder Letter
         must be provided by the Account Holder by submitting its Custody Instructions to the
         relevant Clearing System to block the trading of the Second Lien Notes by the Custody
         Instruction Deadline. Such Custody Instruction Reference Number must be specified in
         the space provided in Part 1, Section 3 (Holding Details) of this Account Holder Letter.

Part 1 (Scheme Creditor and Holding Details) of the Account Holder Letter must be validly
completed by the Account Holder and submitted to the Information Agent.




 255107-3-39-v10.0                            - 105 -                                    70-40748129
20-11749-rg          Doc 3    Filed 07/29/20 Entered 07/29/20 17:12:52      Main Document
                                          Pg 140 of 152



                                          PART 2
                                   VOTING PARTICIPATION

Part 2 of the Account Holder Letter enables a Scheme Creditor to make elections with respect
to the approval of the Scheme and the appointment of a proxy to attend the Scheme Meeting.
Part 2 of the Account Holder Letter should be completed by the Account Holder on behalf of
the Scheme Creditor and submitted to the Information Agent prior to the Voting Instruction
Deadline if the Scheme Creditor wishes to vote on the Scheme.
Account Holder Letters received by the Information Agent after the Voting Instruction Deadline
will not constitute valid instructions for the purposes of voting on the Scheme. However,
Scheme Creditors will still be able to vote on the Scheme separately by attending the Scheme
Meeting or appointing a proxy to attend the Scheme Meeting on their behalf.
If a Scheme Creditor wishes to amend its voting instructions provided in an Account
Holder Letter, it may do so by submitting a new Account Holder Letter to the Information
Agent by the Voting Instruction Deadline. The last validly completed Account Holder
Letter received by the Information Agent prior to the commencement of the Scheme
Meeting will take precedence over any earlier validly submitted Account Holder Letter(s)
in respect of that Scheme Creditor.
Acceptance of an Account Holder Letter by the Information Agent for the purposes of
voting on the Scheme is subject to receipt by the Information Agent of a Scheme Creditor's
Custody Instructions prior to 5:00p.m. (London time) on 15 July 2020 (the Custody
Instruction Deadline).

               FOR ASSISTANCE CONTACT THE INFORMATION AGENT:

                                   Lucid Issuer Services Limited
                                   Email: matalan@lucid-is.com

                             Scheme Website: www.lucid-is.com/matalan




 255107-3-39-v10.0                             - 106 -                                70-40748129
20-11749-rg         Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52          Main Document
                                        Pg 141 of 152



                               IMPORTANT INFORMATION

Scheme                          Scheme Creditors may only vote on the Scheme if they are
Voting                          holders of the Second Lien Notes at the Voting Record
                                Time.
                                A Scheme Creditor that is a party to the Lock-Up
                                Agreement is, pursuant to the terms of the Lock-Up
                                Agreement, obliged to vote in favour of the Scheme.
                                For a Scheme Creditor to vote on the Scheme, Parts 1 and 2 of
                                this Account Holder Letter must be validly completed and
                                received by the Information Agent on or prior to the Voting
                                Instruction Deadline.
                                The Voting Record Time and the Voting Instruction
                                Deadline will occur at the same time.

Block on trading                Scheme Creditors will be "blocked" from trading their Second
                                Lien Notes in Euroclear and Clearstream, following delivery of
                                their Custody Instructions to the relevant Clearing System,
                                until the day following the Scheme Meeting, being 21 July
                                2020.
                                In order to be validly completed, the Account Holder Letter
                                must specify a Custody Instruction Reference Number. The
                                Custody Instruction Reference Number must be requested on
                                or prior to the Custody Instruction Deadline, and must apply to
                                all Second Lien Notes that are identified in Part 1 (Scheme
                                Creditor and Holding Details) of this Account Holder Letter.
                                Where a Scheme Creditor or its proxy intends to attend the
                                Scheme Meeting in person, the Account Holder Letter and a
                                current, full and valid signed passport shall be required to be
                                sent to the Information Agent by email at matalan@lucid-
                                is.com prior to the commencement of the Scheme Meeting as
                                proof of personal identity and the passport number contained
                                therein must match that in Part 2 (Voting Participation) of the
                                Scheme Creditor's Account Holder Letter.

Deferral Fee                    Scheme Creditors shall be entitled to receive the Deferral Fee
                                on 29 July 2020, but only in respect of such Second Lien Notes
                                as it holds as at the Voting Record Time.




255107-3-39-v10.0                             - 107 -                                   70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52          Main Document
                                         Pg 142 of 152


                                     PART 1
                       SCHEME CREDITOR AND HOLDING DETAILS
This Part 1 of the Account Holder Letter must be validly completed by the Account Holder
and submitted to the Information Agent.
Irrespective of any elections made under any other Part of this Account Holder Letter,
any Account Holder Letter received by the Information Agent that does not include all
information requested in this Part 1 will not constitute a valid Account Holder Letter and
the relevant Scheme Creditor will not be entitled to vote on the Scheme until a validly
completed Account Holder Letter is received by the Information Agent.
                                       SECTION 1
                                SCHEME CREDITOR DETAILS

If you are an Account Holder who has interests in the Second Lien Notes for your own account
in which case, you are the beneficial owner of and/or the holder of the ultimate economic interest
in the relevant Second Lien Notes held in global form through the Clearing Systems with a claim
in respect of any amount outstanding under the Second Lien Notes as at the Voting Record Time
(being 5:00p.m. (London time) on 16 July 2020), please provide all information required
below.
Please identify the Scheme Creditor on whose behalf you are submitting this Account Holder
Letter.
To be completed for all Scheme Creditors:
  Full Name of Scheme Creditor:
                                          _______________________________________
  If the Scheme Creditor is a
  corporate or institution, name of _______________________________________
  authorised employee:
  If the Scheme Creditor is an
  individual, country of domicile: _______________________________________

  If the Scheme Creditor is a
  company or institution:
                                          _______________________________________
  (a)       place of statutory seat
                                          _______________________________________
  (b)       central administration
                                          _______________________________________
  (c)       principal place of business
  E-mail address:
                                          _______________________________________
  Telephone number (with country
  code):                         _______________________________________




 255107-3-39-v10.0                             - 108 -                                   70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52            Main Document
                                         Pg 143 of 152



                                      SECTION 2
                                ACCOUNT HOLDER DETAILS

To be completed by Account Holders representing Scheme Creditors
 Full name of Account Holder:
 Applicable Clearing System*                          Euroclear
                                                      Clearstream
                                                * Please tick relevant box
 Account Number of Account Holder at
 Clearing System:                    _______________________________________
 Authorised employee of Account Holder:
 (print name)                           _______________________________________
 Telephone no. of authorised employee
 (with country code):                 _______________________________________
 E-mail of authorised employee:
                                                _______________________________________
 Authorised       employee         signature:
 (sign and print name)                          _______________________________________
 Date:
                                                _______________________________________


Please note that the Euroclear or Clearstream account identified above shall be used for the
transfer of the Deferral Fee.
Please ensure that you have completed all relevant sections of this Account Holder Letter prior
to submitting this Account Holder Letter to the Information Agent. By signing above, the
Account Holder confirms that it has obtained:
(a)      all necessary consents, authorisations, approvals and/or permissions required to be
         obtained by it under the laws and regulations applicable to it in any jurisdiction in order
         to sign this Account Holder Letter for itself or on behalf of the Scheme Creditor (as
         applicable); and
(b)      the authorisation of the relevant Scheme Creditor to complete and submit this Account
         Holder Letter on their behalf.
Acceptance of this Account Holder Letter by the Information Agent is subject to the relevant
Clearing System confirming to the satisfaction of the Information Agent that the Second Lien
Notes identified in Part 1 (Scheme Creditor and Holding Details) of this Account Holder Letter
have been blocked on or by the Custody Instruction Deadline. In addition, the acceptance of
this Account Holder Letter by the Information Agent is subject to the Information Agent
reconciling the Custody Instruction Reference Number allocated by Euroclear or Clearstream.


 255107-3-39-v10.0                              - 109 -                                    70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52    Main Document
                                         Pg 144 of 152



Information in this Account Holder Letter must be consistent with such Custody Instructions
and, in the event of any ambiguity, the Custody Instructions shall take precedence.




 255107-3-39-v10.0                          - 110 -                                70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52      Main Document
                                         Pg 145 of 152


                                       SECTION 3
                                    HOLDING DETAILS
        Details of the Second Lien Notes to which this Account Holder Letter relates
The Account Holder, on behalf of the relevant Scheme Creditor, holds the following Second
Lien Notes to which this Account Holder Letter relates, and which have been "blocked" through
delivery of Custody Instructions to the relevant Clearing System by the Custody Instruction
Deadline, the reference number in relation to which is identified below.
Total amount of Second Lien Notes to which this Account Holder Letter relates:



       ISIN            Amount held at    Clearing        Clearing      Custody Instruction
                         Clearing        System          System            Reference
                          System                         Account            Number
                                                         number

XS1756324684                 []            []             []                 []

XS1756325491                 []            []             []                 []




 255107-3-39-v10.0                          - 111 -                                   70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52          Main Document
                                         Pg 146 of 152



                                        PART 2
                                 VOTING PARTICIPATION

                     SECTION 1: ACCOUNT HOLDER CONFIRMATIONS

The Account Holder named above in Part 1 (Scheme Creditor and Holding Details) hereby
confirms to the Company and the Information Agent as follows (select "yes" or "no" as
appropriate for each item):
A.     That all authority conferred or agreed to be conferred pursuant to this Account Holder
       Letter and every obligation of the Account Holder under this Account Holder Letter
       (including any elections made in this Account Holder Letter) shall be binding upon the
       successors and assigns of the Account Holder (in the case of a corporation or institution)
       or the successors, assigns, heirs, executors, administrators, trustees in bankruptcy and
       legal representatives of the Account Holder (in the case of a natural person) and shall not
       be affected by, and shall survive, the insolvency, bankruptcy, dissolution, death or
       incapacity (as the case may be) of the Account Holder and that all of the information in
       this Account Holder Letter is complete and accurate.




            YES



            NO




B.     For Scheme Creditors and Account Holders holding Second Lien Notes in Euroclear or
       Clearstream that, on or prior to the Custody Instruction Deadline, the Scheme Creditor
       has instructed the Account Holder and the Account Holder has instructed Clearstream
       and/or Euroclear, as the case may be, to block the Second Lien Notes identified in Part 1,
       Section 3 (Holding Details) with effect on and from the Custody Instruction Deadline and
       that a Custody Instruction Reference Number for each such blocking instruction appears
       in this Account Holder Letter.




             YES



             NO




 255107-3-39-v10.0                             - 112 -                                    70-40748129
20-11749-rg         Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52             Main Document
                                        Pg 147 of 152



C.    That, in relation to the Second Lien Notes identified in Part 1, Section 3 (Holding Details)
      of this Account Holder Letter, the Account Holder has authority to (i) give the voting
      instructions set out in Part 2, Section 2 (Voting Participation) of this Account Holder Letter
      and, if applicable, to nominate the person named in Part 2, Section 2 (Voting Participation)
      of this Account Holder Letter to attend the Scheme Meeting, and (ii) make the elections
      and/or give the confirmations on behalf of the Scheme Creditor.




           YES



           NO



D.    For Scheme Creditors, that it has made its own independent decision as to how to vote (or
      instruct its proxy to vote) at the Scheme Meeting, in consultation with its own agents and
      professional advisers to the extent the Scheme Creditor considers it necessary.


           YES



           NO




An Account Holder who is unable to confirm "yes" in respect of paragraphs (A) to (D)
above should contact the Information Agent using the contact details set out in this
Account Holder Letter for assistance.




255107-3-39-v10.0                              - 113 -                                     70-40748129
20-11749-rg          Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52          Main Document
                                         Pg 148 of 152


                             SECTION 2: VOTING PARTICIPATION
          (A) Attendance at the Scheme Meeting (tick only ONE of the boxes below)

The Account Holder (or if different, the Scheme Creditor identified in Part 1 (Scheme Creditor
and Holding Details) of this Account Holder Letter) wishes to:

                        appoint the Chairperson of the Second Lien Notes Scheme Meeting as its
                        proxy to attend and vote on its behalf at the Second Lien Notes Scheme
                        Meeting;

                        appoint the following individual (being a person other than the
                        Chairperson of the Second Lien Notes Scheme Meeting) as its proxy to
                        attend and vote on its behalf at the Second Lien Notes Scheme Meeting;
                        Name:
                        Passport Country and number / identification number:

                        attend and vote at the Scheme Meeting in person.
                        Name:
                        Passport Country and number / identification number:

                     (B) Voting instruction (tick only ONE of the boxes below)


                                  FOR the Scheme




                                  AGAINST the Scheme




 255107-3-39-v10.0                              - 114 -                                 70-40748129
20-11749-rg         Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52   Main Document
                                        Pg 149 of 152



                                APPENDIX D
                      SECOND LIEN SUPPLEMENTAL INDENTURE




255107-3-39-v10.0                           - 115 -                           70-40748129
20-11749-rg         Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52   Main Document
                                        Pg 150 of 152



                                APPENDIX E
                      INTERCREDITOR AGREEMENT SIDE LETTER




255107-3-39-v10.0                           - 116 -                           70-40748129
20-11749-rg         Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52   Main Document
                                        Pg 151 of 152



                                    APPENDIX F
                                    DEED OF RELEASE




255107-3-39-v10.0                           - 117 -                           70-40748129
20-11749-rg         Doc 3   Filed 07/29/20 Entered 07/29/20 17:12:52   Main Document
                                        Pg 152 of 152



                                  APPENDIX G
                            SIMPLIFIED GROUP STRUCTURE




255107-3-39-v10.0                           - 118 -                           70-40748129
